Exhibit 10.1

 

Execution Version

 

 

 

 

$300,000,000

 

SECOND AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

Dated as of June 6, 2008

 

Among

 

GLADSTONE BUSINESS LOAN, LLC

 

as the Borrower

 

GLADSTONE MANAGEMENT CORPORATION

 

as the Servicer

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

as Committed Lenders

 

THE COMMERCIAL PAPER LENDERS FROM TIME TO TIME PARTY HERETO

 

as CP Lenders

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

as Managing Agents

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

as the Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

Section 1.1

Certain Defined Terms

1

Section 1.2

Other Terms

35

Section 1.3

Computation of Time Periods

35

Section 1.4

Interpretation

35

 

 

 

ARTICLE II ADVANCES

36

Section 2.1

Advances

36

Section 2.2

Procedures for Advances

37

Section 2.3

Optional Changes in Facility Amount; Prepayments

39

Section 2.4

Principal Repayments

40

Section 2.5

The Notes

40

Section 2.6

Interest Payments

40

Section 2.7

Fees

42

Section 2.8

Settlement Procedures

42

Section 2.9

Collections and Allocations

45

Section 2.10

Payments, Computations, Etc.

46

Section 2.11

Breakage Costs

46

Section 2.12

Increased Costs; Capital Adequacy; Illegality

47

Section 2.13

Taxes

48

Section 2.14

Revolver Loan Funding

49

Section 2.15

Pending Account

51

Section 2.16

Discretionary Sales of Loans

51

 

 

 

ARTICLE III CONDITIONS OF EFFECTIVENESS AND ADVANCES

53

Section 3.1

Conditions to Effectiveness and Advances

53

Section 3.2

Additional Conditions Precedent to All Advances

54

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

55

Section 4.1

Representations and Warranties of the Borrower

55

 

 

 

ARTICLE V GENERAL COVENANTS OF THE BORROWER

58

Section 5.1

Covenants of the Borrower

58

Section 5.2

Hedging Agreement

63

 

 

 

ARTICLE VI SECURITY INTEREST

63

Section 6.1

Security Interest

63

Section 6.2

Remedies

64

Section 6.3

Release of Liens

64

Section 6.4

Assignment of the Purchase Agreement

66

 

 

 

ARTICLE VII ADMINISTRATION AND SERVICING OF LOANS

66

Section 7.1

Appointment of the Servicer

66

 

i

--------------------------------------------------------------------------------


 

Section 7.2

Duties and Responsibilities of the Servicer

66

Section 7.3

Authorization of the Servicer

68

Section 7.4

Collection of Payments

69

Section 7.5

Servicer Advances

70

Section 7.6

Realization Upon Defaulted Loans or Charged-Off Loans

70

Section 7.7

Optional Repurchase of Transferred Loans

70

Section 7.8

Representations and Warranties of the Servicer

71

Section 7.9

Covenants of the Servicer

72

Section 7.10

Payment of Certain Expenses by Servicer

74

Section 7.11

Reports

74

Section 7.12

Annual Statement as to Compliance

75

Section 7.13

Limitation on Liability of the Servicer and Others

75

Section 7.14

The Servicer Not to Resign

76

Section 7.15

Access to Certain Documentation and Information Regarding the Loans

76

Section 7.16

Merger or Consolidation of the Servicer

76

Section 7.17

Identification of Records

77

Section 7.18

Servicer Termination Events

77

Section 7.19

Appointment of Successor Servicer

79

Section 7.20

Market Servicing Fee

80

 

 

 

ARTICLE VIII EARLY TERMINATION EVENTS

80

Section 8.1

Early Termination Events

80

 

 

 

ARTICLE IX INDEMNIFICATION

83

Section 9.1

Indemnities by the Borrower

83

Section 9.2

Indemnities by the Servicer

85

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

86

Section 10.1

Authorization and Action

86

Section 10.2

Delegation of Duties

87

Section 10.3

Exculpatory Provisions

87

Section 10.4

Reliance

88

Section 10.5

Non-Reliance on Administrative Agent, Managing Agents and Other Lenders

89

Section 10.6

Reimbursement and Indemnification

89

Section 10.7

Administrative Agent and Managing Agents in their Individual Capacities

89

Section 10.8

Successor Administrative Agent or Managing Agent

90

 

 

 

ARTICLE XI ASSIGNMENTS; PARTICIPATIONS

90

Section 11.1

Assignments and Participations

90

Section 11.2

Additional Lender Groups

93

 

 

 

ARTICLE XII MISCELLANEOUS

94

Section 12.1

Amendments and Waivers

94

Section 12.2

Notices, Etc.

95

 

ii

--------------------------------------------------------------------------------


 

Section 12.3

No Waiver, Rights and Remedies

95

Section 12.4

Binding Effect

95

Section 12.5

Term of this Agreement

95

Section 12.6

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE

95

Section 12.7

WAIVER OF JURY TRIAL

96

Section 12.8

Costs, Expenses and Taxes

96

Section 12.9

No Proceedings

97

Section 12.10

Recourse Against Certain Parties

97

Section 12.11

Protection of Security Interest; Appointment of Administrative Agent as
Attorney-in-Fact

98

Section 12.12

Confidentiality

99

Section 12.13

Execution in Counterparts; Severability; Integration

100

 

 

 

EXHIBITS

 

 

 

 

EXHIBIT A

Form of Borrower Notice

 

EXHIBIT B

Form of Note

 

EXHIBIT C

Form of Assignment and Acceptance

 

EXHIBIT D

Form of Joinder Agreement

 

EXHIBIT E

Form of Monthly Report

 

EXHIBIT F

Form of Servicer’s Certificate

 

EXHIBIT G

[Reserved]

 

EXHIBIT H

Form of Primary Document Trust Receipt

 

EXHIBIT I

[Reserved]

 

EXHIBIT J

[Reserved]

 

EXHIBIT K

[Reserved]

 

EXHIBIT L

Form of Lock-Box Agreement

 

EXHIBIT M

Credit Report and Transaction Summary

 

 

 

 

EXHIBIT N

Moody’s Industry Classifications

 

 

 

 

SCHEDULES

 

 

 

 

SCHEDULE I

Schedule of Documents

 

SCHEDULE II

List of Lock-Box Banks, Lock-Box Accounts, Collection Account and Securities
Accounts

 

SCHEDULE III

Loan List

 

SCHEDULE IV

Form of Loans

 

SCHEDULE V

Advance Rate Matrices

 

SCHEDULE VI

Diversity Score Table

 

 

iii

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as of June 6, 2008,
among:

 

(1)           GLADSTONE BUSINESS LOAN, LLC, a Delaware limited liability
company,  as borrower (the “Borrower”);

 

(2)           GLADSTONE MANAGEMENT CORPORATION, a Delaware corporation, as
servicer (the “Servicer”);

 

(3)           Each financial institution from time to time party hereto as a
“Committed Lender” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Committed Lenders”);

 

(4)           Each commercial paper issuer from time to time party hereto as a
“CP Lender” (whether on the signature pages hereto or in a Joinder Agreement)
and their respective successors and assigns (collectively, the “CP Lenders”);

 

(5)           Each financial institution from time to time party hereto as a
“Managing Agent” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Managing Agents”); and

 

(6)           DEUTSCHE BANK AG, NEW YORK BRANCH, as “Administrative Agent” and
its respective successors and assigns (the “Administrative Agent”).

 

IT IS AGREED as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1                                   CERTAIN DEFINED TERMS.


 


(A)           CERTAIN CAPITALIZED TERMS USED THROUGHOUT THIS AGREEMENT ARE
DEFINED ABOVE OR IN THIS SECTION 1.1.


 


(B)           AS USED IN THIS AGREEMENT AND ITS EXHIBITS, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED).


 

“Additional Amount” is defined in Section 2.13.

 

“Adjusted Collateral Balance” means, on any day, the amount by which (a) the sum
of (i) the aggregate Outstanding Loan Balance of the Eligible Loans (excluding
Defaulted Loans and Current Pay Loans), (ii) the amount of cash and cash
equivalents held in the custodial accounts less accrued but unpaid interest and
fees and any senior expenses; (iii) the aggregate Revolver Loan Unfunded
Commitment Amount and (iv) an amount equal to 70% of the Outstanding Loan
Balance of each Current Pay Loan exceeds (b) the Excess Concentration Amount on
such date; provided, that for purposes of any calculations hereunder, the
Outstanding Loan Balance of any

 

--------------------------------------------------------------------------------


 

Eligible Loan shall be reduced by 2.0% during the 60-day period following the
date such Loan becomes a Transferred Loan.

 

“Adjusted Eurodollar Rate” means, for any Settlement Period, or, with respect to
the Lender Group for which BB&T acts as Managing Agent only, each portion
thereof, resetting on each BB&T Interest Reset Date, (i) with respect to the
Lender Group for which BB&T acts as Managing Agent, an interest rate per annum
equal to the quotient, expressed as a percentage and rounded upwards (if
necessary), to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the BB&T LIBO Rate for such portion of such Settlement Period and (ii) the
denominator of which is equal to 100% minus the Eurodollar Reserve Percentage
for such Settlement Period, in each case, as determined by BB&T and reported to
the Borrower, the Servicer and the Agent and (ii) for each other Lender Group,
an interest rate per annum equal to the quotient, expressed as a percentage and
rounded upwards (if necessary), to the nearest 1/100 of 1%, (i) the numerator of
which is equal to the LIBO Rate for such Settlement Period and (ii) the
denominator of which is equal to 100% minus the Eurodollar Reserve Percentage
for such Settlement Period.

 

“Administrative Agent” is defined in the preamble hereto.

 

“Advance” is defined in Section 2.1(a).

 

“Advances Outstanding” means, on any day, the aggregate principal amount of
Advances outstanding on such day, after giving effect to all repayments of
Advances and makings of new Advances on such day.

 

“Adverse Claim”  means, a lien, security interest, pledge, charge, encumbrance
or other right or claim of any Person.

 

“Affected Committed Lender” is defined in Section 11.1(c).

 

“Affected Party” is defined in Section 2.12(a).

 

“Affiliate” means, with respect to a Person means any other Person controlling,
controlled by or under common control with such Person.  For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” or “controlled” have meanings correlative
to the foregoing.

 

“Agent’s Account” means account number 10-554121-0008 at Deutsche Bank AG, New
York Branch.

 

“Agreement” or “Credit Agreement” means this Second Amended and Restated Credit
Agreement, dated as of June 6, 2008, as hereafter amended, modified,
supplemented or restated from time to time.

 

“Alternative Rate” means an interest rate per annum equal to the Adjusted
Eurodollar Rate; provided, however, that the Alternative Rate shall be the Base
Rate if a Eurodollar Disruption Event occurs; and, provided, further, that the
Alternative Rate for the first two (2)

 

2

--------------------------------------------------------------------------------


 

Business Days following any Advance made by a Committed Lender shall be the Base
Rate unless such Committed Lender has received at least two (2) Business Days’
prior notice of such Advance.

 

“Amortization Period” means the period beginning on the Termination Date and
ending on the Maturity Date.

 

“Applicable Law” means, for any Person, all existing and future applicable laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
and Regulation Z, Regulation W and Regulation B of the Federal Reserve Board),
and applicable judgments, decrees, injunctions, writs, orders, or line action of
any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

 

“Assigned Rating” means, with respect to any Transferred Loan as of any date of
determination, the lowest of (a) the monitored publicly available rating or
Shadow Rating expressly assigned to such Loan by Moody’s or S&P that addresses
the full amount of the principal and interest payable on such Loan, (b) the
rating assigned by the Servicer’s internal risk rating model, or (c) the
RiskCalc Rating; provided, however, that (i) in the case of the rating
determined in subsection (a), (b) or (c), such Assigned Rating shall in no event
be lower than the rating determined in (a), (ii) any such rating, if assigned by
S&P, shall be lowered by one rating level, (iii) any such rating, if assigned by
the Servicer’s internal rating model, shall, if the weighted average rating
assigned by the Servicer to any set of Transferred Loans is found to be higher
than the weighted average Shadow Rating of the same set of Loans, be adjusted
downward by the amount of such deviation, (iv) each such rating shall be
compared quarterly with the applicable RiskCalc Rating, and to the extent that
the RiskCalc Rating is found to be lower, then such rating will be adjusted
downward and to the extent that the RiskCalc Rating is found to be higher, then
such rating will be adjusted upward, in each case, by the amount of such
deviation, and (v) each such rating shall be converted to the equivalent Moody’s
rating for reporting purposes; provided, however, that for the period of 60 days
after the Effective Date, the Assigned Rating shall be the lower of (x) the
RiskCalc Rating or (y) the internal rating.

 

“Assignment and Acceptance” is defined in Section 11.1(b).

 

“Availability” means, on any day, the lesser of (i) the amount by which the sum
of (1) the Borrowing Base plus (2) the amount of cash in the Pending Account
exceeds the sum of (A) Advances Outstanding and (B) 50% of the Revolver Loan
Unfunded Commitment Amount on such day and (ii) the amount by which the Facility
Amount exceeds the sum of (A) Advances Outstanding and (B) 50% of the Revolver
Loan Unfunded Commitment Amount on such day; provided, however, during the
Amortization Period, the Availability shall be zero.

 

“Available Collections” is defined in Section 2.8(a).

 

“Backup Servicer” means the Bank of New York, in its capacity as Backup Servicer
under the Backup Servicing Agreement, together with its successors and assigns.

 

3

--------------------------------------------------------------------------------


 

“Backup Servicer Expenses” means the out-of-pocket expenses to be paid to the
Backup Servicer under the Backup Servicing Agreement.

 

“Backup Servicer Fee” means the fee to be paid to the Backup Servicer as set
forth in the Backup Servicing Agreement.

 

“Backup Servicing Agreement” means the Backup Servicing Agreement, dated as of
the Closing Date among the Borrower, the Servicer, the Administrative Agent and
the Backup Servicer, as the same may from time to time be amended, supplemented,
waived or modified.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.

 

“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.0%.

 

“BB&T” means Branch Banking and Trust Company, in its capacity as a Committed
Lender.

 

“BB&T Interest Reset Date” means the first day of each calendar month, or, if
the first day of such calendar month is not a Business Day, the immediately
preceding Business Day.

 

“BB&T LIBO Rate” means, for any Settlement Period or portion thereof and any
Advance, an interest rate per annum equal to the rate per annum determined on
the basis of the rate for deposits in United States dollars of amounts equal or
comparable to the principal amount of such Advance offered for a term of one
calendar month, which rate appears on Reuters Screen LIBOR01 (or such other page
as may replace such screen of that service or such other service or services as
may be nominated by the British Banker’s Association for the purpose of
displaying London InterBank Offered Rates for United States dollar deposits)
determined as of 11:00 a.m. London, England time on each BB&T Interest Reset
Date.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Borrower or any ERISA Affiliate of the Borrower
is, or at any time during the immediately preceding six years was, an “employer”
as defined in Section 3(5) of ERISA.

 

“Borrower” means Gladstone Business Loan, LLC, a Delaware limited liability
company, or any permitted successor thereto.

 

“Borrowing Base” means, on any date of determination, the lesser of (a) (i) the
Adjusted Collateral Balance minus (ii) the Required Equity Investment or (b) (i)
the Adjusted Collateral Balance times (ii) the Maximum Advance Rate.

 

“Borrowing Base Test” means as of any date, a determination that the Borrowing
Base shall be equal to or greater than the Drawn Amount.

 

“Borrower Notice” means a written notice, in the form of Exhibit A, to be used
for each borrowing, repayment of each Advance or termination or reduction of the
Facility Amount or Prepayments of Advances.

 

4

--------------------------------------------------------------------------------


 

“Breakage Costs” is defined in Section 2.11.

 

“Business Day” means any day of the year other than a Saturday or a Sunday on
which (a) (i) banks are not required or authorized to be closed in New York, New
York, and Virginia or (ii) which is not a day on which the Bond Market
Association recommends a closed day for the U.S. Bond Market, and (b) if the
term “Business Day” is used in connection with the Adjusted Eurodollar Rate or
the BB&T Interest Reset Date, means the foregoing only if such day is also a day
of year on which dealings in United States dollar deposits are carried on in the
London interbank market.

 

“Change-in-Control” means, with respect to any entity, the date on which (i) any
Person or “group” acquires any “beneficial ownership” (as such terms are defined
under Rule 13d-3 of, and Regulation 13D under, the Securities Exchange Act of
1934, as amended), either directly or indirectly, of membership interests or
other equity interests or any interest convertible into any such interest in
such entity having more than fifty percent (50%) of the voting power for the
election of managers of such entity, if any, under ordinary circumstances, or
(ii) (except in connection with any Discretionary Sale) an entity sells,
transfers, conveys, assigns or otherwise disposes of all or substantially all of
the assets of such entity.

 

“Charged-Off Loan” means any Loan (i) that is 120 days past due with respect to
any interest or principal payment, (ii) for which an Insolvency Event has
occurred with respect to the related Obligor or (iii) that is or should be
written off as uncollectible by the Servicer in accordance with the Credit and
Collection Policy.

 

“Charged-Off Ratio” means, with respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (i) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Loans that became Charged-Off Loans during such
Settlement Period and (ii) the denominator of which is equal to the sum of (A)
the Adjusted Collateral Balance as of the first day of such Settlement Period
and (B) the Adjusted Collateral Balance as of the last day of such Settlement
Period divided by 2.

 

“Closing Date” means May 19, 2003.

 

“Code” means The Internal Revenue Code of 1986, as amended.

 

“Collateral” means all right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower in, to and under any
and all of the following:

 

(i)            the Transferred Loans, and all monies due or to become due in
payment of such Loans on and after the related Purchase Date;

 

(ii)           any Related Property securing the Transferred Loans including all
proceeds from any sale or other disposition of such Related Property;

 

(iii)          the Loan Documents relating to the Transferred Loans;

 

(iv)          all Supplemental Interests related to any Transferred Loans;

 

5

--------------------------------------------------------------------------------


 

(v)           the Collection Account, all funds held in such account, and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds;

 

(vi)          all Collections and all other payments made or to be made in the
future with respect to the Transferred Loans, including such payments under any
guarantee or similar credit enhancement with respect to such Loans;

 

(vii)         all Hedge Collateral;

 

(viii)        all income and Proceeds of the foregoing;

 

“Collateral Custodian” means BNY Midwest Trust Company, in its capacity as
Collateral Custodian under the Custody Agreement, together with its successors
and assigns.

 

“Collateral Custodian Expenses” means the out-of-pocket expenses to be paid to
the Collateral Custodian under the Custody Agreement.

 

“Collateral Custodian Fee” means the fee to be paid to the Collateral Custodian
as set forth in the Custody Agreement.

 

“Collateral Quality Tests”  means, with respect to the Transferred Loans, on any
Determination Date, a set of tests that are satisfied so long as each of the
following are satisfied:

 

(i)                                     the Weighted Average Spread is equal to
or greater than 5.0% as of such date;

 

(ii)                                  the Weighted Average Life is equal to or
less than 66 months as of such date;

 

(iii)                               the Weighted Average Rating Factor is equal
to or less than 4000 as of such date;

 

(iv)                              the Weighted Average Recovery Rate is equal to
or greater than 25% as of such date; and

 

(v)                                 the weighted average Diversity Score is
equal to or is greater than 10 as of such date.

 

“Collection Account” is defined in Section 7.4(e).

 

“Collection Date” means the date following the Termination Date on which all
Advances Outstanding have been reduced to zero, the Lenders have received all
accrued Interest, fees, and all other amounts owing to them under this Agreement
and the Hedging Agreement, the Hedge Counterparties have received all amounts
due and owing hereunder and under the Hedge Transactions, and each of the Backup
Servicer, the Collateral Custodian, the Administrative Agent and the Managing
Agents have each received all amounts due to them in connection with the
Transaction Documents.

 

“Collections” means (a) All cash collections or other cash proceeds of a
Transferred Loan received by or on behalf of the Borrower by the Servicer or
Originator from or on behalf of any

 

6

--------------------------------------------------------------------------------


 

Obligor in payment of any amounts owed in respect of such Transferred Loan,
including, without limitation, Interest Collections, Principal Collections,
Deemed Collections, Insurance Proceeds, and all Recoveries; provided, however,
that Collections shall not include fees (including up-front, continuing or
success fees) received in respect of the Transferred Loans, (b) all amounts
received by the Buyer in connection with the repurchase of an Ineligible Loan
pursuant to Section 6.1 of the Purchase Agreement, (c) all amounts received by
the Administrative Agent in connection with the purchase of a Transferred Loan
pursuant to Section 7.7, (d) all payments received pursuant to any Hedging
Agreement or Hedge Transaction, and (e) interest earnings in the Collection
Account.

 

“Commercial Paper Notes” means, on any day, any short-term promissory notes
issued by or on behalf of any CP Lender with respect to financing any Advance
hereunder that are allocated, in whole or in part, by such CP Lender to fund or
maintain the Advances Outstanding.

 

“Commitment” means (a) For each Committed Lender other than BB&T, the commitment
of such Committed Lender to fund any Advance to the Borrower in an amount not to
exceed $125,000,000, and in the case of BB&T, the commitment of BB&T to fund any
Advance to the Borrower in an amount not to exceed $50,000,000, in each case as
such amount may be modified in accordance with the terms hereof; and (b) with
respect to any Person who becomes a Committed Lender pursuant to an Assignment
and Acceptance or a Joinder Agreement, the commitment of such Person to fund any
Advance to the Borrower in an amount not to exceed the amount set forth in such
Assignment and Acceptance or Joinder Agreement, as such amount may be modified
in accordance with the terms hereof.

 

“Commitment Termination Date”  May 21, 2009, or such later date to which the
Commitment Termination Date may be extended (if extended) in the sole discretion
of the Lenders in accordance with the terms of Section 2.1(b).

 

“Committed Lenders” is defined in the preamble hereto.

 

“Contractual Obligation” means, with respect to any Person, means any provision
of any securities issued by such Person or any indenture, mortgage, deed of
trust, contract, undertaking, agreement, instrument or other document to which
such Person is a party or by which it or any of its property is bound or is
subject.

 

“Covenant-Lite Loan” means a Loan lacking traditional financial covenants
requiring minimum interest or other debt service coverage or specifying maximum
levels of leverage or other similar “maintenance” tests.

 

“CP Lenders” is defined in the preamble hereto.

 

“CP Rate” means, for any Settlement Period for any Advances made by a CP Lender,
whether funded with proceeds of Commercial Paper Notes or a Swingline Loan, the
per annum rate equivalent to the weighted average of the per annum rates paid or
payable by such CP Lender from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
or on behalf of such CP Lender) in respect of the Commercial Paper Notes issued
by or on behalf of such CP Lender that are allocated, in whole or in part, by
such

 

7

--------------------------------------------------------------------------------


 

CP Lender to fund or maintain the Advances during such period (or if no such
promissory notes are then allocated to fund or maintain the Advances, then other
such promissory notes issued by or on behalf of such CP Lender then
outstanding), as determined by such CP Lender and reported to the Borrower and
the Servicer, which rates shall reflect and give effect to the commissions of
placement agents and dealers in respect of such promissory notes, to the extent
such commissions are allocated, in whole or in part, to such promissory notes by
such CP Lender, provided, however, that if any component of such rate is a
discount rate, in calculating the CP Rate, such CP Lender shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.

 

“Credit and Collection Policy” means those credit, collection, customer relation
and service policies (i) determined by the Borrower, the Originator and the
initial Servicer as of the date hereof relating to the Transferred Loans and
related Loan Documents, as on file with the Administrative Agent and as the same
may be amended or modified from time to time in accordance with Sections 5.1(r)
and 7.9(g); and (ii) with respect to any Successor Servicer, the collection
procedures and policies of such person (as approved by the Administrative Agent)
at the time such Person becomes Successor Servicer.

 

“Current Pay Loan” means any Transferred Loan (a) in respect of which the
Servicer or Originator shall have taken any of the following actions: charging a
default rate of interest, restricting Obligor’s right to make subordinated
payments (other than payments in respect of owner’s debts and seller financings
other than those in the original loan agreement), acceleration of the
Transferred Loan, foreclosure on collateral for the Loan, increasing the
Servicer’s representation on the Obligor’s Board of Directors or similar
governing body, or increasing the frequency of its inspection rights to permit
inspection on demand, (b) that is not more than thirty (30) days past due with
respect to any interest or principal payments and (c) in respect of which the
Servicer shall have certified (which certification may be in the form of an
e-mail or other written electronic communication) to the Administrative Agent
that the Servicer does not believe, in its reasonable judgment, that a failure
to pay interest or ultimate principal will occur.  A Transferred Loan shall
cease to be a Current Pay Loan if it (i) becomes a Defaulted Loan through
failure to satisfy the requirements set forth in this definition or (ii) becomes
an Eligible Loan, which shall occur upon receipt of a certification from the
Servicer (which certification may be in the form of an e-mail or other written
electronic communication) to the Administrative Agent that, as of the date of
the certification (x) the applicable circumstances enumerated in clause
(a) above which caused the Loan to be a Current Pay Loan shall no longer exist
and (y) such Loan is an Eligible Loan.

 

“Custody Agreement” means the Custodial Agreement, dated as of the Closing Date
among the Borrower, the Servicer, the Originator, the Administrative Agent and
the Collateral Custodian, as the same may from time to time be amended,
supplemented, waived or modified.

 

“DB” means Deutsche Bank AG, New York Branch, in its individual capacity, and
its successors or assigns.

 

“Deemed Collections” means, on any day, the aggregate of all amounts Borrower
shall have been deemed to have received as a Collection of a Transferred Loan. 
Borrower shall be deemed to have received a Collection in an amount equal to the
unpaid balance (including any

 

8

--------------------------------------------------------------------------------


 

accrued interest thereon) of a Transferred Loan if at any time the Outstanding
Loan Balance of any such Loan is either (i) reduced as a result of any discount
or any adjustment or otherwise by Borrower (other than receipt of cash
Collections) or (ii) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction).

 

“Default Rate” is defined in each Fee Letter.

 

“Default Ratio” means, with respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (a) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Transferred Loans (excluding Charged-Off Loans)
included as part of the Collateral that became Defaulted Loans during such
Settlement Period and (b) the denominator of which is equal to (i) the sum of
(x) the Adjusted Collateral Balance as of the first day of such Settlement
Period and (y) the Adjusted Collateral Balance as of the last day of such
Settlement Period divided by (ii) two.

 

“Defaulted Loan” means any Transferred Loan (a) as to which, (x) a default as to
the payment of principal and/or interest has occurred for more than fifteen (15)
days and is continuing with respect to such Loan (without regard to any grace
period applicable thereto, or waiver thereof) or (y) a default not set forth in
clause (x) has occurred and the holders of such Loan have accelerated all or a
portion of the principal amount thereof as a result of such default, (b) as to
which a default as to the payment of principal and/or interest has occurred and
is continuing on another debt obligation of the same Obligor which is senior or
pari passu in right of payment to such Loan, (c) as to which the Obligor or
others have instituted proceedings to have the Obligor adjudicated bankrupt or
insolvent or placed into receivership and such proceedings have not been stayed
or dismissed or such issuer has filed for protection under Chapter 11 of the
United States Bankruptcy Code (unless (x) in the case of clauses (a), (b) and
(c) the Loan is a Current Pay Loan, in which case it shall not be deemed a
Defaulted Loan or (y) in the case of clauses (b) or (c), the Loan is a DIP Loan,
in which case it shall not be deemed a Defaulted Loan), (d) that the Servicer
has in its reasonable commercial judgment otherwise declared to be a Defaulted
Loan or (e) that has an Assigned Rating of “Ca” or “CC” or below by Moody’s or
S&P, respectively.

 

“Derivatives”  Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor, foreign exchange contract, any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.

 

“Determination Date” means the last day of each Settlement Period.

 

“DIP Loan” means a Transferred Loan, the Obligor of which is a
debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code (a “Debtor”)
organized under the laws of the United States or any state

 

9

--------------------------------------------------------------------------------


 

therein, the terms of which have been approved by an order of a court of
competent jurisdiction, which order provides that (i) such DIP Loan is secured
by liens on otherwise unencumbered property of the Debtor’s bankruptcy estate
pursuant to 364(c)(2) of the Bankruptcy Code, (ii) such DIP Loan is secured by
liens of equal or senior priority on property of the Debtor’s estate that is
otherwise subject to a lien pursuant to Section 364(d) of the Bankruptcy Code,
(iii) such DIP Loan is secured by junior liens on property of the Debtor’s
bankruptcy estate already subject to a lien encumbered assets (so long as such
DIP Loan is a fully secured claim within the meaning of Section 506 of the
Bankruptcy Code), or (iv) if the DIP Loan or any portion thereof is unsecured,
the repayment of such DIP Loan retains priority over all other administrative
expenses pursuant to Section 364(c)(1) of the Bankruptcy Code; provided that, in
the case of the origination or acquisition of any DIP Loan, none of the Borrower
or the Servicer have actual knowledge that the order set forth above is subject
to any pending contested matter or proceeding (as such terms are defined in the
Federal Rules of Bankruptcy Procedure) or the subject of an appeal or stay
pending appeal.

 

“Discretionary Sale” is defined in Section 2.16.

 

“Discretionary Sale Notice” is defined in Section 2.16.

 

“Discretionary Sale Settlement Date” means the Business Day specified by the
Borrower to the Administrative Agent in a Discretionary Sale Notice as the
proposed settlement date of a Discretionary Sale.

 

“Discretionary Sale Trade Date” means the Business Day specified by the Borrower
to the Administrative Agent in a Discretionary Sale Notice as the proposed trade
date of a Discretionary Sale.

 

“Diversity Score” means the single number that indicates collateral
concentration for Loans in terms of both Obligor and industry concentration,
which is calculated as described in Schedule VI attached hereto.

 

“Drawn Amount” means, at any time, the sum of (i) Advances Outstanding and (ii)
the Revolver Loan Unfunded Commitment Amount at such time.

 

“Early Termination Event” is defined in Section 8.1.

 

“Effective Date” means June 6, 2008.

 

“Eligible Assignee” means a Person (a) whose short-term rating is at least A-1
from S&P and P-1 from Moody’s, or whose obligations under this Agreement are
guaranteed by a Person whose short-term rating is at least A-1 from S&P and P-1
from Moody’s and (b) who is approved by the Administrative Agent (such approval
not to be unreasonably withheld) and, if such Person will become a Liquidity
Bank for a CP Lender, by such CP Lender.

 

“Eligible Loan” means, on any date of determination, each Loan which satisfies
each of the following requirements:

 

10

--------------------------------------------------------------------------------


 

(i)            the Loan is evidenced by a promissory note that has been duly
authorized and that, together with the related Loan Documents, is in full force
and effect and constitutes the legal, valid and binding obligation of the
Obligor of such Loan to pay the stated amount of the Loan and interest thereon,
and the related Loan Documents are enforceable against such Obligor in
accordance with their respective terms;

 

(ii)           the Loan was originated in accordance with the terms of the
Credit and Collection Policy and arose in the ordinary course of the
Originator’s business from the lending of money to the Obligor thereof;

 

(iii)          the Loan is not a Defaulted Loan;

 

(iv)          the Obligor of such Loan has executed all appropriate
documentation required by the Originator;

 

(v)           the Loan, together with the Loan Documents related thereto, is a
“general intangible”, an “instrument”, an “account”, or “chattel paper” within
the meaning of the UCC of all jurisdictions that govern the perfection of the
security interest granted therein;

 

(vi)          all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

 

(vii)         the Loan is denominated and payable only in United States dollars
in the United States;

 

(viii)        the Loan bears interest, which is due and payable no less
frequently than quarterly, except for (i) Loans which bear interest which is due
and payable no less frequently than semi-annually, provided that the aggregate
Outstanding Loan Balances of such Loans do not exceed 10% of the Adjusted
Collateral Balance and (ii) PIK Loans;

 

(ix)           the Loan, together with the Loan Documents related thereto, does
not contravene in any material respect any Applicable Laws (including, without
limitation, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no party to the Loan
Documents related thereto is in material violation of any such Applicable Laws;

 

(x)            the Loan, together with the related Loan Documents, is fully
assignable;

 

(xi)           the Loan was documented and closed in accordance with the Credit
and Collection Policy, including the relevant opinions and assignments, and
there is only one current original promissory note;

 

(xii)          the Loan and all Related Property are free of any Liens except
for Permitted Liens;

 

11

--------------------------------------------------------------------------------


 

(xiii)         the Loan has an original term to maturity of no more than 120
months;

 

(xiv)        no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Loan;

 

(xv)         any Related Property with respect to such Loan is insured in
accordance with the Credit and Collection Policy;

 

(xvi)        the Obligor with respect to such Loan is an Eligible Obligor;

 

(xvii)       if such Loan is a PIK Loan, such Loan shall pay a minimum of five
percent (5.0%) per annum current interest, on at least a quarterly basis;

 

(xviii)      the Loan is not a loan or extension of credit made by the
Originator or one of its subsidiaries to an Obligor for the purpose of making
any principal, interest or other payment on such Loan necessary in order to keep
such Loan from becoming delinquent;

 

(xix)         the Loan has not been amended or subject to a deferral or waiver
the effect of which is to (A) reduce the amount (other than by reason of the
repayment thereof) or extend the time for payment of principal or (B) reduce the
rate or extend the time of payment of interest (or any component thereof), in
each case without the consent of the Required Committed Lenders, which consent
shall not be unreasonably withheld or delayed;

 

(xx)          if such Loan is a Qualifying Syndicated Loan, (a) the Borrower has
purchased an interest in such Loan from a financial institution which such
financial institution (A) has a short-term debt rating equal to at least A-1
from S&P and P-1 from Moody’s, (B) has been approved in writing by the Required
Committed Lenders prior to the related Funding Date or (C) has an investment
grade rating of BBB+/Baa1 or greater and (b) such Loan closed not more than
thirty (30) days previously;

 

(xxi)         if such Loan is a Revolver Loan, it shall be secured by a first
priority, perfected security interest on certain assets of the Obligor which
shall include, without limitation, accounts receivable and inventory;

 

(xxii)        if such Loan is a Revolver Loan, the revolving credit commitment
of the Borrower to the applicable Obligor thereunder shall have a term to
maturity of three years or less;

 

(xxiii)  if such Loan is a Fixed Rate Loan which is not subject to a Hedging
Transaction, the interest rate charged on such Loan shall be equal to or greater
than 9.0%;

 

(xxiv)  such Loan is not a Structured Finance Obligation;

 

(xxv)  such Loan is not an equity security, does not by its terms permit the
payment obligation of the Obligor thereunder to be converted into or exchanged
for equity capital of such Obligor;

 

12

--------------------------------------------------------------------------------


 

(xxvi)  such Loan is not an obligation whose repayment is subject to or derived
from (a) the value of other loans, securities and/or financial instruments or
(b) the value of bonds insuring against loss arising from natural catastrophes;

 

(xxvii)  such Loan will not be accompanied by additional consideration which
would cause the Borrower to be deemed to own 5.0% or more of the voting
securities of any publicly registered issuer or any securities that are
immediately convertible into or immediately exercisable or exchangeable for 5.0%
or more of the voting securities of any publicly registered issuer, as
determined by the Servicer;

 

(xxviii)  the financing of such Loan by the Lenders does not contravene
Regulation U of the Federal Reserve Board, nor require the Lenders to undertake
reporting thereunder which it would not otherwise have cause to make;

 

(xxix)  if such security or loan is a Real Estate Loan,  there is full recourse
to the Obligor for principal and interest payments;

 

(xxx)  such Loan does not contain a confidentiality provision that restricts the
ability of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights under the Transaction Documents, including, without
limitation, its rights to review the Loan, the related Loan File or the
Originator’s credit approval file in respect of such Loan; provided, however,
that a provision which requires the Administrative Agent or other prospective
recipient of confidential information to maintain the confidentiality of such
information shall not be deemed to restrict the exercise of such rights;

 

(xxxi)  the Obligor of which is not an Affiliate of the Borrower or the Servicer
or any other person whose investments are primarily managed by the Servicer or
any Affiliate of the Servicer, unless such Loan is approved by the
Administrative Agent;

 

(xxxii)  such Loan is not a Covenant-Lite Loan; and

 

(xxxiii)  the proceeds of such Loan are not used to finance construction
projects or activities in the form of a traditional construction loan where the
only collateral for the loan is the project under construction and draws are
made on the loan specifically to fund construction in progress.

 

“Eligible Obligor” means, on any day, any Obligor that satisfies each of the
following requirements:

 

(i)            such Obligor’s principal office and any Related Property are
located in the United States or any territory of the United States;

 

(ii)           no other Loan of such Obligor is a Defaulted Loan;

 

(iii)          such Obligor is not the subject of any Insolvency Event;

 

(iv)          such Obligor is not a Governmental Authority; and

 

13

--------------------------------------------------------------------------------


 

(v)           such Obligor is in material compliance with all material terms and
conditions of its Loan Documents.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means (a) Any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause
(b) above.

 

“Eurodollar Disruption Event” means, with respect to any Advance as to which
Interest accrues or is to accrue at a rate based upon the Adjusted Eurodollar
Rate, any of the following:  (a) a determination by a Lender that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to make, fund or maintain any Advance;
(b) the inability of any Lender to obtain timely information for purposes of
determining the Adjusted Eurodollar Rate; (c) a determination by a Lender that
the rate at which deposits of United States dollars are being offered to such
Lender in the London interbank market does not accurately reflect the cost to
such Lender of making, funding or maintaining any Advance; or (d) the inability
of a Lender to obtain United States dollars in the London interbank market to
make, fund or maintain any Advance.

 

“Eurodollar Reserve Percentage” means, on any day, the then applicable
percentage (expressed as a decimal) prescribed by the Federal Reserve Board (or
any successor) for determining reserve requirements applicable to “Eurocurrency
Liabilities” pursuant to Regulation D or any other then applicable regulation of
the Federal Reserve Board (or any successor) that prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.

 

“Excess Concentration Amount” means, on any date of determination, the sum of,
without duplication,

 

(a)  the aggregate amount by which the Outstanding Loan Balances of all Fixed
Rate Loans which are not subject to a Hedge Transaction exceeds 10% of the
Adjusted Collateral Balance;

 

(b)  the aggregate amount by which the Outstanding Loan Balances of all Fixed
Rate Loans (whether subject to a Hedge Transaction or not) exceeds 20% of the
Adjusted Collateral Balance;

 

(c)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans that have original terms to maturity greater than 84 months exceeds 15% of
the Adjusted Collateral Balance;

 

14

--------------------------------------------------------------------------------


 

(d)  the aggregate amount by which the Outstanding Loan Balances of Eligible
Loans which are not First Lien Loans, exceeds 70% of the Adjusted Collateral
Balance, of which not more than 25% may be Mezzanine Loans;

 

(e)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans which are participation interests exceeds 10% of the Adjusted Collateral
Balance;

 

(f)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans which are DIP Loans exceeds 15% of the Adjusted Collateral Balance;

 

(g)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans which have an Assigned Rating of CCC+/Caa1 or below exceeds 22% of the
Adjusted Collateral Balance;

 

(h)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans included as part of the Collateral which are Revolver Loans exceeds 20% of
the Adjusted Collateral Balance;

 

(i)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans which are PIK Loans exceeds 15% of the Adjusted Collateral Balance;

 

(j)  the aggregate amount of the Outstanding Loan Balances of all Eligible Loans
which are PIK Loans which do not pay a minimum of 5.0% per annum current
interest;

 

(k) the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans that are Current Pay Loans exceeds 10% of the Adjusted Collateral Balance;
and

 

(l)  the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans that are Real Estate Loans exceeds 5% of the Adjusted Collateral Balance.

 

“Facility Amount” means, at any time, $300,000,000; provided, however, that on
or after the Termination Date, the Facility Amount shall be equal to the amount
of Advances outstanding.

 

“Fair Market Value” means, with respect to each Eligible Loan, (1) to the extent
that such Eligible Loan does not have a long term credit rating from S&P or
Moody’s, the least of (a) to the extent priced by Standard & Poor’s Securities
Evaluations, Inc., the product of (x) the remaining principal amount of the
Eligible Loan and (y) the pricing as determined by Standard & Poor’s Securities
Evaluations, Inc. in its most recent quarterly pricing, (b) the remaining
principal amount of such Eligible Loan and (c) if such Eligible Loan has been
reduced in value below the remaining principal amount thereof (other than as a
result of the allocation of a portion of the remaining principal amount to
warrants), the value of such Eligible Loan as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Originator, to be determined by the Board of Directors of the Originator and
reviewed by its auditors and (2) otherwise, the least of (a) (x) the remaining
principal amount of such Eligible Loan times (y) the price quoted to the
Borrower on such Eligible Loan from a financial institution rated at least
A-1/P-1 that makes a market in such Eligible Loan or from a pricing service
otherwise acceptable to the Managing Agents, (b) the remaining principal amount
of such

 

15

--------------------------------------------------------------------------------


 

Eligible Loan and (c) if such Eligible Loan has been reduced in value below the
remaining principal amount thereof (other than as a result of the allocation of
a portion of the remaining principal amount to warrants), the value of such
Eligible Loan as required by, and in accordance with, the 1940 Act, as amended,
and any orders of the SEC issued to the Originator, to be determined by the
Board of Directors of the Originator and reviewed by its auditors.

 

“FASB” is defined in Section 2.12(a).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations at approximately
10:30 a.m. (New York City time) for such day on such transactions received by DB
from three federal funds brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” means any letter agreement in respect of fees among the Borrower,
the Originator and the Administrative Agent or any Managing Agent, as it may be
amended or modified and in effect from time to time.

 

“First Lien Loan” means a loan that is secured by the pledge of collateral and
which has the most senior pre-petition priority in any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceedings; provided,
that (i) any portion of such a Loan which has leverage (as measured by
debt/EBITDA) above (x) 5.5x for loans to companies in the following industries
(A) media (broadcasting and publishing), (B) cable and (C) telecommunications
and (y) 4.25x for loans to companies in all other industries and is structured
primarily using a cash flow analysis (in the mutual reasonable judgment of the
Administrative Agent and the Borrower) will be deemed to be a Second Lien Loan
and (ii) Loans that are structured primarily using an asset based approach (in
the mutual reasonable judgment of the Administrative Agent and the Borrower)
will be deemed to be Second Lien Loans if the LTV percentage (debt/asset value)
is greater than [85]%.

 

“Fixed Rate Loan” means a Transferred Loan that bears interest at a fixed rate.

 

“Floating Rate Loan” means a Transferred Loan that bears interest at a floating
rate.

 

“Funding Date” means any day on which an Advance is made in accordance with and
subject to the terms and conditions of this Agreement.

 

“Funding Request” means a Borrower Notice requesting an Advance and including
the items required by Section 2.2.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

16

--------------------------------------------------------------------------------


 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

 

“Group Advance Limit” means, for each Lender Group, the sum of the Commitments
of the Committed Lenders in such Lender Group.

 

“Guarantor Event of Default” means the occurrence of any “Event of Default”
under and as defined in the Performance Guaranty.

 

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

“Hedge Collateral” is defined in Section 5.2(b).

 

“Hedge Counterparty” means DB or any entity that (a) on the date of entering
into any Hedge Transaction (i) is an interest rate swap dealer that is either a
Lender or an Affiliate of a Lender, or has been approved in writing by the
Administrative Agent (which approval shall not be unreasonably withheld), and
(ii) has a short-term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s, and (b) in a Hedging Agreement (i) consents to the
assignment of the Borrower’s rights under the Hedging Agreement to the
Administrative Agent pursuant to Section 5.2(b) and (ii) agrees that in the
event that S&P or Moody’s reduces its short-term unsecured debt rating below A-1
or P-1, respectively, it shall transfer its rights and obligations under each
Hedging Transaction to another entity that meets the requirements of clause
(a) and (b) hereof or make other arrangements acceptable to the Administrative
Agent and the Rating Agencies.

 

“Hedge Notional Amount” means the aggregate notional amount in effect on any day
under all Hedge Transactions entered into pursuant to Section 5.2 which have not
matured, been terminated or cancelled.

 

“Hedge Transaction” means each interest rate cap transaction between the
Borrower and a Hedge Counterparty that is entered into pursuant to Section 5.2
and is governed by a Hedging Agreement.

 

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 5.2, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in a form as the Administrative Agent
shall approve in writing, and each “Confirmation” thereunder confirming the
specific terms of each such Hedge Transaction.

 

“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.12.

 

17

--------------------------------------------------------------------------------


 

“Indebtedness” means, with respect to the Borrower or the initial Servicer at
any date, (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services (other than current liabilities
incurred in the ordinary course of business and payable in accordance with
customary trade practices) or that is evidenced by a note, bond, debenture or
similar instrument, (b) all obligations of such Person under capital leases,
(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (d) all liabilities secured by any Adverse
Claims on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, and (e) all
indebtedness, obligations or liabilities of that Person in respect of
Derivatives, and (f) obligations under direct or indirect guaranties in respect
of obligations (contingent or otherwise) to purchase or otherwise acquire, or to
otherwise assure a creditor against loss in respect of, clauses (a) through (e)
above.

 

“Indemnified Amounts” is defined in Section 9.1.

 

“Indemnified Party” is defined in Section 9.1.

 

“Industry” means the industry of an Obligor as determined by reference to the
Moody’s Industry Classifications.

 

“Ineligible Loan” is defined in the Purchase Agreement.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeding” means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

 

“Insurance Policy” means, with respect to any Loan included in the Collateral,
an insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.

 

18

--------------------------------------------------------------------------------


 

“Insurance Proceeds” means any amounts payable or any payments made, to the
Borrower or to the Servicer on its behalf under any Insurance Policy.

 

“Interest” means, for each Settlement Period and each Advance outstanding during
such Settlement Period, the product of:

 

 

IR x P x

AD

 

 

360

 

where

 

IR                              =                                   the Interest
Rate applicable to such Advance, resetting as and when specified herein;

 

P                                   =                                   the
principal amount of such Advance on the first day of such Settlement Period, or
if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

 

AD                       =                                   the actual number
of days in such Settlement Period, or if such Advance was first made during such
Settlement Period, the actual number of days beginning on the day such Advance
was first made through the end of such Settlement Period;

 

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

“Interest Collections” means any and all Collections which do not constitute
Principal Collections.

 

“Interest Coverage Ratio” means with respect to any Settlement Period, the
percentage equivalent of a fraction, calculated as of the Determination Date for
such Settlement Period, (a) the numerator of which is equal to the aggregate
Interest Collections for such Settlement Period and (b) the denominator of which
is equal to the aggregate amount payable pursuant to Section 2.8(i), (iii), (iv)
and (vi) hereunder.

 

“Interest Rate” means for any Settlement Period:

 

(a)           to the extent the Lender is a CP Lender that is funding the
applicable Advance or portion thereof through the issuance of Commercial Paper
Notes or a Swingline Loan, a rate equal to the CP Rate for such Settlement
Period on such portion; provided, however, that (i) if such Advance is funded by
such CP Lender during such Settlement Period through a Swingline Loan and during
such Settlement Period no other short-term promissory notes issued by or on
behalf of such CP Lender are outstanding (including notes issued to fund or
maintain amounts allocated to unrelated transactions) or (ii) a Liquidity Bank
under a Liquidity Agreement to which such CP Lender is a party, purchases or
takes assignment of any portion of Advances

 

19

--------------------------------------------------------------------------------


 

owing to such CP Lender, then the portion of the Advance funded by such CP
Lender with proceeds from a Swingline Loan or a funding by a Liquidity Bank
shall earn a rate equal to the Alternative Rate; or

 

(b)           to the extent the relevant Lender is not a CP Lender and such
Lender is not funding the applicable Advance or portion thereof through the
issuance of Commercial Paper Notes, a rate equal to the Alternative Rate on such
portion; provided, however, that if the relevant Lender is BB&T and at least one
CP Lender shall be earning a CP Rate on its portion of Advances during such
Settlement Period, then BB&T shall earn a rate equal to the greater of
(i) (A) if only one CP Lender is earning a CP Rate on its portion of Advances,
such CP Rate and (B) if more than one CP Lender is earning a CP Rate on its
portion of Advances, the average of the CP Rates earned by such CP Lenders on
their respective Advances outstanding during such Settlement Period and (ii) the
Alternative Rate on such portion; or

 

(c)           notwithstanding anything in clause (a) or (b) to the contrary,
following the occurrence and during the continuation of an Early Termination
Event, a rate equal to the Default Rate.

 

“Investment” means, with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of assets pursuant to the Purchase Agreement and excluding
commission, travel and similar advances to officers, employees and directors
made in the ordinary course of business.

 

“Joinder Agreement” means a joinder agreement substantially in the form set
forth in Exhibit D hereto pursuant to which a new Lender Group becomes party to
this Agreement.

 

“Key Man Event” means any two of (i) David Gladstone, (ii) Terry Brubaker and
(iii) George Stelljes shall cease to be employed by the Originator in the
capacity as executive officers thereof.

 

“Lender Group” means any group consisting of (i) a CP Lender, its related
Committed Lenders and their related Managing Agent or (ii) a Committed Lender
and its related Managing Agent.

 

“Lenders” means, collectively, the CP Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Joinder Agreement or
Assignment and Acceptance, as applicable, to fund Advances pursuant to this
Agreement.

 

“LIBO Rate” means, for any Settlement Period and any Advance, an interest rate
per annum equal to:

 

(i)            the posted rate for 30-day deposits in United States dollars
appearing on Reuters Screen LIBOR01 as of 11:00 a.m. (London time) on the
Business Day that is the second Business Day immediately preceding the
applicable Funding Date (with respect to the initial Settlement Period for such
Advance) and as of the second Business Day immediately preceding the first day
of the applicable

 

20

--------------------------------------------------------------------------------


 

Settlement Period (with respect to all subsequent Settlement Periods for such
Advance); or

 

(ii)           if no rate appears on Reuters Screen LIBOR01 at such time and
day, then the LIBO Rate shall be determined by DB at its principal office in New
York, New York as its rate (each such determination, absent manifest error, to
be conclusive and binding on all parties hereto and their assignees (other than
the BB&T Lender Group)) at which 30-day deposits in United States dollars are
being, have been, or would be offered or quoted by DB to major banks in the
applicable interbank market for Eurodollar deposits at or about 11:00 a.m. (New
York City time) on such day.

 

“Lien” means, with respect to any Collateral, (a) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Collateral, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing loan or other title retention agreement relating to such
Collateral.

 

“Liquidation Expenses” means, with respect to any Defaulted Loan or Charged-Off
Loan, the aggregate amount of out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.

 

“Liquidity Agreement” means a liquidity agreement entered into by a CP Lender
with a group of financial institutions in connection with this Agreement.

 

“Liquidity Bank” means each financial institution that is a party to a Liquidity
Agreement.

 

“Liquidity Commitment Fee” is defined in each Fee Letter.

 

“Loan” means any senior or subordinate loan arising from the extension of credit
to an Obligor by the Originator in the ordinary course of the Originator’s
business.

 

“Loan Documents” means, with respect to any Loan, the related promissory note
and any related loan agreement, security agreement, mortgage, assignment of
Loans, all guarantees, and UCC financing statements and continuation statements
(including amendments or modifications thereof) executed by the Obligor thereof
or by another Person on the Obligor’s behalf in respect of such Loan and related
promissory note, including, without limitation, general or limited guaranties.

 

“Loan File” means, with respect to any Loan, each of the Loan Documents related
thereto.

 

“Loan List” means the Loan List provided by the Borrower to the Administrative
Agent and the Collateral Custodian, as set forth in Schedule III hereto (which
shall include the specific documents that should be included in each Loan File),
as the same may be changed from time to time in accordance with the provisions
hereof.

 

21

--------------------------------------------------------------------------------


 

“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box
Account.

 

“Lock-Box Account” means an account, subject to a Lock-Box Agreement, maintained
in the name of the Borrower for the purpose of receiving Collections at a
Lock-Box Bank.

 

“Lock-Box Agreement” means a letter agreement, substantially in the form of
Exhibit L, among the Borrower, the Administrative Agent and a Lock-Box Bank.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Managing Agent” means, as to any Lender, the financial institution identified
as such on the signature pages hereof or in the applicable Assignment and
Acceptance or Joinder Agreement.

 

“Mandatory Prepayment” is defined in Section 2.4(a).

 

“Market Servicing Fee” is defined in Section 7.20.

 

“Market Servicing Fee Differential” means, on any date of determination, an
amount equal to the positive difference between the Market Servicing Fee and
Servicing Fee.

 

“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

 

“Material Adverse Effect” means, with respect to any event or circumstance, an
event or circumstance which would have or would be reasonably expected to have a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Servicer or the Borrower, (b) the
validity, enforceability or collectibility of this Agreement or any other
Transaction Document or any Liquidity Agreement or the validity, enforceability
or collectibility of the Loans, (c) the rights and remedies of the
Administrative Agent or any Secured Party under this Agreement or any
Transaction Document or any Liquidity Agreement or (d) the ability of the
Borrower or the Servicer to perform its obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority,
or enforceability of the Administrative Agent’s or Secured Parties’ interest in
the Collateral.

 

“Maturity Date” means the date that is one year after the Termination Date.  The
Advances Outstanding will be due and payable in full on the Maturity Date.

 

“Maximum Advance Rate” means the lesser of (i) (x) 60% or, (y) at any time the
Periodic Rating Requirement is not satisfied 33% and (ii) a dynamic number that
shall be determined on each Determination Date by application of the Advance
Rate Matrices set forth in Schedule V based on:

 

(a)           in the case of the Weighted Average Recovery Rate, (i) the actual
level thereof (if such level is equal to any of the Weighted Average Recovery
Rate levels specified in the

 

22

--------------------------------------------------------------------------------


 

Advance Rate Matrices) or (ii) otherwise, the Weighted Average Recovery Rate
indicated in the Advance Rate Matrices that is arithmetically closest to the
actual Weighted Average Recovery Rate level;

 

(b)           in the case of the Diversity Score, (i) the actual level thereof
(if such level is equal to any of the Diversity Score levels specified in the
Advance Rate Matrices) or (ii) otherwise, the Diversity Score indicated in the
Advance Rate Matrices that is arithmetically closest to the actual Diversity
Score level; and

 

(c)           in the case of each of the Weighted Average Rating Factor, (i) the
actual level thereof (if such level is equal to any of the Weighted Average
Rating Factor levels specified in the Advance Rate Matrices) or (ii) otherwise,
the Weighted Average Rating Factor indicated in the Advance Rate Matrices that
is arithmetically closest to the actual Weighted Average Rating Factor level.

 

“Maximum Lawful Rate” is defined in Section 2.6(d).

 

“Mezzanine Loan” means any assignment of, or participation interest or other
interest in, a Loan that is of a rank lower than a Second Lien Loan.

 

“Monthly Report” is defined in Section 7.11(a).

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Moody’s Industry Classifications” means the classifications as set forth in
Exhibit N. The classification under which an Eligible Loan is categorized shall
be determined on the date of origination in the reasonable discretion of the
Borrower.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was at any time during the current year
or the immediately preceding five years contributed to by the Borrower or any
ERISA Affiliate on behalf of its employees.

 

“1940 Act” is defined in Section 4.1(x).

 

“Non-Renewing Committed Lender” is defined in Section 2.1(b).

 

“Notes” is defined in Section 2.5(a).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders, the Administrative Agent,
the Managing Agents or any of their assigns, as the case may be, whether due or
to become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, arising under or in respect of any of this
Agreement, any other Transaction Document or any Fee Letter delivered in
connection with the transactions contemplated by this Agreement, or any Hedging
Agreement, as amended or supplemented from time to time, whether or not
evidenced by any separate note, agreement or other instrument.  This term
includes, without limitation, all principal, interest (including interest that
accrues after the commencement against the Borrower of any action under the
Bankruptcy

 

23

--------------------------------------------------------------------------------


 

Code), Breakage Costs, Hedge Breakage Costs, fees, including, without
limitation, any and all arrangement fees, loan fees, facility fees, and any and
all other fees, expenses, costs or other sums (including attorney costs)
chargeable to the Borrower under any of the Transaction Documents or under any
Hedging Agreement.

 

“Obligor” means, with respect to any Loan, the Person or Persons obligated to
make payments pursuant to such Loan, including any guarantor thereof.  For
purposes of calculating the Excess Concentration Amount and the Required Equity
Investment, all Loans included in the Collateral or to become part of the
Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such other Obligor.

 

“Officer’s Certificate” means a certificate signed by any officer of the
Borrower or the Servicer, as the case may be, and delivered to the
Administrative Agent.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Borrower or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.

 

“Originator” means Gladstone Capital Corporation, a Maryland corporation.

 

“Outstanding Loan Balance” means, on any date of determination with respect to
any Transferred Loan (a) with respect to any type of Transferred Loan not
enumerated below, the least of (i) the outstanding principal balance of such
Loan, (ii) the Fair Market Value of such Transferred Loan and (iii) the purchase
price of such Loan, (b) with respect to Current Pay Loans, the lesser of (i) 70%
of the outstanding principal balance of such Current Pay Loan or (ii) the Fair
Market Value of such Current Pay Loan and (c) with respect to Revolver Loans the
sum of (i) the lesser of (x) the outstanding principal balance of such Revolver
Loan and (y) the Fair Market Value of such Revolver Loan plus (ii) the Revolver
Loan Unfunded Commitment Amount.

 

“Participant” is defined in Section 11.1(g).

 

“Payment Date” means the ninth (9th) day of each calendar month or, if such day
is not a Business Day, the next succeeding Business Day; provided that for
purposes of distributions required pursuant to Section 2.8(a)(vii) only,
“Payment Date” shall mean any Business Day.

 

“Peak CP Funding Period” means all of the following:  (i) the 15th day of any
calendar month (or if such day is not a Business Day, the next succeeding
Business Day), (ii) the last 3 Business Days of any calendar month not
referenced in clause (iii) or (iv) below, (iii) the last 5 Business Days of
March, June or September and (iv) the last 10 Business Days of November and
December.

 

“Pending Account” is defined in Section 2.15.

 

“Performance Guarantor” is defined in the Performance Guaranty.

 

24

--------------------------------------------------------------------------------


 

“Performance Guaranty” means the Amended and Restated Performance Guaranty dated
as of July 19, 2004, by the Originator in favor of the Borrower and the
Administrative Agent, as amended, modified, supplemented or restated from time
to time.

 

“Periodic Rating Requirement” means the requirement that (i) each Transferred
Loan have a RiskCalc Rating which shall be refreshed at least quarterly, and
(ii) from and after the date which is 60 days following the Effective Date,
Transferred Loans representing at least 30% of the Adjusted Collateral Balance
plus an additional three Transferred Loans selected by the Administrative Agent
in its sole discretion have a Shadow Rating which ratings shall be refreshed at
least annually; provided, however, that the test in clause (ii), at any time
after the initial date on which it is satisfied, shall not be deemed to not be
satisfied unless the failure to maintain such Shadow Ratings shall have
continued for 45 days and provided, further, that in the event a delay of the
receipt of Shadow Ratings is reasonably determined to have been caused by
Moody’s, the time period to complete the test in clause (ii) shall be extended
by such period (not to exceed 15 days unless further extended in writing by the
Administrative Agent and the Borrower) as is necessary for Moody’s to complete
and deliver such Shadow Ratings.

 

“Permitted Investments” means any one or more of the following types of
investments:

 

(a)           marketable obligations of the United States, the full and timely
payment of which are backed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

 

(b)           marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

 

(c)           bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which are rated A-1 by S&P and P-1
by Moody’s;

 

(d)           repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

 

(e)           commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and

 

(f)            demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any state
thereof (or domestic branches of any foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities; provided, however that at the time such investment, or the
commitment to make such investment, is entered into, the short-term debt rating
of such depository institution or trust company shall be at least A-1 by S&P and
P-1 by Moody’s.

 

25

--------------------------------------------------------------------------------


 

“Permitted Liens” means Liens created pursuant to the Transaction Documents in
favor of the Administrative Agent, as agent for the Secured Parties.

 

“Person” means an individual, partnership, corporation (including a statutory
trust), limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

 

“PIK Loan” means a Loan to an Obligor, which provides for a portion of the
interest that accrues thereon to be added to the principal amount of such Loan
for some period of the time prior to such Loan requiring the cash payment of
interest on a monthly or quarterly basis.

 

“Post-Termination Revolver Loan Fundings” means an advance by the Committed
Lenders, made on or following the Revolver Loan Funding Date, which may  be used
for the sole purpose of funding advances requested by Obligors under the
Revolver Loans.

 

“Prime Rate” means the rate publicly announced by DB from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by DB in connection with extensions of credit to debtors.

 

“Principal Collections” means any and all amounts received in respect of any
principal due and payable under any Transferred Loan from or on behalf of
Obligors that are deposited into the Collection Account, or received by the
Borrower or on behalf of the Borrower by the Servicer or Originator in respect
of the Transferred Loans, including, without limitation, proceeds of sales and
any hedge termination payments, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.

 

“Proceeds” means, with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, collected, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.

 

“Program Fee” means, for each Settlement Period and each Advance Outstanding
during such Settlement Period, the product of:

 

PFR x P x AD/360

 

where

 

PFR                    =                                   the Program Fee Rate;

 

P                                   =                                   the
principal amount of such Advance on the first day of such Settlement Period, or
if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

 

26

--------------------------------------------------------------------------------


 

AD                       =                                   the actual days
comprising such Settlement Period, or if such Advance was first made during such
Settlement Period, the actual number of days beginning on the day such Advance
was first made through the end of such Settlement Period.

 

“Program Fee Rate” is defined in each Fee Letter.

 

“Pro-Rata Share” means, with respect to any Committed Lender on any day, the
percentage equivalent of a fraction the numerator of which is such Committed
Lender’s Commitment and the denominator of which is the Group Advance Limit of
the related Lender Group.

 

“Purchase Agreement” means the Amended and Restated Purchase and Sale Agreement
dated as of the Effective Date, between the Originator and the Borrower, as
amended, modified, supplemented or restated from time to time.

 

“Purchase Date” is defined in the Purchase Agreement.

 

“Purchasing Committed Lender” is defined in Section 11.1(b).

 

“Qualified Institution” is defined in Section 7.4(e).

 

“Qualifying Syndicated Loan” means any Loan designated by the Borrower as such
in the Loan List.

 

“Rating Agency” means any rating agency that has been requested to issue a
rating with respect to the Commercial Paper Notes issued by a CP Lender.

 

“Rating Factor” means, for each Loan, the number set forth in the table below
opposite the Assigned Rating of such Loan:

 

Assigned Rating

 

Rating Factor

 

Assigned Rating

 

Rating Factor

Aaa

 

1

 

Ba1

 

940

Aa1

 

10

 

Ba2

 

1,350

Aa2

 

20

 

Ba3

 

1,766

Aa3

 

40

 

B1

 

2,220

A1

 

70

 

B2

 

2,720

A2

 

120

 

B3

 

3,490

A3

 

180

 

Caa1

 

4,770

Baal

 

260

 

Caa2

 

6,500

Baa2

 

360

 

Caa3

 

8,070

Baa3

 

610

 

Ca or lower

 

10,000

 

“Real Estate Loan” means a Transferred Loan that is (a)(i) secured primarily by
a mortgage, deed of trust or similar lien on commercial real estate (other than
hotels, restaurants and casinos) or residential real estate and (ii) primary
repayment of the payment obligations

 

27

--------------------------------------------------------------------------------


 

thereof is derived from rental or other real estate related income or (b) a loan
or debt obligation which falls within the Moody’s Industry Classification
“Buildings and Real Estate”.

 

“Records” means, with respect to any Transferred Loans, all documents, books,
records and other information (including without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) maintained with respect to any item of Collateral and the related
Obligors, other than the Loan Documents.

 

“Recoveries” means, with respect to any Defaulted Loan or Charged-Off Loan,
proceeds of the sale of any Related Property, proceeds of any related Insurance
Policy, and any other recoveries with respect to such Loan and Related Property,
and amounts representing late fees and penalties, net of Liquidation Expenses
and amounts, if any, received that are required to be refunded to the Obligor on
such Loan.

 

“Reference Bank” means any bank that furnishes information for purposes of
determining the Adjusted Eurodollar Rate.

 

“Register” is defined in Section 11.1(e).

 

“Regulatory Change” is defined in Section 2.12(a).

 

“Related Property” means, with respect to a Loan, any property or other assets
of the Obligor thereunder pledged as collateral to the Originator to secure the
repayment of such Loan.

 

“Recovery Amount” means, with respect to any Transferred Loan as of any date of
determination, the product of (a) the Outstanding Loan Balance of such Loan on
such date and (b) the Recovery Rate applicable to such Loan.

 

“Recovery Rate” means, with respect to any Transferred Loan, as of any date of
determination, the recovery rate determined in accordance with the following:

 

First, if the Loan has been specifically assigned a recovery rate by Moody’s or
S&P (for example, in connection with the assignment by Moody’s or S&P of an
estimated rating), such recovery rate; or

 

Second, if no recovery rate has been specifically assigned with respect to such
Loan pursuant to clause (i) above, the rate determined pursuant to the table
below:

 

Type of Loan

 

Recovery Rate

 

First Lien Loans

 

45

%

Second Lien Loans

 

25

%

Mezzanine Loans

 

15

%

Bonds

 

1

0%

 

28

--------------------------------------------------------------------------------


 

“Reporting Date” means the date that is two (2) Business Days prior to each
Payment Date.

 

“Repurchase Price” means for any Transferred Loan purchased by the Servicer
pursuant to Section 7.7, an amount equal to the outstanding principal balance of
such Loan as of the date of purchase, plus all accrued and unpaid interest on
such Loan.

 

“Required Committed Lenders” means, at a particular time, Committed Lenders
(including, for this purpose, Non-Renewing Committed Lenders) whose Lender
Groups’ Advances outstanding are in excess of 66 2/3 % of the Advances
Outstanding at such time.

 

“Required Equity Investment” means the minimum amount of equity investment in
the Borrower which shall be maintained by the Originator, in the form of
Eligible Loans and/or cash having an outstanding principal balance at all times
prior to the Termination Date of an amount equal to the greater of
(i) $100,000,000 or (ii) the sum of the Outstanding Loan Balances of the
Eligible Loans made to the five Obligors having the largest Outstanding Loan
Balances.

 

“Required Ratings” means with respect to (i) any Committed Lender other than
BB&T, the short term ratings from S&P and Moody’s equal to or greater than the
ratings required in order to maintain the rating of the commercial paper issued
by the related CP Lender and (ii) with regard to BB&T, the then-current ratings
of BB&T.

 

“Required Reports” means collectively, the Monthly Report, the Servicer’s
Certificate and the annual and quarterly financial statements of the Originator
required to be delivered to the Borrower, the Managing Agents, the
Administrative Agent and the Backup Servicer pursuant to Section 7.11 hereof.

 

“Responsible Officer” means, as to the Borrower, David Gladstone, Terry
Brubaker, George Stelljes, Harry Brill, Gresford Gray or Gary Gerson, and as to
any other Person, any officer of such Person with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.  The Borrower may
designate other Responsible Officers from time to time by notice to the
Administrative Agent.

 

“Revolver Loan” means each Loan with respect to which the Borrower has a
revolving credit commitment to advance amounts to the applicable Obligor during
a specified term.

 

“Revolver Loan Funding” is defined in Section 2.14.

 

“Revolver Loan Funding Account” is defined in Section 2.14.

 

“Revolver Loan Funding Account Shortfall” means, on any date, the amount, if
any, by which the Revolver Loan Unfunded Commitment Amount at such time exceeds
the aggregate amount on deposit in the Revolver Loan Funding Accounts.

 

29

--------------------------------------------------------------------------------


 

“Revolver Loan Funding Account Surplus” means, on any date, the amount, if any,
by which the amount on deposit in the Revolver Loan Funding Accounts exceeds the
Revolver Loan Unfunded Commitment Amount at such time.

 

“Revolver Loan Funding Date” means the Termination Date, if Revolver Loans are
outstanding on such date.

 

“Revolver Loan Unfunded Commitment Amount” is defined in Section 2.14.

 

“Revolving Period” means the period commencing on the Closing Date and ending on
the day immediately preceding the Termination Date.

 

“RFC” means Relationship Funding Company, LLC and its successors and assigns.

 

“RIC/BDC Requirements” means the requirements (including, without limitation,
requirements pertaining to asset diversification) the Performance Guarantor must
satisfy to maintain its status as a “business development company,” within the
meaning of the Small Business Incentive Act of 1980, and its election to be
treated as a “registered investment company” under the Code.

 

“RiskCalc Rating” means, for any Transferred Loan, a rating based off a set of
financial ratios and other data approved by the Administrative Agent which is
calculated by the RiskCalc system operated by Moody’s.  The Administrative Agent
shall have the right, upon its request, to review and approve the inputs used to
calculate the RiskCalc Rating for any such Transferred Loan, which approval
shall not be unreasonably withheld or delayed.

 

“Rolling Three-Month Charged-Off Ratio” means, for any day, beginning after the
end of the third Settlement Period following the Closing Date, the rolling three
period average Charged-Off Ratio for the three immediately preceding Settlement
Periods.

 

“Rolling Three-Month Default Ratio” means, for any day, beginning after the end
of the third Settlement Period following the Closing Date, the rolling three
period average Default Ratio for the three immediately preceding Settlement
Periods.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Scheduled Payment” means, on any Determination Date, with respect to any Loan,
each monthly payment (whether principal, interest or principal and interest)
scheduled to be made by the Obligor thereof after such Determination Date under
the terms of such Loan.

 

“Second Lien Loan” means a Transferred Loan that is secured by the pledge of
collateral and which is only subordinate to a First Lien Loan.

 

“Secured Party” means (i) Each Lender, (ii) each Managing Agent, (iii) each
Liquidity Bank, (iv) each Hedge Counterparty that is either a Lender or an
Affiliate of a Lender if that Affiliate executes a counterpart of this Agreement
agreeing to be bound by the terms of this Agreement applicable to a Secured
Party and (v) each Swingline Party.

 

30

--------------------------------------------------------------------------------


 

“Senior Syndicated Loan” means any First Lien Loan which is a Qualifying
Syndicated Loan.

 

“Servicer” means Gladstone Management Corporation, a Delaware corporation, and
its permitted successors and assigns.

 

“Servicer Advance” means an advance of Scheduled Payments made by the Servicer
pursuant to Section 7.5.

 

“Servicer Termination Event” is defined in Section 7.18.

 

“Servicer’s Certificate” is defined in Section 7.11(b).

 

“Servicing Duties” means those duties of the Servicer which are enumerated in
Section 7.2.

 

“Servicing Fee” means, for each Payment Date, an amount equal to the sum of the
products, for each day during the related Settlement Period, of (i) the
Outstanding Loan Balance of each Loan as of the preceding Determination Date,
(ii) the applicable Servicing Fee Rate, and (iii) a fraction, the numerator of
which is 1 and the denominator of which is 360.

 

“Servicing Fee Limit Amount” means, for each Payment Date, an amount equal to
50% of the Servicing Fee for the related Settlement Period.

 

“Servicing Fee Rate” means, with respect to each Senior Syndicated Loan, a rate
equal to 0.5% per annum, and with respect to all other Loans, a rate equal to
1.5% per annum.

 

“Servicing Records” means all documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Transferred Loans and the related Obligors.

 

“Settlement Period” means each period from and including a Payment Date to but
excluding the following Payment Date.

 

“Shadow Rating” means, with respect to any Transferred Loan required to have a
shadow rating pursuant to the Periodic Rating Requirement, the lowest corporate
credit estimate received in respect of such Loan from Moody’s or S&P.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair value of the
property owned by such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of the
property owned by such Person in an orderly liquidation of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business;

 

31

--------------------------------------------------------------------------------


 

(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

 

“Spread” means, with respect to Floating Rate Loans, the cash interest spread of
such Floating Rate Loan over the LIBO Rate.

 

“Structured Finance Obligation” means any Loan or security the payment or
repayment of which is based primarily upon the collection of payments from a
specified pool of financial  assets, either fixed or revolving, that by their
terms convert into cash within a finite time period, together with any rights or
other assets designed to assure the servicing or timely distribution of proceeds
to security holders, including, in any event, any project finance security, any
asset backed security and any future flow security.

 

“Successor Servicer” is defined in Section 7.19(a).

 

“Supplemental Interests” means, with respect to any Transferred Loan, any
warrants, equity or other equity interests or interests convertible into or
exchangeable for any such interests received by the Originator from the Obligor
in connection with such Transferred Loan.

 

“Swap Breakage and Indemnity Amounts” means any early termination payments,
taxes, indemnification payments and any other amounts owed to a Hedge
Counterparty under a Hedging Agreement that do not constitute monthly payments.

 

“Swingline Agent” has the meaning assigned to that term in the Swingline Credit
Agreement.

 

“Swingline Collateral Agent” means the “Collateral Agent” as defined in the
Swingline Credit Agreement.

 

“Swingline Credit Agreement” means that certain Swingline Credit Agreement
(Gladstone), dated as of October 25, 2007, among RFC, Key Equipment Finance
Inc., as agent, and Key Equipment Finance Inc., as lender, as amended, restated,
supplemented, amended and restated or otherwise modified from time to time.

 

“Swingline Lender” means each of the lenders party to the Swingline Credit
Agreement from time to time.

 

“Swingline Lien” has the meaning assigned to that term in the Swingline Credit
Agreement.

 

“Swingline Loan” means a “Loan” (as defined in the Swingline Credit Agreement).

 

“Swingline Loan Documents” means the “Loan Documents” as defined in the
Swingline Credit Agreement.

 

32

--------------------------------------------------------------------------------


 

“Swingline Parties” means the Swingline Agent, the Swingline Collateral Agent
and each of the Swingline Lenders.

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.

 

“Termination Date” means the earliest to occur of (a) the date declared by the
Administrative Agent or occurring automatically in respect of the occurrence of
an Early Termination Event pursuant to Section 8.1, (b) a date selected by the
Borrower upon at least 30 days’ prior written notice to the Administrative Agent
and each Managing Agent, (c) the Commitment Termination Date and (d) the date
designated by the Administrative Agent following the occurrence of a Key Man
Event.

 

“Termination Notice” is defined in Section 7.18.

 

“Transaction Documents” means this Agreement, the Purchase Agreement, all
Hedging Agreements, the Custody Agreement, the Backup Servicing Agreement, the
Performance Guaranty and any additional document, letter, fee letter,
certificate, opinion, agreement or writing the execution of which is necessary
or incidental to carrying out the terms of the foregoing documents; excluding,
however, the Liquidity Agreements and the Swingline Loan Documents.

 

“Transferred Loans” means each Loan that is acquired or in which an interest is
acquired by the Borrower under the Purchase Agreement and all Loans received by
the Borrower in respect of the Required Equity Investment.  Any Transferred Loan
that is (i) repurchased or reacquired by the Originator pursuant to the terms of
Section 6.1 of the Purchase Agreement, (ii) purchased by the Servicer pursuant
to the terms of Section 7.7 or (iii) otherwise released from the lien of this
Agreement pursuant to Section 6.3 shall not be treated as a Transferred Loan for
purposes of this Agreement (provided, that the purchase or repurchase of any
Defaulted Loan or Charged-Off Loan shall not alter such Transferred Loan’s
status as a Defaulted Loan or Charged-Off Loan for purposes of calculating
ratios for periods occurring prior to the purchase or repurchase of such
Transferred Loan).

 

“Transition Costs” means the reasonable costs and expenses incurred by the
Backup Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction or, if no jurisdiction is specified, the State of New
York.

 

“United States” means the United States of America.

 

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would become an Early Termination Event.

 

“Unreimbursed Servicer Advances” means, at any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of

 

33

--------------------------------------------------------------------------------


 

such time pursuant to Section 2.8 and that the Servicer has determined in its
sole discretion will not be recoverable from Collections with respect to the
related Transferred Loan.

 

“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Loan (excluding
Defaulted Loans) as of such date by the Outstanding Loan Balance of such Loans
as of such date, dividing such sum by the aggregate Outstanding Loan Balance of
all such Fixed Rate Loans and rounding up to the nearest 0.01%. For the purpose
of calculating the Weighted Average Fixed Coupon, all Fixed Rate Loans that are
not currently paying cash interest shall have an interest rate of 0%.

 

“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Loan (excluding Defaulted Loans)
on an annualized basis, the Spread of such Loans (including commitment, letter
of credit and all other fees), by the Outstanding Loan Balance of such Loans as
of such date and dividing such sum by the aggregate Outstanding Loan Balance of
all such Floating Rate Loans and rounding the result up to the nearest 0.01%;
provided that the Spread of any Revolver Loan which is not fully funded shall be
the sum of:

 

(a)   the product of (1) the Spread payable on the funded portion of such
Revolver Loan and (2) the percentage equivalent of a fraction the numerator of
which is equal to the funded portion of such Revolver Loan and the denominator
of which is equal to the commitment amount of such Revolver Loan; plus

 

(b)   the product of (1) the scheduled amounts (other than interest) of
commitment fee and/or facility fee payable on the unfunded portion of such
Revolver Loan less any withholding tax, if any, on commitment fees and (2) the
percentage equivalent of a fraction the numerator of which is equal to the
Revolver Loan Unfunded Commitment Amount of such Revolver Loan and the
denominator of which is equal to the aggregate commitment amount of such
Revolver Loan.

 

“Weighted Average Life” means, at any date of determination, with respect to any
Transferred Loan, the number determined by: (a) multiplying the number of months
from and including the month in which such date of determination falls to but
excluding the month when each Scheduled Payment is to be received under such
Loan by the amount of each such Scheduled Payment, (b) summing said products,
(c) dividing the sum total by the total amount of all Scheduled Payments to be
received under the Loan, and (d) dividing the total by 12.

 

“Weighted Average Rating Factor” means the number determined by summing the
products obtained by multiplying the Outstanding Loan Balance of each
Transferred Loan by its Rating Factor, dividing such sum by the aggregate
Outstanding Loan Balance of all such Transferred Loans and then rounding the
result down to the nearest whole number.

 

“Weighted Average Recovery Rate” means, as of any date of determination, the
fraction (expressed as a percentage) obtained by (A) summing the products
obtained by multiplying the Outstanding Loan Balance of each Transferred Loan by
the Recovery Rate with respect to such

 

34

--------------------------------------------------------------------------------


 

Loan, (B) dividing such sum by the aggregate Outstanding Loan Balance of all
Transferred Loans as of such date, and (C) rounding down to the nearest tenth of
a percent; provided that for purposes of subsection (A) of this definition,
after the initial calculation of Weighted Average Recovery Rate, the Recovery
Rate of any particular Transferred Loan will be deemed not to have changed from
its prior value unless the Servicer has become aware of a material change
affecting such value.

 

“Weighted Average Spread” means, as of any date of determination, an amount
(rounded up to the next 0.01%) equal to the weighted average of (a) for Floating
Rate Loans, the Weighted Average Floating Spread of the Floating Rate Loans and
(b) for Fixed Rate Loans, the excess of the Weighted Average Fixed Coupon of the
Fixed Rate Loans over the then-current weighted average strike rate under the
Hedge Transactions, or, if there are no Hedge Transactions outstanding, over the
then current swap rate for a swap with the same maturity.

 

“Williams Mullen Opinion” means the “non-consolidation” opinion letter of
Williams Mullen delivered on the Effective Date, as such opinion letter may be
modified, supplemented or replaced in any subsequent opinion letter covering
such subject matter delivered to the Administrative Agent.

 


SECTION 1.2                                   OTHER TERMS.


 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

 


SECTION 1.3                                   COMPUTATION OF TIME PERIODS.


 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 


SECTION 1.4                                   INTERPRETATION.


 

In each Transaction Document, unless a contrary intention appears:

 

(I)                    THE SINGULAR NUMBER INCLUDES THE PLURAL NUMBER AND VICE
VERSA;

 

(II)                   REFERENCE TO ANY PERSON INCLUDES SUCH PERSON’S SUCCESSORS
AND ASSIGNS BUT, IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND ASSIGNS ARE
PERMITTED BY THE TRANSACTION DOCUMENT;

 

(III)                  REFERENCE TO ANY GENDER INCLUDES EACH OTHER GENDER;

 

(IV)                  REFERENCE TO ANY AGREEMENT (INCLUDING ANY TRANSACTION
DOCUMENT), DOCUMENT OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR INSTRUMENT
AS AMENDED, SUPPLEMENTED OR MODIFIED AND IN EFFECT FROM TIME TO TIME IN
ACCORDANCE WITH THE TERMS THEREOF AND, IF APPLICABLE, THE TERMS OF THE OTHER
TRANSACTION DOCUMENTS AND REFERENCE TO ANY PROMISSORY

 

35

--------------------------------------------------------------------------------


 

NOTE INCLUDES ANY PROMISSORY NOTE THAT IS AN EXTENSION OR RENEWAL THEREOF OR A
SUBSTITUTE OR REPLACEMENT THEREFOR; AND

 

(V)           REFERENCE TO ANY APPLICABLE LAW MEANS SUCH APPLICABLE LAW AS
AMENDED, MODIFIED, CODIFIED, REPLACED OR REENACTED, IN WHOLE OR IN PART, AND IN
EFFECT FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS PROMULGATED THEREUNDER
AND REFERENCE TO ANY SECTION OR OTHER PROVISION OF ANY APPLICABLE LAW MEANS THAT
PROVISION OF SUCH APPLICABLE LAW FROM TIME TO TIME IN EFFECT AND CONSTITUTING
THE SUBSTANTIVE AMENDMENT, MODIFICATION, CODIFICATION, REPLACEMENT OR
REENACTMENT OF SUCH SECTION OR OTHER PROVISION.

 


ARTICLE II


 


ADVANCES


 


SECTION 2.1            ADVANCES.


 


(A)           ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, THE BORROWER
MAY, BY DELIVERY OF A FUNDING REQUEST TO THE ADMINISTRATIVE AGENT, EACH MANAGING
AGENT AND RFC, FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE REVOLVING
PERIOD, AT ITS OPTION, REQUEST THAT THE LENDERS MAKE ADVANCES (EACH, AN
“ADVANCE”) TO IT IN AN AMOUNT WHICH, AT ANY TIME, SHALL NOT EXCEED THE
AVAILABILITY IN EFFECT ON THE RELATED FUNDING DATE.  SUCH FUNDING REQUEST SHALL
BE DELIVERED NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE DATE WHICH IS
TWO (2) BUSINESS DAYS PRIOR TO THE REQUESTED FUNDING DATE.  UPON RECEIPT OF SUCH
FUNDING REQUEST, EACH MANAGING AGENT SHALL, IF ITS RELATED LENDER GROUP CONTAINS
A CP LENDER MEMBER, REQUEST SUCH CP LENDER TO MAKE THE ADVANCE, AND SUCH CP
LENDER MAY FROM TIME TO TIME DURING THE REVOLVING PERIOD, IN ITS SOLE
DISCRETION, AGREE OR DECLINE TO MAKE THE ADVANCE.  IF ANY CP LENDER DECLINES TO
MAKE ALL OR ANY PART OF A PROPOSED ADVANCE, IT SHALL SO NOTIFY ITS RELATED
COMMITTED LENDERS.  IF (I) A LENDER GROUP’S CP LENDER SHALL HAVE NOTIFIED ITS
RELATED COMMITTED LENDERS THAT IT DECLINES TO MAKE ALL OR PART OF SUCH ADVANCE
OR (II) A LENDER GROUP SHALL NOT HAVE A CP LENDER MEMBER, THE APPLICABLE PORTION
OF THE ADVANCE WILL BE MADE BY THE COMMITTED LENDERS IN SUCH LENDER GROUP IN
ACCORDANCE WITH THEIR PRO-RATA SHARES.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS SECTION 2.1 OR ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY, NO COMMITTED
LENDER SHALL BE OBLIGATED TO MAKE ANY ADVANCE IN AN AMOUNT THAT WOULD RESULT IN
THE AGGREGATE ADVANCES THEN FUNDED BY SUCH COMMITTED LENDER EXCEEDING ITS
COMMITMENT THEN IN EFFECT (MINUS THE UNRECOVERED PRINCIPAL AMOUNT OF SUCH
COMMITTED LENDER’S ADVANCES MADE, DOWNGRADE DRAWS FUNDED OR PURCHASE PRICES PAID
PURSUANT TO ANY APPLICABLE LIQUIDITY AGREEMENT TO WHICH IT IS A PARTY).  THE
OBLIGATION OF EACH COMMITTED LENDER TO REMIT ITS PRO-RATA SHARE OF ANY SUCH
INVESTMENT SHALL BE SEVERAL FROM THAT OF EACH OTHER COMMITTED LENDER, AND THE
FAILURE OF ANY COMMITTED LENDER TO SO MAKE SUCH AMOUNT AVAILABLE TO THE BORROWER
SHALL NOT RELIEVE ANY OTHER COMMITTED LENDER OF ITS OBLIGATION HEREUNDER.  EACH
ADVANCE TO BE MADE HEREUNDER SHALL BE MADE RATABLY AMONG THE LENDER GROUPS IN
ACCORDANCE WITH THEIR GROUP ADVANCE LIMITS.


 


(B)           THE BORROWER MAY, WITHIN 60 DAYS, BUT NO LATER THAN 45 DAYS, PRIOR
TO THE THEN CURRENT COMMITMENT TERMINATION DATE, BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, MAKE WRITTEN REQUESTS FOR THE LENDERS TO EXTEND THE
COMMITMENT TERMINATION DATE FOR AN ADDITIONAL REVOLVING PERIOD OF 364 DAYS.  THE
ADMINISTRATIVE AGENT WILL GIVE PROMPT NOTICE TO EACH MANAGING AGENT OF ITS
RECEIPT OF SUCH REQUEST, AND EACH MANAGING AGENT SHALL GIVE PROMPT

 

36

--------------------------------------------------------------------------------



 


NOTICE TO EACH OF THE LENDERS IN ITS RELATED LENDER GROUP OF ITS RECEIPT OF SUCH
REQUEST FOR EXTENSION OF THE COMMITMENT TERMINATION DATE.  EACH LENDER SHALL
MAKE A DETERMINATION, IN ITS SOLE DISCRETION AND AFTER A FULL CREDIT REVIEW, NOT
LESS THAN FIFTEEN (15) DAYS PRIOR TO THE THEN APPLICABLE COMMITMENT TERMINATION
DATE AS TO WHETHER OR NOT IT WILL AGREE TO EXTEND THE COMMITMENT TERMINATION
DATE; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER TO MAKE A TIMELY
RESPONSE TO THE BORROWER’S REQUEST FOR EXTENSION OF THE COMMITMENT TERMINATION
DATE SHALL BE DEEMED TO CONSTITUTE A REFUSAL BY SUCH LENDER TO EXTEND THE
COMMITMENT TERMINATION DATE.  IN THE EVENT THAT AT LEAST ONE COMMITTED LENDER
AGREES TO EXTEND THE COMMITMENT TERMINATION DATE, THE BORROWER, THE SERVICER,
THE ADMINISTRATIVE AGENT AND THE EXTENDING COMMITTED LENDERS AND, IF SUCH
EXTENSION IS APPROVED BY ITS RELATED CP LENDER, IF ANY, IN ITS SOLE DISCRETION,
SUCH CP LENDER SHALL ENTER INTO SUCH DOCUMENTS AS SUCH EXTENDING COMMITTED
LENDERS AND CP LENDERS, IF ANY, MAY DEEM NECESSARY OR APPROPRIATE TO REFLECT
SUCH EXTENSION, AND ALL REASONABLE COSTS AND EXPENSES INCURRED BY SUCH CP
LENDERS, SUCH COMMITTED LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING
REASONABLE ATTORNEYS’ FEES) SHALL BE PAID BY THE BORROWER.  IN THE EVENT THAT
ANY COMMITTED LENDER DECLINES THE REQUEST TO EXTEND THE COMMITMENT TERMINATION
DATE (EACH SUCH COMMITTED LENDER BEING REFERRED TO HEREIN AS A “NON-RENEWING
COMMITTED LENDER”), AND THE COMMITMENT OF SUCH NON-RENEWING COMMITTED LENDER IS
NOT ASSIGNED TO ANOTHER PERSON IN ACCORDANCE WITH THE TERMS OF ARTICLE XI PRIOR
TO THE THEN CURRENT COMMITMENT TERMINATION DATE, (I) THE FACILITY AMOUNT SHALL
BE REDUCED BY AN AMOUNT EQUAL TO EACH SUCH NON-RENEWING COMMITTED LENDER’S
COMMITMENT ON THE THEN CURRENT COMMITMENT TERMINATION DATE, AND (II) THE GROUP
ADVANCE LIMITS OF THE APPLICABLE LENDER GROUPS SHALL BE REDUCED BY AN AMOUNT
EQUAL TO THE APPLICABLE NON-RENEWING COMMITTED LENDER’S COMMITMENT ON THE THEN
CURRENT COMMITMENT TERMINATION DATE.


 


SECTION 2.2                                   PROCEDURES FOR ADVANCES.


 


(A)           IN THE CASE OF THE MAKING OF ANY ADVANCE, THE REPAYMENT OF ANY
ADVANCE, OR ANY TERMINATION, INCREASE OR REDUCTION OF THE FACILITY AMOUNT AND
PREPAYMENTS OF ADVANCES, THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT A
BORROWER NOTICE.  EACH BORROWER NOTICE SHALL SPECIFY THE AMOUNT (SUBJECT TO
SECTION 2.1 HEREOF) OF ADVANCES TO BE BORROWED OR REPAID AND THE FUNDING DATE OR
REPAYMENT DATE (WHICH, IN ALL CASES, SHALL BE A BUSINESS DAY).


 


(B)           SUBJECT TO THE CONDITIONS DESCRIBED IN SECTION 2.1, THE BORROWER
MAY REQUEST AN ADVANCE FROM THE LENDERS BY DELIVERING TO THE ADMINISTRATIVE
AGENT AT CERTAIN TIMES THE INFORMATION AND DOCUMENTS SET FORTH IN THIS
SECTION 2.2.


 


(C)           NO LATER THAN 10:00 A.M. (NEW YORK CITY TIME) FIVE (5) BUSINESS
DAYS PRIOR TO THE PROPOSED FUNDING DATE (OR SUCH SHORTER PERIOD OF TIME OR LATER
DATE AS MAY BE AGREED TO BY THE REQUIRED COMMITTED LENDERS), THE BORROWER SHALL
NOTIFY (I) THE COLLATERAL CUSTODIAN BY DELIVERY TO THE COLLATERAL CUSTODIAN OF
WRITTEN NOTICE OF SUCH PROPOSED FUNDING DATE, AND (II) THE ADMINISTRATIVE AGENT
BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A CREDIT REPORT AND TRANSACTION
SUMMARY FOR EACH LOAN THAT IS THE SUBJECT OF THE PROPOSED ADVANCE SETTING FORTH
THE CREDIT UNDERWRITING BY THE ORIGINATOR OF SUCH LOAN, INCLUDING WITHOUT
LIMITATION A DESCRIPTION OF THE OBLIGOR AND THE PROPOSED LOAN TRANSACTION IN THE
FORM OF EXHIBIT M HERETO; PROVIDED THAT THE REQUIREMENTS OF THIS
SECTION 2.2(C) SHALL APPLY ONLY WITH RESPECT TO THE FIRST ADVANCE TO BE MADE
WITH RESPECT TO A REVOLVER LOAN.  BY 5:00 P.M. (NEW YORK CITY TIME) ON THE NEXT
BUSINESS DAY, THE ADMINISTRATIVE AGENT SHALL USE ITS BEST EFFORTS TO CONFIRM TO
THE BORROWER THE RECEIPT OF SUCH

 

37

--------------------------------------------------------------------------------



 


ITEMS AND WHETHER IT HAS REVIEWED SUCH ITEMS AND FOUND THEM TO BE COMPLETE AND
IN PROPER FORM.  IF THE ADMINISTRATIVE AGENT MAKES A DETERMINATION THAT THE
ITEMS ARE INCOMPLETE OR NOT IN PROPER FORM, IT WILL COMMUNICATE SUCH
DETERMINATION TO THE BORROWER.  FAILURE BY THE ADMINISTRATIVE AGENT TO RESPOND
TO THE BORROWER BY 5:00 ON THE DAY THE RELATED FUNDING REQUEST IS DELIVERED BY
THE BORROWER SHALL CONSTITUTE AN IMPLIED DETERMINATION THAT THE ITEMS ARE
INCOMPLETE OR NOT IN PROPER FORM.  THE BORROWER WILL TAKE SUCH STEPS REQUESTED
BY THE ADMINISTRATIVE AGENT TO CORRECT THE PROBLEM(S).  IN THE EVENT OF A DELAY
IN THE ACTUAL FUNDING DATE DUE TO THE NEED TO CORRECT ANY SUCH PROBLEMS, THE
FUNDING DATE SHALL BE NO EARLIER THAN THREE (3) BUSINESS DAYS AFTER THE DAY ON
WHICH THE ADMINISTRATIVE AGENT CONFIRMS TO THE BORROWER THAT THE PROBLEMS HAVE
BEEN CORRECTED.  FOR AVOIDANCE OF DOUBT RFC SHALL NOT BE OBLIGATED TO MAKE AN
ADVANCE AT ANY TIME (AS DESCRIBED IN SECTION 2.1(A) ABOVE).  WITHOUT LIMITING
THE FOREGOING, (I) RFC MAY, BUT DOES NOT INTEND TO, DURING ANY PEAK CP FUNDING
PERIOD, MAKE ANY ADVANCE FUNDED WITH THE PROCEEDS OF COMMERCIAL PAPER AND
(II) THE BORROWER UNDERSTANDS THAT THE SWINGLINE CREDIT AGREEMENT IS AN
UNCOMMITTED LINE AND THE SWINGLINE LENDER MAY DECLINE TO LEND UNDER THE
SWINGLINE CREDIT AGREEMENT TO FUND ANY ADVANCE DURING THE FOLLOWING PERIODS:
(A) THE LAST THREE BUSINESS DAYS OF ANY CALENDAR MONTH NOT REFERENCED IN CLAUSE
(B) BELOW AND (B) THE LAST FIVE BUSINESS DAYS OF NOVEMBER AND DECEMBER.


 


(D)           NO LATER THAN 11:00 A.M. (NEW YORK CITY TIME) TWO (2) BUSINESS
DAYS PRIOR TO THE PROPOSED FUNDING DATE (OR, OTHER THAN IN THE CASE OF CLAUSE
(I) BELOW, SUCH SHORTER PERIOD OF TIME OR LATER DATE AS MAY BE AGREED TO BY THE
REQUIRED COMMITTED LENDERS), THE ADMINISTRATIVE AGENT, EACH MANAGING AGENT AND
THE COLLATERAL CUSTODIAN, AS APPLICABLE, SHALL RECEIVE OR SHALL HAVE PREVIOUSLY
RECEIVED THE FOLLOWING:


 

(I)            A FUNDING REQUEST IN THE FORM OF EXHIBIT A;

 

(II)           A WIRE DISBURSEMENT AND AUTHORIZATION FORM SHALL BE DELIVERED TO
THE ADMINISTRATIVE AGENT; AND

 

(III)          A CERTIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBIT H CONCERNING
THE COLLATERAL CUSTODIAN’S RECEIPT OF CERTAIN DOCUMENTATION RELATING TO THE
ELIGIBLE LOAN(S) RELATED TO SUCH ADVANCE SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT, WHICH MAY BE DELIVERED EITHER AS A SEPARATE DOCUMENT OR
INCORPORATED IN THE SERVICER REPORT.

 


(E)           EACH FUNDING REQUEST SHALL SPECIFY THE AGGREGATE AMOUNT OF THE
REQUESTED ADVANCE, WHICH SHALL BE IN AN AMOUNT EQUAL TO AT LEAST $1,000,000. 
EACH FUNDING REQUEST SHALL BE ACCOMPANIED BY (I) A BORROWER NOTICE, DEPICTING
THE OUTSTANDING AMOUNT OF ADVANCES UNDER THIS AGREEMENT AND REPRESENTING THAT
ALL CONDITIONS PRECEDENT FOR A FUNDING HAVE BEEN MET, INCLUDING A REPRESENTATION
BY THE BORROWER THAT THE REQUESTED ADVANCE SHALL NOT, ON THE FUNDING DATE
THEREOF, EXCEED THE AVAILABILITY ON SUCH DAY, (II) A CALCULATION OF THE
BORROWING BASE AS OF THE APPLICABLE FUNDING DATE (WHICH CALCULATION MAY, FOR
AVOIDANCE OF DOUBT, TAKE INTO ACCOUNT (I) LOANS WHICH WILL BECOME TRANSFERRED
LOANS ON OR PRIOR TO SUCH FUNDING DATE AND (II) ANY PORTION OF SUCH ADVANCE
WHICH IS TO BE DEPOSITED IN THE PENDING ACCOUNT AT FUNDING), (III) AN UPDATED
LOAN LIST INCLUDING EACH LOAN THAT IS SUBJECT TO THE REQUESTED ADVANCE, (IV) THE
PROPOSED FUNDING DATE, AND (V) WIRE TRANSFER INSTRUCTIONS FOR THE ADVANCE.  A
FUNDING REQUEST SHALL BE IRREVOCABLE WHEN DELIVERED; PROVIDED HOWEVER, THAT IF
THE BORROWING BASE CALCULATION DELIVERED PURSUANT TO CLAUSE (II) ABOVE INCLUDES
A LOAN WHICH DOES NOT BECOME A TRANSFERRED

 

38

--------------------------------------------------------------------------------



 


LOAN ON OR BEFORE THE APPLICABLE FUNDING DATE AS ANTICIPATED, AND THE BORROWER
CANNOT OTHERWISE MAKE THE REPRESENTATIONS REQUIRED PURSUANT TO CLAUSE (I) ABOVE,
THE BORROWER SHALL REVISE THE FUNDING REQUEST ACCORDINGLY, AND SHALL PAY ANY
LOSS, COST OR EXPENSE INCURRED BY ANY LENDER IN CONNECTION WITH THE BROKEN
FUNDING EVIDENCED BY SUCH REVISED FUNDING REQUEST.


 


(F)            ON THE FUNDING DATE FOLLOWING THE SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN THIS SECTION 2.2 AND ARTICLE III, EACH CP LENDER MAY, OR
THE COMMITTED LENDERS, AS APPLICABLE, SHALL, MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS LISTED BENEATH ITS SIGNATURE ON ITS
SIGNATURE PAGE TO THIS AGREEMENT (OR ON THE SIGNATURE PAGE TO THE JOINDER
AGREEMENT PURSUANT TO WHICH IT BECAME A PARTY HERETO), FOR DEPOSIT TO THE
ACCOUNT OF THE BORROWER OR ITS DESIGNEE IN SAME DAY FUNDS, AT THE ACCOUNT
SPECIFIED IN THE FUNDING REQUEST, AN AMOUNT EQUAL TO SUCH LENDER’S RATABLE SHARE
OF THE ADVANCE THEN BEING MADE.  EACH WIRE TRANSFER OF AN ADVANCE TO THE
BORROWER SHALL BE INITIATED BY THE APPLICABLE LENDER NO LATER THAN 3:00 P.M.
(NEW YORK CITY TIME) ON THE APPLICABLE FUNDING DATE.


 


SECTION 2.3                                   OPTIONAL CHANGES IN FACILITY
AMOUNT; PREPAYMENTS.


 


(A)           THE BORROWER SHALL BE ENTITLED AT ITS OPTION, ON ANY PAYMENT DATE
PRIOR TO THE OCCURRENCE OF AN EARLY TERMINATION EVENT, TO REDUCE THE FACILITY
AMOUNT IN WHOLE OR IN PART; PROVIDED THAT THE BORROWER SHALL GIVE PRIOR WRITTEN
NOTICE OF SUCH REDUCTION TO THE ADMINISTRATIVE AGENT, EACH MANAGING AGENT AND
RFC AS PROVIDED IN PARAGRAPH (B) OF THIS SECTION 2.3 AND THAT ANY PARTIAL
REDUCTION OF THE FACILITY AMOUNT SHALL BE IN AN AMOUNT EQUAL TO $3,000,000 WITH
INTEGRAL MULTIPLES OF $500,000 ABOVE SUCH AMOUNT.  UNLESS OTHERWISE AGREED BY
THE COMMITTED LENDERS, THE COMMITMENT OF EACH COMMITTED LENDER SHALL BE REDUCED
RATABLY IN PROPORTION TO SUCH REDUCTION IN THE FACILITY AMOUNT.  ANY REQUEST FOR
A REDUCTION OR TERMINATION PURSUANT TO THIS SECTION 2.3 SHALL BE IRREVOCABLE.


 


(B)           FROM TIME TO TIME DURING THE REVOLVING PERIOD THE BORROWER MAY
PREPAY ANY PORTION OR ALL OF THE ADVANCES OUTSTANDING, OTHER THAN WITH RESPECT
TO MANDATORY PREPAYMENTS, BY DELIVERING TO THE ADMINISTRATIVE AGENT, EACH
MANAGING AGENT AND RFC A BORROWER NOTICE AT LEAST (I) IN THE CASE OF ANY PARTIAL
PREPAYMENT (OTHER THAN A PARTIAL PREPAYMENT DURING THE MONTH OF  DECEMBER), AT
LEAST TWO (2) BUSINESS DAYS PRIOR TO THE DATE OF SUCH REPAYMENT, (II) IN THE
CASE OF ANY PARTIAL PREPAYMENT DURING THE MONTH OF DECEMBER, AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO THE PAYMENT DATE OCCURRING IN NOVEMBER, AND (III) IN
THE CASE OF ANY PREPAYMENT IN FULL, AT LEAST THIRTY (30) BUSINESS DAYS PRIOR TO
THE DATE OF SUCH PREPAYMENT (OR, IN EACH CASE, SUCH LATER TIME AS THE APPLICABLE
LENDER, IN ITS SOLE DISCRETION, MAY AGREE), SPECIFYING THE DATE AND AMOUNT OF
THE PREPAYMENT AND CERTIFYING THAT, FOLLOWING SUCH PREPAYMENT, THE BORROWER WILL
BE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT; PROVIDED, THAT NO SUCH
REDUCTION SHALL BE GIVEN EFFECT UNLESS THE BORROWER HAS COMPLIED WITH THE TERMS
OF ANY HEDGING AGREEMENT REQUIRING THAT ONE OR MORE HEDGE TRANSACTIONS BE
TERMINATED IN WHOLE OR IN PART AS THE RESULT OF ANY SUCH PREPAYMENT OF THE
ADVANCES OUTSTANDING, AND THE BORROWER HAS PAID ALL HEDGE BREAKAGE COSTS OWING
TO THE RELEVANT HEDGE COUNTERPARTY FOR ANY SUCH TERMINATION.  IF ANY BORROWER
NOTICE RELATING TO ANY PREPAYMENT IS GIVEN, THE AMOUNT SPECIFIED IN SUCH
BORROWER NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER
WITH ACCRUED INTEREST TO THE PAYMENT DATE ON THE AMOUNT PREPAID AND ANY BREAKAGE
COSTS (INCLUDING HEDGE BREAKAGE COSTS) RELATED THERETO.  ANY PARTIAL PREPAYMENT
BY THE BORROWER OF ADVANCES HEREUNDER, OTHER THAN WITH RESPECT TO MANDATORY
PREPAYMENTS, SHALL BE IN A MINIMUM AMOUNT OF $500,000 WITH INTEGRAL MULTIPLES OF
$100,000

 

39

--------------------------------------------------------------------------------



 


ABOVE SUCH AMOUNT.  ANY AMOUNT SO PREPAID MAY, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, BE REBORROWED DURING THE REVOLVING PERIOD.  A BORROWER NOTICE
RELATING TO ANY SUCH PREPAYMENT SHALL BE IRREVOCABLE WHEN DELIVERED.


 


SECTION 2.4                                   PRINCIPAL REPAYMENTS.


 


(A)           THE ADVANCES OUTSTANDING SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH SECTION 2.8 ON THE MATURITY DATE.  IN ADDITION, ADVANCES OUTSTANDING SHALL
BE REPAID AS AND WHEN NECESSARY TO CAUSE THE BORROWING BASE TEST TO BE MET, IN
ACCORDANCE WITH SECTION 2.8 (EACH SUCH PAYMENT, A “MANDATORY PREPAYMENT”), AND
ANY AMOUNT SO REPAID MAY, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, BE
REBORROWED HEREUNDER DURING THE REVOLVING PERIOD.


 


(B)           ALL REPAYMENTS OF ANY ADVANCE OR ANY PORTION THEREOF SHALL BE MADE
TOGETHER WITH PAYMENT OF (I) ALL INTEREST ACCRUED AND UNPAID ON THE AMOUNT
REPAID TO (BUT EXCLUDING) THE DATE OF SUCH REPAYMENT, (II) ANY AND ALL BREAKAGE
COSTS, AND (III) ALL HEDGE BREAKAGE COSTS AND ANY OTHER AMOUNTS PAYABLE BY THE
BORROWER UNDER OR WITH RESPECT TO ANY HEDGING AGREEMENT.


 

Section 2.5            The Notes.


 


(A)           THE ADVANCES MADE BY THE LENDERS HEREUNDER SHALL BE EVIDENCED BY A
DULY EXECUTED PROMISSORY NOTE OF THE BORROWER PAYABLE TO EACH MANAGING AGENT, ON
BEHALF OF THE APPLICABLE LENDERS IN THE RELATED LENDER GROUP, IN SUBSTANTIALLY
THE FORM OF EXHIBIT B HERETO (COLLECTIVELY, THE “NOTES”).  THE NOTES SHALL BE
DATED THE EFFECTIVE DATE, OR, IF LATER, THE DATE ON WHICH A LENDER BECOMES PARTY
TO THIS AGREEMENT AND SHALL BE IN A MAXIMUM PRINCIPAL AMOUNT EQUAL TO THE
APPLICABLE LENDER GROUP’S GROUP ADVANCE LIMIT, AND SHALL OTHERWISE BE DULY
COMPLETED.


 


(B)           EACH MANAGING AGENT IS HEREBY AUTHORIZED TO ENTER ON A SCHEDULE
ATTACHED TO ITS NOTES THE FOLLOWING NOTATIONS (WHICH MAY BE COMPUTER GENERATED)
WITH RESPECT TO EACH ADVANCE MADE BY EACH LENDER IN THE APPLICABLE LENDER
GROUP:  (I) THE DATE AND PRINCIPAL AMOUNT THEREOF AND (II) EACH PAYMENT AND
REPAYMENT OF PRINCIPAL THEREOF, AND ANY SUCH RECORDATION SHALL CONSTITUTE PRIMA
FACIE EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED.  THE FAILURE OF A
MANAGING AGENT TO MAKE ANY SUCH NOTATION ON THE SCHEDULE ATTACHED TO THE
APPLICABLE NOTE SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE ADVANCES IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AS SET
FORTH HEREIN.


 


SECTION 2.6                                   INTEREST PAYMENTS.


 


(A)           INTEREST SHALL ACCRUE ON EACH ADVANCE DURING EACH SETTLEMENT
PERIOD AT THE APPLICABLE INTEREST RATE.  THE BORROWER SHALL PAY INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE FOR THE PERIOD COMMENCING ON AND
INCLUDING THE FUNDING DATE OF SUCH ADVANCE UNTIL BUT EXCLUDING THE DATE THAT
SUCH ADVANCE SHALL BE PAID IN FULL.  INTEREST SHALL ACCRUE DURING EACH
SETTLEMENT PERIOD AND BE PAYABLE ON THE ADVANCES OUTSTANDING ON EACH PAYMENT
DATE, UNLESS EARLIER PAID PURSUANT TO (I) A PREPAYMENT IN ACCORDANCE WITH
SECTION 2.3(B) OR (II) A REPAYMENT IN ACCORDANCE WITH SECTION 2.4(B).


 


(B)           EACH MANAGING AGENT OTHER THAN BB&T SHALL DETERMINE (IN ACCORDANCE
WITH INFORMATION PROVIDED BY THE RELEVANT CP LENDER AND/OR COMMITTED LENDERS IN
THE RELATED LENDER

 

40

--------------------------------------------------------------------------------



 


GROUP, AS APPLICABLE) ITS ESTIMATE OF THE INTEREST (INCLUDING UNPAID INTEREST,
IF ANY DUE AND PAYABLE ON A PRIOR PAYMENT DATE) TO BE PAID TO THE LENDERS IN THE
APPLICABLE LENDER GROUP ON EACH PAYMENT DATE FOR THE RELATED SETTLEMENT PERIOD
AND SHALL ADVISE THE ADMINISTRATIVE AGENT AND THE SERVICER, ON BEHALF OF THE
BORROWER, THEREOF THREE (3) BUSINESS DAYS PRIOR TO EACH PAYMENT DATE.  UPON
RECEIPT OF SUCH INFORMATION, THE SERVICER SHALL PROMPTLY NOTIFY BB&T WHETHER ANY
CP LENDER SHALL BE EARNING A CP RATE IN RESPECT OF ITS PORTION OF ADVANCES AND
(I) IF A CP LENDER IS EARNING A CP RATE IN RESPECT OF ITS PORTION OF ADVANCES,
WHAT THE CP RATE IMPUTED TO THE PORTIONS OF ADVANCES MADE BY THE COMMITTED
LENDER MEMBER OF THE LENDER GROUP FOR WHICH BB&T ACTS AS MANAGING AGENT SHALL BE
(CALCULATED IN ACCORDANCE WITH CLAUSE (B) OF THE DEFINITION OF INTEREST RATE)
AND (II) IF NO CP LENDER IS EARNING A CP RATE IN RESPECT OF ITS PORTION OF
ADVANCES, WHAT THE ALTERNATIVE RATE IS FOR SUCH SETTLEMENT PERIOD.  IN THE EVENT
THAT ANY MANAGING AGENT’S, CP LENDER’S OR COMMITTED LENDER’S, AS APPLICABLE,
ESTIMATE OF THE INTEREST PAYABLE FOR A RELATED SETTLEMENT PERIOD IS DIFFERENT
FROM THE ACTUAL AMOUNT OF INTEREST FOR SUCH SETTLEMENT PERIOD, THE MANAGING
AGENT SHALL INCREASE OR DECREASE ITS ESTIMATE OF INTEREST FOR THE NEXT
SUCCEEDING SETTLEMENT PERIOD BY THE AMOUNT OF SUCH DIFFERENCE, PLUS INTEREST
THEREON, IF APPLICABLE.  FAILURE TO SET ASIDE ANY AMOUNT SO ACCRUED SHALL NOT
RELIEVE THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER OF ITS OBLIGATION
TO REMIT OR CAUSE THE SERVICER TO REMIT COLLECTIONS TO THE ADMINISTRATIVE AGENT
WITH RESPECT TO SUCH ACCRUED AMOUNT AS AND TO THE EXTENT PROVIDED IN
SECTION 2.8.


 


(C)           IF ANY MANAGING AGENT, ON BEHALF OF THE APPLICABLE LENDERS, SHALL
NOTIFY THE ADMINISTRATIVE AGENT THAT A EURODOLLAR DISRUPTION EVENT AS DESCRIBED
IN CLAUSE (A) OF THE DEFINITION OF “EURODOLLAR DISRUPTION EVENT” HAS OCCURRED,
THE ADMINISTRATIVE AGENT SHALL IN TURN SO NOTIFY THE BORROWER, WHEREUPON ALL
ADVANCES IN RESPECT OF WHICH INTEREST ACCRUES AT THE LIBO RATE SHALL IMMEDIATELY
BE CONVERTED INTO ADVANCES IN RESPECT OF WHICH INTEREST ACCRUES AT THE BASE
RATE.


 


(D)           ANYTHING IN THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO
THE CONTRARY NOTWITHSTANDING, IF AT ANY TIME THE RATE OF INTEREST PAYABLE BY ANY
PERSON UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS EXCEEDS THE HIGHEST
RATE OF INTEREST PERMISSIBLE UNDER APPLICABLE LAW (THE “MAXIMUM LAWFUL RATE”),
THEN, SO LONG AS THE MAXIMUM LAWFUL RATE WOULD BE EXCEEDED, THE RATE OF INTEREST
UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS SHALL BE EQUAL TO THE MAXIMUM
LAWFUL RATE.  IF AT ANY TIME THEREAFTER THE RATE OF INTEREST PAYABLE UNDER THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS IS LESS THAN THE MAXIMUM LAWFUL RATE,
SUCH PERSON SHALL CONTINUE TO PAY INTEREST UNDER THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS AT THE MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL
INTEREST RECEIVED FROM SUCH PERSON IS EQUAL TO THE TOTAL INTEREST THAT WOULD
HAVE BEEN RECEIVED HAD APPLICABLE LAW NOT LIMITED THE INTEREST RATE PAYABLE
UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  IN NO EVENT SHALL THE TOTAL
INTEREST RECEIVED BY A LENDER UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
EXCEED THE AMOUNT THAT SUCH LENDER COULD LAWFULLY HAVE RECEIVED, HAD THE
INTEREST DUE UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS BEEN CALCULATED
SINCE THE EFFECTIVE DATE AT THE MAXIMUM LAWFUL RATE.

 

41

--------------------------------------------------------------------------------



 


SECTION 2.7                                   FEES.


 


(A)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FROM THE
COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE WITH
SECTION 2.8, THE PROGRAM FEE AND LIQUIDITY COMMITMENT FEE.


 


(B)           THE BORROWER SHALL PAY TO THE SERVICER FROM THE COLLECTION ACCOUNT
ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE WITH SECTION 2.8, THE
SERVICING FEE.


 


(C)           THE BACKUP SERVICER SHALL BE ENTITLED TO RECEIVE FROM THE
COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE WITH
SECTION 2.8, THE BACKUP SERVICING FEE.


 


(D)           THE COLLATERAL CUSTODIAN SHALL BE ENTITLED TO RECEIVE FROM THE
COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE WITH
SECTION 2.8, THE COLLATERAL CUSTODIAN FEE.


 


SECTION 2.8                                   SETTLEMENT PROCEDURES.


 

On each Payment Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) the Collection Account, to the extent of
available funds, (ii) Servicer Advances, and (iii) amounts received in respect
of any Hedge Agreement during such Settlement Period (the sum of such amounts
described in clauses (i), (ii) and (iii), minus any amounts required to be
deposited to the Revolver Loan Funding Accounts in accordance with Section 2.14
below being the “Available Collections”) the following amounts in the following
order of priority:

 

(a)           During the Revolving Period, and in each case unless otherwise
specified below, applying Interest Collections first, and then Principal
Collections:

 

(I)            FIRST, TO EACH HEDGE COUNTERPARTY, ANY AMOUNTS OWING THAT HEDGE
COUNTERPARTY UNDER ITS RESPECTIVE HEDGING AGREEMENT IN RESPECT OF ANY HEDGE
TRANSACTION(S), FOR THE PAYMENT THEREOF, BUT EXCLUDING, TO THE EXTENT THE HEDGE
COUNTERPARTY IS NOT THE SAME PERSON AS THE ADMINISTRATIVE AGENT, ANY SWAP
BREAKAGE AND INDEMNITY AMOUNTS;

 

(II)           SECOND, TO THE SERVICER, IN AN AMOUNT EQUAL TO ANY UNREIMBURSED
SERVICER ADVANCES, FOR THE PAYMENT THEREOF;

 

(III)          THIRD, TO THE EXTENT NOT PAID BY THE SERVICER, TO THE BACKUP
SERVICER AND ANY SUCCESSOR SERVICER, AS APPLICABLE, IN AMOUNT EQUAL TO ANY
ACCRUED AND UNPAID BACKUP SERVICING FEE AND, IF ANY, ACCRUED AND UNPAID
TRANSITION COSTS, BACKUP SERVICER EXPENSES AND MARKET SERVICING FEE
DIFFERENTIAL, EACH FOR THE PAYMENT THEREOF;

 

(IV)          FOURTH, TO THE EXTENT NOT PAID BY THE SERVICER, TO THE COLLATERAL
CUSTODIAN IN AN AMOUNT EQUAL TO ANY ACCRUED AND UNPAID COLLATERAL CUSTODIAN FEE
AND COLLATERAL CUSTODIAN EXPENSES, IF ANY, FOR THE PAYMENT THEREOF;

 

42

--------------------------------------------------------------------------------


 

(V)           FIFTH, TO THE SERVICER, IN AN AMOUNT EQUAL TO (A) IF THE SERVICER
IS GLADSTONE MANAGEMENT CORPORATION OR ANY OF ITS AFFILIATES, ITS ACCRUED AND
UNPAID SERVICING FEES TO THE END OF THE PRECEDING SETTLEMENT PERIOD, UP TO THE
SERVICING FEE LIMIT AMOUNT FOR SUCH SETTLEMENT PERIOD, FOR THE PAYMENT THEREOF
AND (B) OTHERWISE, ITS ACCRUED AND UNPAID SERVICING FEES TO THE END OF THE
PRECEDING SETTLEMENT PERIOD FOR THE PAYMENT THEREOF;

 

(VI)          SIXTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, IN AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID INTEREST, PROGRAM FEE AND LIQUIDITY COMMITMENT FEE FOR SUCH PAYMENT DATE;

 

(VII)         SEVENTH, FIRST, TO THE EXTENT OF AVAILABLE PRINCIPAL COLLECTIONS,
AND SECOND, TO THE EXTENT OF AVAILABLE INTEREST COLLECTIONS, TO THE
ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF THE
RELATED LENDERS, AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF ADVANCES OUTSTANDING
OVER THE LESSER OF (I) THE BORROWING BASE OR (II) THE FACILITY AMOUNT, TOGETHER
WITH THE AMOUNT OF BREAKAGE COSTS INCURRED BY THE APPLICABLE LENDERS IN
CONNECTION WITH ANY SUCH PAYMENT (AS SUCH BREAKAGE COSTS ARE NOTIFIED TO THE
BORROWER BY THE APPLICABLE LENDER(S)), PRO RATA; PROVIDED, HOWEVER, THAT TO THE
EXTENT THAT (I) THE TERMINATION DATE HAS NOT OCCURRED AND (II) ADVANCES
OUTSTANDING EXCEED THE FACILITY AMOUNT DUE TO ONE OR MORE LENDERS BECOMING
NON-RENEWING COMMITTED LENDERS, TO EACH MANAGING AGENT ON BEHALF OF SUCH
NON-RENEWING COMMITTED LENDERS ONLY, PRO RATA IN ACCORDANCE WITH THEIR ADVANCES
OUTSTANDING;

 

(VIII)        EIGHTH, TO EACH HEDGE COUNTERPARTY, ANY SWAP BREAKAGE AND
INDEMNITY AMOUNTS OWING THAT HEDGE COUNTERPARTY;

 

(IX)           NINTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, IN THE AMOUNT OF UNPAID BREAKAGE COSTS
(OTHER THAN BREAKAGE COSTS COVERED IN CLAUSE (VII) ABOVE) WITH RESPECT TO ANY
PREPAYMENTS MADE ON SUCH PAYMENT DATE, INCREASED COSTS AND/OR TAXES (IF ANY);

 

(X)            TENTH, TO THE ADMINISTRATIVE AGENT, ALL OTHER AMOUNTS OR
OBLIGATIONS THEN DUE UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT, THE
LENDERS, THE AFFECTED PARTIES OR INDEMNIFIED PARTIES, EACH FOR THE PAYMENT
THEREOF;

 

(xi)           ELEVENTH, all remaining Interest Collections shall be distributed
to the Borrower;

 

(xii)          TWELFTH, to the Servicer, in an amount equal to its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period not
otherwise paid pursuant to priority FIFTH above; and

 

(XIII)         THIRTEENTH, ALL REMAINING AMOUNTS TO THE BORROWER.

 


(B)           FOLLOWING THE END OF THE REVOLVING PERIOD, TO THE EXTENT OF
AVAILABLE INTEREST COLLECTIONS:

 

43

--------------------------------------------------------------------------------


 

(I)            FIRST, TO EACH HEDGE COUNTERPARTY, ANY AMOUNTS OWING THAT HEDGE
COUNTERPARTY UNDER ITS RESPECTIVE HEDGING AGREEMENT IN RESPECT OF ANY HEDGE
TRANSACTION(S), FOR THE PAYMENT THEREOF, BUT EXCLUDING, TO THE EXTENT THE HEDGE
COUNTERPARTY IS NOT THE SAME PERSON AS THE ADMINISTRATIVE AGENT, ANY SWAP
BREAKAGE AND INDEMNITY AMOUNTS;

 

(II)           SECOND, TO THE SERVICER, IN AN AMOUNT EQUAL TO ANY UNREIMBURSED
SERVICER ADVANCES, FOR THE PAYMENT THEREOF;

 

(III)          THIRD, TO THE EXTENT NOT PAID BY THE SERVICER, TO THE BACKUP
SERVICER AND ANY SUCCESSOR SERVICER, AS APPLICABLE, IN AMOUNT EQUAL TO ANY
ACCRUED AND UNPAID BACKUP SERVICING FEE AND, IF ANY, ACCRUED AND UNPAID
TRANSITION COSTS, BACKUP SERVICER EXPENSES AND MARKET SERVICING FEE
DIFFERENTIAL, EACH FOR THE PAYMENT THEREOF;

 

(IV)          FOURTH, TO THE EXTENT NOT PAID BY THE SERVICER, TO THE COLLATERAL
CUSTODIAN IN AN AMOUNT EQUAL TO ANY ACCRUED AND UNPAID COLLATERAL CUSTODIAN FEE
AND COLLATERAL CUSTODIAN EXPENSES, IF ANY, FOR THE PAYMENT THEREOF;

 

(V)           FIFTH, TO THE SERVICER, IN AN AMOUNT EQUAL TO (A) IF THE SERVICER
IS GLADSTONE MANAGEMENT CORPORATION OR ANY OF ITS AFFILIATES, ITS ACCRUED AND
UNPAID SERVICING FEES TO THE END OF THE PRECEDING SETTLEMENT PERIOD, UP TO THE
SERVICING FEE LIMIT AMOUNT FOR SUCH SETTLEMENT PERIOD, FOR THE PAYMENT THEREOF
AND (B) OTHERWISE, ITS ACCRUED AND UNPAID SERVICING FEES TO THE END OF THE
PRECEDING SETTLEMENT PERIOD FOR THE PAYMENT THEREOF;

 

(VI)          SIXTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, IN AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID INTEREST, PROGRAM FEE AND LIQUIDITY COMMITMENT FEE FOR SUCH PAYMENT DATE;

 

(VII)         SEVENTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, AN AMOUNT EQUAL TO THE EXCESS, IF ANY,
OF ADVANCES OUTSTANDING OVER THE LESSER OF (I) THE BORROWING BASE OR (II) THE
FACILITY AMOUNT, TOGETHER WITH THE AMOUNT OF BREAKAGE COSTS INCURRED BY THE
APPLICABLE LENDERS IN CONNECTION WITH ANY SUCH PAYMENT (AS SUCH BREAKAGE COSTS
ARE NOTIFIED TO THE BORROWER BY THE APPLICABLE LENDER(S)), PRO RATA; PROVIDED,
HOWEVER, THAT TO THE EXTENT THAT (I) THE TERMINATION DATE HAS NOT OCCURRED AND
(II) ADVANCES OUTSTANDING EXCEED THE FACILITY AMOUNT DUE TO ONE OR MORE LENDERS
BECOMING NON-RENEWING COMMITTED LENDERS, TO EACH MANAGING AGENT ON BEHALF OF
SUCH NON-RENEWING COMMITTED LENDERS ONLY, PRO RATA IN ACCORDANCE WITH THEIR
ADVANCES OUTSTANDING;

 

(VIII)        EIGHTH, ALL REMAINING AMOUNTS SHALL BE DISTRIBUTED TO THE
BORROWER, PROVIDED, HOWEVER, THAT IF AN EARLY TERMINATION EVENT HAS OCCURRED AND
IS CONTINUING, ALL REMAINING AMOUNTS SHALL BE APPLIED AS PRINCIPAL COLLECTIONS
IN ACCORDANCE WITH CLAUSE (C) BELOW.

 


(C)           FOLLOWING THE END OF THE REVOLVING PERIOD, TO THE EXTENT OF
AVAILABLE PRINCIPAL COLLECTIONS:

 

44

--------------------------------------------------------------------------------


 

(I)            FIRST, TO THE PARTIES LISTED ABOVE, ANY AMOUNT REMAINING UNPAID
PURSUANT TO CLAUSES FIRST THROUGH SEVENTH UNDER CLAUSE (B) ABOVE, IN ACCORDANCE
WITH THE PRIORITY SET FORTH THEREUNDER;

 

(II)           SECOND, FOLLOWING THE OCCURRENCE OF THE TERMINATION DATE, TO THE
ADMINISTRATIVE AGENT FOR RATABLE PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF
THE RELATED LENDERS, IN AN AMOUNT TO REDUCE ADVANCES OUTSTANDING TO ZERO AND TO
PAY ANY OTHER OBLIGATIONS IN FULL;

 

(III)          THIRD, TO EACH HEDGE COUNTERPARTY, ANY SWAP BREAKAGE AND
INDEMNITY AMOUNTS OWING THAT HEDGE COUNTERPARTY;

 

(IV)          FOURTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO EACH MANAGING
AGENT, ON BEHALF OF THE RELATED LENDERS, IN THE AMOUNT OF UNPAID BREAKAGE COSTS
(OTHER THAN BREAKAGE COSTS COVERED IN CLAUSE (B) ABOVE) WITH RESPECT TO ANY
PREPAYMENTS MADE ON SUCH PAYMENT DATE, INCREASED COSTS AND/OR TAXES (IF ANY);

 

(V)           FIFTH, TO THE ADMINISTRATIVE AGENT, ALL OTHER AMOUNTS OR
OBLIGATIONS THEN DUE UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT, THE
LENDERS, THE AFFECTED PARTIES OR INDEMNIFIED PARTIES, EACH FOR THE PAYMENT
THEREOF;

 

(vi)          SIXTH, to the Servicer, in an amount equal to (A) if the Servicer
is Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period not
otherwise paid pursuant to clause (b) above; and

 

(VII)         SEVENTH, ALL REMAINING AMOUNTS TO THE BORROWER.

 


SECTION 2.9            COLLECTIONS AND ALLOCATIONS.


 


(A)           THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER SHALL
PROMPTLY (BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER THE RECEIPT
THEREOF) IDENTIFY ANY COLLECTIONS RECEIVED BY IT AS BEING ON ACCOUNT OF INTEREST
COLLECTIONS OR PRINCIPAL COLLECTIONS AND DEPOSIT ALL SUCH INTEREST COLLECTIONS
OR PRINCIPAL COLLECTIONS RECEIVED DIRECTLY BY IT INTO THE COLLECTION ACCOUNT. 
THE SERVICER ON BEHALF OF THE BORROWER SHALL MAKE SUCH DEPOSITS OR PAYMENTS ON
THE DATE INDICATED BY WIRE TRANSFER, IN IMMEDIATELY AVAILABLE FUNDS.


 


(B)           UNTIL THE OCCURRENCE OF AN EARLY TERMINATION EVENT, TO THE EXTENT
THERE ARE UNINVESTED AMOUNTS DEPOSITED IN THE COLLECTION ACCOUNT, ALL AMOUNTS
SHALL BE INVESTED IN PERMITTED INVESTMENTS SELECTED BY THE SERVICER ON BEHALF OF
THE BORROWER THAT MATURE NO LATER THAN THE BUSINESS DAY IMMEDIATELY PRECEDING
THE NEXT PAYMENT DATE; FROM AND AFTER THE OCCURRENCE OF AN EARLY TERMINATION
EVENT, TO THE EXTENT THERE ARE UNINVESTED AMOUNTS DEPOSITED IN THE COLLECTION
ACCOUNT, ALL AMOUNTS MAY BE INVESTED IN PERMITTED INVESTMENTS SELECTED BY THE
ADMINISTRATIVE AGENT THAT MATURE NO LATER THAN THE NEXT BUSINESS DAY.  ANY
EARNINGS (AND LOSSES) THEREON SHALL BE FOR THE ACCOUNT OF THE SERVICER ON BEHALF
OF THE BORROWER.

 

45

--------------------------------------------------------------------------------


 


SECTION 2.10                            PAYMENTS, COMPUTATIONS, ETC.


 


(A)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL AMOUNTS TO BE PAID
OR DEPOSITED BY THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER HEREUNDER
SHALL BE PAID OR DEPOSITED IN ACCORDANCE WITH THE TERMS HEREOF NO LATER THAN
10:00 A.M. (NEW YORK CITY TIME) ON THE DAY WHEN DUE IN LAWFUL MONEY OF THE
UNITED STATES IN IMMEDIATELY AVAILABLE FUNDS TO THE AGENT’S ACCOUNT.  THE
BORROWER SHALL, TO THE EXTENT PERMITTED BY LAW, PAY TO THE SECURED PARTIES
INTEREST ON ALL AMOUNTS NOT PAID OR DEPOSITED WHEN DUE HEREUNDER AT 2.0% PER
ANNUM ABOVE THE BASE RATE, PAYABLE ON DEMAND; PROVIDED, HOWEVER, THAT SUCH
INTEREST RATE SHALL NOT AT ANY TIME EXCEED THE MAXIMUM LAWFUL RATE.  ALL
COMPUTATIONS OF INTEREST AND ALL COMPUTATIONS OF THE INTEREST RATE AND OTHER
FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL
NUMBER OF DAYS (INCLUDING THE FIRST BUT EXCLUDING THE LAST DAY) ELAPSED.


 


(B)           WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF PAYMENT OF INTEREST, OTHER INTEREST OR ANY FEE PAYABLE HEREUNDER,
AS THE CASE MAY BE.


 


(C)           ALL PAYMENTS HEREUNDER SHALL BE MADE WITHOUT SET-OFF OR
COUNTERCLAIM AND IN SUCH AMOUNTS AS MAY BE NECESSARY IN ORDER THAT ALL SUCH
PAYMENTS SHALL NOT BE LESS THAN THE AMOUNTS OTHERWISE SPECIFIED TO BE PAID UNDER
THIS AGREEMENT (AFTER WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES).


 


SECTION 2.11                            BREAKAGE COSTS.


 

The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each Payment Date
on which a prepayment is made, such amount or amounts as shall, without
duplication, compensate the Lenders for any loss, cost or expense (the “Breakage
Costs”) incurred by the Lenders (as reasonably determined by the applicable
Lender) as a result of any prepayment of an Advance (and interest thereon)
arising under this Agreement, the Liquidity Agreements and the Swingline Credit
Agreement.  The determination by any Managing Agent, on behalf of the related
Lenders, of the amount of any such loss or expense shall be set forth in a
written notice to the Borrower delivered by the applicable Lender prior to the
date of such prepayment in the case where notice of such prepayment is delivered
to such Lender in accordance with Section 2.3(b) or within two (2) Business Days
following such prepayment in the case where no such notice is delivered (in
which case, Breakage Costs shall include interest thereon from the date of such
prepayment) and shall be conclusive absent manifest error.  No Breakage Costs
shall be payable to any CP Lender to the extent that notice of such prepayment
shall have been delivered to such CP Lender in accordance with the provisions of
Section 2.3(b) or 7.7(c) and each of the following apply: (i) such prepayment is
made on a Payment Date and (ii) such prepayment does not exceed the sum of
(A) 15% of the Advances Outstanding of such CP Lender as of the Payment Date
immediately preceding the date of such prepayment and (B) $5,000,000.

 

46

--------------------------------------------------------------------------------


 


SECTION 2.12                            INCREASED COSTS; CAPITAL ADEQUACY;
ILLEGALITY.


 


(A)           IF AFTER THE DATE HEREOF, ANY MANAGING AGENT, LENDER, LIQUIDITY
BANK, SWINGLINE PARTY OR ANY AFFILIATE THEREOF (EACH OF WHICH, AN “AFFECTED
PARTY”) SHALL BE CHARGED ANY FEE, EXPENSE OR INCREASED COST ON ACCOUNT OF THE
ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION (INCLUDING ANY APPLICABLE
LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY), ANY ACCOUNTING PRINCIPLES
OR ANY CHANGE IN ANY OF THE FOREGOING, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, THE FINANCIAL ACCOUNTING
STANDARDS BOARD (“FASB”), ANY CENTRAL BANK OR ANY COMPARABLE AGENCY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY OR
AGENCY (A “REGULATORY CHANGE”):  (I) THAT SUBJECTS ANY AFFECTED PARTY TO ANY
CHARGE OR WITHHOLDING ON OR WITH RESPECT TO ANY TRANSACTION DOCUMENT OR AN
AFFECTED PARTY’S OBLIGATIONS UNDER A TRANSACTION DOCUMENT, OR ON OR WITH RESPECT
TO THE ADVANCES, OR CHANGES THE BASIS OF TAXATION OF PAYMENTS TO ANY AFFECTED
PARTY OF ANY AMOUNTS PAYABLE UNDER ANY TRANSACTION DOCUMENT (EXCEPT FOR CHANGES
IN THE RATE OF TAX ON THE OVERALL NET INCOME OF AN AFFECTED PARTY OR TAXES
EXCLUDED BY SECTION 2.13) OR (II) THAT IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY
RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF AN AFFECTED PARTY, OR
CREDIT EXTENDED BY AN AFFECTED PARTY PURSUANT TO A TRANSACTION DOCUMENT OR
(III) THAT IMPOSES ANY OTHER CONDITION THE RESULT OF WHICH IS TO INCREASE THE
COST TO AN AFFECTED PARTY OF PERFORMING ITS OBLIGATIONS UNDER A TRANSACTION
DOCUMENT, OR TO REDUCE THE RATE OF RETURN ON AN AFFECTED PARTY’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS UNDER A TRANSACTION DOCUMENT, OR TO REDUCE THE
AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY AN AFFECTED PARTY UNDER A
TRANSACTION DOCUMENT OR TO REQUIRE ANY PAYMENT CALCULATED BY REFERENCE TO THE
AMOUNT OF INTERESTS OR LOANS HELD OR INTEREST RECEIVED BY IT, THEN, UPON DEMAND
BY THE APPLICABLE MANAGING AGENT, BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT, FOR PAYMENT TO THE APPLICABLE MANAGING AGENT FOR THE BENEFIT OF THE
RELEVANT AFFECTED PARTY, SUCH AMOUNTS CHARGED TO SUCH AFFECTED PARTY OR SUCH
AMOUNTS TO OTHERWISE COMPENSATE SUCH AFFECTED PARTY FOR SUCH INCREASED COST OR
SUCH REDUCTION.


 


(B)           IF AS A RESULT OF ANY EVENT OR CIRCUMSTANCE SIMILAR TO THOSE
DESCRIBED IN CLAUSE (A) OF THIS SECTION 2.12, AN AFFECTED PARTY IS REQUIRED TO
COMPENSATE A BANK OR OTHER FINANCIAL INSTITUTION, INCLUDING A SWINGLINE PARTY,
PROVIDING LIQUIDITY SUPPORT, CREDIT ENHANCEMENT, A SWINGLINE LOAN OR OTHER
SIMILAR SUPPORT OR FINANCING TO SUCH AFFECTED PARTY IN CONNECTION WITH THIS
AGREEMENT OR THE FUNDING OR MAINTENANCE OF ADVANCES HEREUNDER, THEN WITHIN TEN
DAYS AFTER DEMAND BY SUCH AFFECTED PARTY, THE BORROWER SHALL PAY TO SUCH
AFFECTED PARTY SUCH ADDITIONAL AMOUNT OR AMOUNTS AS MAY BE NECESSARY TO
REIMBURSE SUCH AFFECTED PARTY FOR ANY SUCH AMOUNTS PAID BY IT.


 


(C)           IN DETERMINING ANY AMOUNT PROVIDED FOR IN THIS SECTION, THE
AFFECTED PARTY MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.  ANY
AFFECTED PARTY MAKING A CLAIM UNDER THIS SECTION SHALL SUBMIT TO THE BORROWER A
CERTIFICATE AS TO SUCH ADDITIONAL OR INCREASED COST OR REDUCTION, WHICH
CERTIFICATE SHALL CALCULATE IN REASONABLE DETAIL ANY SUCH CHARGES AND SHALL BE
CONCLUSIVE ABSENT DEMONSTRABLE ERROR.

 

47

--------------------------------------------------------------------------------


 


SECTION 2.13                            TAXES.


 


(A)           ALL PAYMENTS MADE BY THE BORROWER IN RESPECT OF ANY ADVANCE AND
ALL PAYMENTS MADE BY THE BORROWER UNDER THIS AGREEMENT WILL BE MADE FREE AND
CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES,
UNLESS SUCH WITHHOLDING OR DEDUCTION IS REQUIRED BY LAW.  IN SUCH EVENT, THE
BORROWER SHALL PAY TO THE APPROPRIATE TAXING AUTHORITY ANY SUCH TAXES REQUIRED
TO BE DEDUCTED OR WITHHELD AND THE AMOUNT PAYABLE TO EACH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) WILL BE INCREASED (SUCH INCREASE, THE
“ADDITIONAL AMOUNT”) SUCH THAT EVERY NET PAYMENT MADE UNDER THIS AGREEMENT AFTER
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES ON SUCH INCREASE) IS NOT LESS THAN THE AMOUNT THAT WOULD
HAVE BEEN PAID HAD NO SUCH DEDUCTION OR WITHHOLDING BEEN DEDUCTED OR WITHHELD. 
THE FOREGOING OBLIGATION TO PAY ADDITIONAL AMOUNTS, HOWEVER, WILL NOT APPLY WITH
RESPECT TO, AND THE TERM “ADDITIONAL AMOUNT” SHALL BE DEEMED NOT TO INCLUDE NET
INCOME OR FRANCHISE TAXES IMPOSED ON A LENDER, ANY MANAGING AGENT OR THE
ADMINISTRATIVE AGENT, RESPECTIVELY, WITH RESPECT TO PAYMENTS REQUIRED TO BE MADE
BY THE BORROWER OR SERVICER ON BEHALF OF THE BORROWER UNDER THIS AGREEMENT, BY A
TAXING JURISDICTION IN WHICH SUCH LENDER, SUCH MANAGING AGENT OR THE
ADMINISTRATIVE AGENT IS ORGANIZED, CONDUCTS BUSINESS OR IS PAYING TAXES AS OF
THE EFFECTIVE DATE (AS THE CASE MAY BE).  IF A LENDER, ANY MANAGING AGENT OR THE
ADMINISTRATIVE AGENT PAYS ANY TAXES IN RESPECT OF WHICH THE BORROWER IS
OBLIGATED TO PAY ADDITIONAL AMOUNTS UNDER THIS SECTION 2.13(A), THE BORROWER
SHALL PROMPTLY REIMBURSE SUCH LENDER OR ADMINISTRATIVE AGENT IN FULL.


 


(B)           THE BORROWER WILL INDEMNIFY EACH LENDER, EACH MANAGING AGENT AND
THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES IN RESPECT OF WHICH THE
BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS (INCLUDING, WITHOUT LIMITATION,
ANY TAXES IMPOSED BY ANY JURISDICTION ON SUCH ADDITIONAL AMOUNTS) PAID BY SUCH
LENDER, MANAGING AGENT OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY
LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH
RESPECT THERETO; PROVIDED, HOWEVER, THAT SUCH LENDER, MANAGING AGENT OR THE
ADMINISTRATIVE AGENT, AS APPROPRIATE, MAKING A DEMAND FOR INDEMNITY PAYMENT,
SHALL PROVIDE THE BORROWER, AT ITS ADDRESS SET FORTH UNDER ITS NAME ON THE
SIGNATURE PAGES HEREOF, WITH A CERTIFICATE FROM THE RELEVANT TAXING AUTHORITY OR
FROM A RESPONSIBLE OFFICER OF SUCH LENDER, MANAGING AGENT OR THE ADMINISTRATIVE
AGENT STATING OR OTHERWISE EVIDENCING THAT SUCH LENDER, MANAGING AGENT OR THE
ADMINISTRATIVE AGENT HAS MADE PAYMENT OF SUCH TAXES AND WILL PROVIDE A COPY OF
OR EXTRACT FROM DOCUMENTATION, IF AVAILABLE, FURNISHED BY SUCH TAXING AUTHORITY
EVIDENCING ASSERTION OR PAYMENT OF SUCH TAXES.  THIS INDEMNIFICATION SHALL BE
MADE WITHIN TEN DAYS FROM THE DATE SUCH LENDER, MANAGING AGENT OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


 


(C)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT BY THE BORROWER OF
ANY TAXES, THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT, THE MANAGING
AGENT OR THE LENDER, AS APPLICABLE, AT ITS ADDRESS SET FORTH UNDER ITS NAME ON
THE SIGNATURE PAGES HEREOF, APPROPRIATE EVIDENCE OF PAYMENT THEREOF.


 


(D)           IF A LENDER IS NOT CREATED OR ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR A POLITICAL SUBDIVISION THEREOF, SUCH LENDER SHALL, TO THE
EXTENT THAT IT MAY THEN DO SO UNDER APPLICABLE LAWS, DELIVER TO THE BORROWER
WITH A COPY TO THE ADMINISTRATIVE AGENT (I) WITHIN 15 DAYS AFTER THE DATE
HEREOF, OR, IF LATER, THE DATE ON WHICH SUCH LENDER BECOMES A LENDER HEREOF

 

48

--------------------------------------------------------------------------------


 


TWO (OR SUCH OTHER NUMBER AS MAY FROM TIME TO TIME BE PRESCRIBED BY APPLICABLE
LAWS) DULY COMPLETED COPIES OF IRS FORM W-8EC1 OR FORM W-8BEN FOR ANY SUCCESSOR
FORMS OR OTHER CERTIFICATES OR STATEMENTS THAT MAY BE REQUIRED FROM TIME TO TIME
BY THE RELEVANT UNITED STATES TAXING AUTHORITIES OR APPLICABLE LAWS), AS
APPROPRIATE, TO PERMIT THE BORROWER TO MAKE PAYMENTS HEREUNDER FOR THE ACCOUNT
OF SUCH LENDER, AS THE CASE MAY BE, WITHOUT DEDUCTION OR WITHHOLDING OF UNITED
STATES FEDERAL INCOME OR SIMILAR TAXES AND (II) UPON THE OBSOLESCENCE OF OR
AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN, ANY FORM OR CERTIFICATE
PREVIOUSLY DELIVERED PURSUANT TO THIS SECTION 2.13(D), TWO COPIES (OR SUCH OTHER
NUMBER AS MAY FROM TIME TO TIME BE PRESCRIBED BY APPLICABLE LAWS) OF SUCH
ADDITIONAL, AMENDED OR SUCCESSOR FORMS, CERTIFICATES OR STATEMENTS AS MAY BE
REQUIRED UNDER APPLICABLE LAWS TO PERMIT THE BORROWER TO MAKE PAYMENTS HEREUNDER
FOR THE ACCOUNT OF SUCH LENDER, WITHOUT DEDUCTION OR WITHHOLDING OF UNITED
STATES FEDERAL INCOME OR SIMILAR TAXES.


 


(E)           FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR STATEMENT
DESCRIBED IN CLAUSE (D) OF THIS SECTION (OTHER THAN IF SUCH FAILURE IS DUE TO A
CHANGE IN LAW OCCURRING AFTER THE DATE OF THIS AGREEMENT), SUCH LENDER, AS THE
CASE MAY BE, SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER CLAUSES (A) OR
(B) OF THIS SECTION WITH RESPECT TO ANY TAXES.


 


(F)            WITHIN 30 DAYS OF THE WRITTEN REQUEST OF THE BORROWER THEREFOR,
THE ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE LENDER, AS APPROPRIATE,
SHALL EXECUTE AND DELIVER TO THE BORROWER SUCH CERTIFICATES, FORMS OR OTHER
DOCUMENTS THAT CAN BE FURNISHED CONSISTENT WITH THE FACTS AND THAT ARE
REASONABLY NECESSARY TO ASSIST THE BORROWER IN APPLYING FOR REFUNDS OF TAXES
REMITTED HEREUNDER; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT, THE
MANAGING AGENT AND THE LENDER SHALL NOT BE REQUIRED TO DELIVER SUCH CERTIFICATES
FORMS OR OTHER DOCUMENTS IF IN THEIR RESPECTIVE SOLE DISCRETION IT IS DETERMINED
THAT THE DELIVERY OF SUCH CERTIFICATE, FORM OR OTHER DOCUMENT WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE
LENDER AND PROVIDED FURTHER, HOWEVER, THAT THE BORROWER SHALL REIMBURSE THE
ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE LENDER FOR ANY REASONABLE
EXPENSES INCURRED IN THE DELIVERY OF SUCH CERTIFICATE, FORM OR OTHER DOCUMENT.


 


(G)           IF, IN CONNECTION WITH AN AGREEMENT OR OTHER DOCUMENT PROVIDING
LIQUIDITY SUPPORT, CREDIT ENHANCEMENT, A SWINGLINE LOAN OR OTHER SIMILAR SUPPORT
OR FINANCING TO THE LENDERS IN CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR
MAINTENANCE OF ADVANCES HEREUNDER, THE LENDERS ARE REQUIRED TO COMPENSATE A BANK
OR OTHER FINANCIAL INSTITUTION IN RESPECT OF TAXES UNDER CIRCUMSTANCES SIMILAR
TO THOSE DESCRIBED IN THIS SECTION THEN WITHIN TEN DAYS AFTER DEMAND BY THE
LENDERS, THE BORROWER SHALL PAY TO THE LENDERS SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS MAY BE NECESSARY TO REIMBURSE THE LENDERS FOR ANY AMOUNTS PAID BY THEM.


 


SECTION 2.14                            REVOLVER LOAN FUNDING.


 


(A)           UPON THE OCCURRENCE OF A REVOLVER LOAN FUNDING DATE (I) EACH CP
LENDER MEMBER OF A LENDER GROUP, IF ANY, SHALL MAKE AN ASSIGNMENT TO ITS RELATED
COMMITTED LENDERS OF ITS ADVANCES OUTSTANDING IN RESPECT OF REVOLVER LOANS AT
SUCH TIME (WHICH ASSIGNMENT SHALL BECOME EFFECTIVE UPON RECEIPT BY SUCH CP
LENDER OF PAYMENT IN FULL IN RESPECT OF ITS ADVANCES OUTSTANDING AND ACCRUED
INTEREST, FEES, AND ALL OTHER AMOUNTS OWING TO IT UNDER THIS AGREEMENT) AND
(II) EACH COMMITTED LENDER SHALL MAKE AN ADVANCE (EACH, A “REVOLVER LOAN
FUNDING”) IN AN

 

49

--------------------------------------------------------------------------------


 


AMOUNT EQUAL TO SUCH COMMITTED LENDER’S RATABLE SHARE OF THE AGGREGATE
OUTSTANDING UNFUNDED COMMITMENTS UNDER THE REVOLVER LOANS (COLLECTIVELY, THE
“REVOLVER LOAN UNFUNDED COMMITMENT AMOUNT”).  UPON RECEIPT OF THE PROCEEDS OF
SUCH REVOLVER LOAN FUNDING, THE ADMINISTRATIVE AGENT SHALL DEPOSIT SUCH FUNDS
INTO SEGREGATED ACCOUNTS (EACH, A “REVOLVER LOAN FUNDING ACCOUNT”), IN ITS NAME,
REFERENCING THE NAME OF SUCH COMMITTED LENDER, AND MAINTAINED AT A QUALIFIED
INSTITUTION.  EACH COMMITTED LENDER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT
FULL POWER AND AUTHORITY, ON ITS BEHALF, TO WITHDRAW FUNDS FROM THE APPLICABLE
REVOLVER LOAN FUNDING ACCOUNT AT THE TIME OF, AND IN CONNECTION WITH, THE
FUNDING OF ANY POST-TERMINATION REVOLVER LOAN FUNDINGS TO BE MADE BY THE
BORROWER, AND TO DEPOSIT TO THE RELATED REVOLVER LOAN FUNDING ACCOUNT ANY FUNDS
RECEIVED IN RESPECT OF EACH RELEVANT COMMITTED LENDER’S RATABLE SHARE OF
PRINCIPAL PAYMENTS UNDER SECTION 2.8 HEREOF, ALL IN ACCORDANCE WITH THE TERMS OF
AND FOR THE PURPOSES SET FORTH IN THIS AGREEMENT.  THE DEPOSIT OF MONIES IN SUCH
REVOLVER LOAN FUNDING ACCOUNT BY ANY COMMITTED LENDER SHALL NOT CONSTITUTE AN
ADVANCE (AND SUCH COMMITTED LENDER SHALL NOT BE ENTITLED TO INTEREST ON SUCH
MONIES EXCEPT AS PROVIDED IN CLAUSE (D) BELOW) UNLESS AND UNTIL (AND THEN ONLY
TO THE EXTENT THAT) SUCH MONIES ARE USED TO MAKE POST-TERMINATION REVOLVER LOAN
FUNDINGS PURSUANT TO THE FIRST SENTENCE OF CLAUSE (B) BELOW).  ON EACH PAYMENT
DATE FROM AND AFTER THE REVOLVER LOAN FUNDING DATE, THE BORROWER SHALL PAY THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE COMMITTED LENDERS, A FEE (THE
“REVOLVER LOAN FUNDING FEE”) EQUAL TO 1.00%, MULTIPLIED BY THE WEIGHTED AVERAGE
AMOUNT ON DEPOSIT IN THE REVOLVER LOAN FUNDING ACCOUNTS DURING THE APPLICABLE
SETTLEMENT PERIOD, CALCULATED ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL
NUMBER OF DAYS ELAPSED.


 


(B)           FROM AND AFTER THE ESTABLISHMENT OF A REVOLVER LOAN FUNDING
ACCOUNT WITH RESPECT TO ANY COMMITTED LENDER, AND UNTIL THE EARLIER OF (I) THE
REDUCTION TO ZERO OF ALL OUTSTANDING COMMITMENTS IN RESPECT OF REVOLVER LOANS
AND (II) THREE YEARS FOLLOWING THE REVOLVER LOAN FUNDING DATE, ALL
POST-TERMINATION REVOLVER LOAN FUNDINGS TO BE MADE BY SUCH COMMITTED LENDER
HEREUNDER SHALL BE MADE BY WITHDRAWING FUNDS FROM THE APPLICABLE REVOLVER LOAN
FUNDING ACCOUNT.  ON EACH BUSINESS DAY DURING SUCH TIME, THE ADMINISTRATIVE
AGENT SHALL, (I) IF A REVOLVER LOAN FUNDING ACCOUNT SHORTFALL EXISTS, DEPOSIT
THE LESSER OF (A) THE AMOUNT ALLOCABLE TO THE REPAYMENT OF PRINCIPAL TO THE
COMMITTED LENDERS AND (B) THE REVOLVER LOAN FUNDING ACCOUNT SHORTFALL AND
(II) IF A REVOLVER LOAN FUNDING ACCOUNT SURPLUS EXISTS, PAY TO THE APPLICABLE
MANAGING AGENT, ON BEHALF OF EACH COMMITTED LENDER, SUCH COMMITTED LENDER’S 
RATABLE SHARE OF THE REVOLVER LOAN FUNDING ACCOUNT SURPLUS.  UNTIL THE EARLIER
OF (I) THE REDUCTION TO ZERO OF ALL OUTSTANDING COMMITMENTS IN RESPECT OF
REVOLVER LOANS AND (II) THREE YEARS FOLLOWING THE REVOLVER LOAN FUNDING DATE,
ALL REMAINING FUNDS THEN HELD IN SUCH REVOLVER LOAN FUNDING ACCOUNT (AFTER
GIVING EFFECT TO ANY POST-TERMINATION REVOLVER LOAN FUNDINGS TO BE MADE ON SUCH
DATE) SHALL BE PAID BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE MANAGING
AGENT, ON BEHALF OF SUCH COMMITTED LENDER, AND THEREAFTER ALL PAYMENTS MADE IN
RESPECT OF THE LOANS (WHETHER OR NOT ORIGINALLY FUNDED FROM SUCH COMMITTED
LENDER’S REVOLVER LOAN FUNDING ACCOUNT) SHALL BE PAID DIRECTLY TO THE APPLICABLE
MANAGING AGENT, ON BEHALF OF SUCH COMMITTED LENDER, IN ACCORDANCE WITH THE TERMS
OF SECTION 2.8.


 


(C)           THE ADMINISTRATIVE AGENT MAY, ITS SOLE DISCRETION, ADVANCE FUNDS
WITHDRAWN FROM THE REVOLVER LOAN FUNDING ACCOUNTS TO (I) THE BORROWER OR
(II) THE APPLICABLE OBLIGOR DIRECTLY, ON BEHALF OF THE BORROWER, AND IN EITHER
CASE, SUCH FUNDS SHALL BE USED SOLELY FOR THE PURPOSE OF FUNDING ADVANCES
REQUESTED BY AN OBLIGOR UNDER A REVOLVER LOAN.

 

50

--------------------------------------------------------------------------------


 


(D)           PROCEEDS IN A REVOLVER LOAN FUNDING ACCOUNT SHALL BE INVESTED, AT
THE WRITTEN DIRECTION OF THE APPLICABLE COMMITTED LENDER (OR THE APPLICABLE
MANAGING AGENT ON ITS BEHALF) TO THE APPLICABLE REVOLVER LOAN FUNDING ACCOUNT
BANK, ONLY IN INVESTMENTS WHICH CONSTITUTE PERMITTED INVESTMENTS.  THE
INVESTMENT EARNINGS WITH RESPECT TO A REVOLVER LOAN FUNDING ACCOUNT SHALL ACCRUE
AS THE COMMITTED LENDER AND REVOLVER LOAN FUNDING ACCOUNT BANK SHALL AGREE.  THE
ADMINISTRATIVE AGENT SHALL DIRECT THE REVOLVER LOAN FUNDING ACCOUNT BANK TO PAY
ALL SUCH INVESTMENT EARNINGS FROM THE RELEVANT ACCOUNT DIRECTLY TO THE
APPLICABLE MANAGING AGENT, FOR THE ACCOUNT OF THE APPLICABLE COMMITTED LENDER.


 


(E)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NONE OF THE
ADMINISTRATIVE AGENT, THE OTHER MANAGING AGENTS, THE OTHER PURCHASERS NOR THE
REVOLVER LOAN FUNDING ACCOUNT BANK SHALL HAVE ANY LIABILITY FOR ANY LOSS ARISING
FROM ANY INVESTMENT OR REINVESTMENT MADE BY IT WITH RESPECT TO A REVOLVER LOAN
FUNDING ACCOUNT IN ACCORDANCE WITH, AND PURSUANT TO, THE PROVISIONS HEREOF.


 


SECTION 2.15                            PENDING ACCOUNT.


 


(A)           THE BORROWER OR THE SERVICER ON ITS BEHALF SHALL CAUSE TO BE
ESTABLISHED AND MAINTAINED IN THE NAME OF THE BORROWER AND ASSIGNED TO THE
ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES, WITH AN OFFICE OR BRANCH
OF A DEPOSITORY INSTITUTION OR TRUST COMPANY ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA (OR
ANY DOMESTIC BRANCH OF A FOREIGN BANK) A SEGREGATED CORPORATE TRUST ACCOUNT (THE
“PENDING ACCOUNT”) FOR THE PURPOSE OF RECEIVING (I) PROCEEDS OF ADVANCES AND
(II) PRINCIPAL COLLECTIONS TRANSFERRED FROM THE COLLECTION ACCOUNT, AND FUNDING
PURCHASES OF ELIGIBLE LOANS THEREFROM.


 


(B)           THE BORROWER MAY, DURING THE REVOLVING PERIOD, TRANSFER PRINCIPAL
COLLECTIONS FROM THE COLLECTION ACCOUNT TO THE PENDING ACCOUNT, SO LONG AS
(I) THE CONDITIONS TO ADVANCES DESCRIBED IN SECTION 3.2 ARE MET, MUTATIS
MUTANDIS, OTHER THAN THE REQUIREMENT A BORROWER NOTICE CONTAINING CERTIFICATION
THERETO HAS BEEN DELIVERED, (II) IN THE REASONABLE DETERMINATION OF THE SERVICER
AND THE BORROWER, SUCH COLLECTIONS SHALL NOT BE NECESSARY TO MAKE PAYMENTS
PURSUANT TO CLAUSES FIRST THROUGH TWELFTH ABOVE ON THE NEXT PAYMENT DATE
PURSUANT TO SECTION 2.8(A) ABOVE AND (III) THE MAXIMUM ADVANCE RATE IS 50% OR
LESS.


 


(C)           FUNDS DEPOSITED IN THE PENDING ACCOUNT SHALL BE USED TO PURCHASE
ELIGIBLE LOANS WITHIN 3 BUSINESS DAYS OF DEPOSIT.  ANY FUNDS NOT USED WITHIN
SUCH 3 BUSINESS DAY PERIOD SHALL, UNLESS OTHERWISE APPROVED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, BE USED TO MAKE A PREPAYMENT OF THE
ADVANCES OUTSTANDING PURSUANT TO SECTION 2.3(B).  NOTICE OF SUCH PREPAYMENT
SHALL BE GIVEN ON THE BUSINESS DAY IMMEDIATELY SUCCEEDING THE EXPIRATION OF SUCH
3 BUSINESS DAY PERIOD, AND SUCH PREPAYMENT SHALL TAKE PLACE ON THE EARLIEST
POSSIBLE BUSINESS DAY FOLLOWING SUCH NOTICE.


 


SECTION 2.16                            DISCRETIONARY SALES OF LOANS.


 


ON ANY DISCRETIONARY SALE SETTLEMENT DATE, THE BORROWER SHALL HAVE THE RIGHT TO
PREPAY ALL OR A PORTION OF THE ADVANCES OUTSTANDING IN CONNECTION WITH THE SALE
AND ASSIGNMENT BY THE BORROWER OF, AND THE RELEASE OF THE LIEN BY THE
ADMINISTRATIVE AGENT OVER, ONE OR MORE

 

51

--------------------------------------------------------------------------------


 


TRANSFERRED LOANS, IN WHOLE BUT NOT IN PART (A “DISCRETIONARY SALE”), SUBJECT TO
THE FOLLOWING TERMS AND CONDITIONS AND SUBJECT TO THE OTHER RESTRICTIONS
CONTAINED HEREIN:


 


(A)           ANY DISCRETIONARY SALE SHALL BE MADE BY THE BORROWER IN A
TRANSACTION (A) ARRANGED BY THE SERVICER (OR, IF A SUCCESSOR SERVICER SHALL HAVE
BEEN APPOINTED PURSUANT TO SECTION 7.19, ARRANGED BY THE BORROWER WITH THE
APPROVAL OF THE ADMINISTRATIVE AGENT) IN ACCORDANCE WITH THE CUSTOMARY
MANAGEMENT PRACTICES OF PRUDENT INSTITUTIONS WHICH MANAGE FINANCIAL ASSETS
SIMILAR TO THE TRANSFERRED LOANS FOR THEIR OWN ACCOUNT OR FOR THE ACCOUNT OF
OTHERS, (B) REFLECTING ARM’S-LENGTH MARKET TERMS, (C) IN WHICH THE BORROWER
MAKES NO REPRESENTATIONS, WARRANTIES OR COVENANTS AND PROVIDES NO
INDEMNIFICATION FOR THE BENEFIT OF ANY OTHER PARTY TO THE DISCRETIONARY SALE
(OTHER THAN ANY REPRESENTATIONS, WARRANTIES OR COVENANTS RELATING TO THE
BORROWER’S OWNERSHIP OF OR CLEAN TITLE TO THE TRANSFERRED LOANS THAT ARE THE
SUBJECT OF THE DISCRETIONARY SALE THAT ARE STANDARD AND CUSTOMARY IN CONNECTION
WITH SUCH A SALE OR FOR WHICH THE ORIGINATOR HAS AGREED TO FULLY INDEMNIFY THE
BORROWER) AND (D) OF WHICH THE ADMINISTRATIVE AGENT AND THE REQUIRED COMMITTED
LENDERS SHALL HAVE RECEIVED 3 BUSINESS DAYS’ (OR SUCH SHORTER PERIOD AS THE
REQUIRED COMMITTED LENDERS SHALL CONSENT TO) WRITTEN NOTICE (SUCH NOTICE, A
“DISCRETIONARY SALE NOTICE”) WHICH NOTICE SHALL PROVIDE A DESCRIPTION OF THE
TERMS OF THE DISCRETIONARY SALE;


 


(B)           AFTER GIVING EFFECT TO THE DISCRETIONARY SALE ON THE RELATED
DISCRETIONARY SALE TRADE DATE AND THE PAYMENT OF FUNDS FROM THE SALE INTO THE
COLLECTION ACCOUNT REQUIRED UNDER SECTION 2.16(D), (A) ALL REPRESENTATIONS AND
WARRANTIES OF THE BORROWER CONTAINED IN SECTION 4.1 SHALL BE TRUE AND CORRECT AS
OF THE DISCRETIONARY SALE TRADE DATE, (B) NEITHER A EARLY TERMINATION EVENT NOR
UNMATURED TERMINATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING, (C) THE
BORROWING BASE TEST SHALL HAVE BEEN SATISFIED, AND, IF SUCH DISCRETIONARY SALE
TRADE DATE TAKES PLACE DURING THE AMORTIZATION PERIOD, FOLLOWING THE APPLICATION
OF THE FUNDS DESCRIBED IN CLAUSE (D) BELOW, THE RATIO OF THE BORROWING BASE TO
THE DRAWN AMOUNT SHALL HAVE BEEN IMPROVED, (D) THE COLLATERAL QUALITY TESTS
SHALL HAVE BEEN SATISFIED, AND, IF SUCH DISCRETIONARY SALE TRADE DATE TAKES
PLACE DURING THE AMORTIZATION PERIOD, THE COLLATERAL QUALITY TESTS SHALL HAVE
BEEN IMPROVED AND (E) THE REQUIRED EQUITY INVESTMENT SHALL BE MAINTAINED;


 


(C)           ON THE DISCRETIONARY SALE TRADE DATE, THE BORROWER AND THE
SERVICER SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT THE REQUIREMENTS
OF SECTION 2.16(B) SHALL HAVE BEEN SATISFIED AS OF THE RELATED DISCRETIONARY
SALE TRADE DATE AFTER GIVING EFFECT TO THE CONTEMPLATED DISCRETIONARY SALE; AND


 


(D)           ON THE RELATED DISCRETIONARY SALE SETTLEMENT DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INTO THE COLLECTION ACCOUNT, IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT (I) OTHER THAN AS DESCRIBED IN CLAUSE
(II) BELOW, EQUAL TO THE SUM OF (A) THE PORTION OF THE ADVANCES OUTSTANDING TO
BE PREPAID SO THAT THE REQUIREMENTS OF SECTION 2.16(B) SHALL HAVE BEEN SATISFIED
AS OF SUCH DISCRETIONARY SALE SETTLEMENT DATE PLUS (B) AN AMOUNT EQUAL TO ALL
UNPAID INTEREST ATTRIBUTABLE TO THAT PORTION OF THE ADVANCES OUTSTANDING TO BE
PAID IN CONNECTION WITH THE DISCRETIONARY SALE PLUS (C) ANY BREAKAGE COSTS OWED
IN CONNECTION WITH THE PAYMENT AND (II) IN THE CASE OF A SALE OF (X) DEFAULTED
LOANS OR CHARGED-OFF LOANS IN ACCORDANCE WITH SECTION 7.7, OR (Y) ANY
TRANSFERRED LOANS FOLLOWING THE END OF THE REVOLVING PERIOD, EQUAL TO THE
PROCEEDS OF SUCH DISCRETIONARY SALE.

 

52

--------------------------------------------------------------------------------


 


IN CONNECTION WITH ANY DISCRETIONARY SALE, FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF THE AMOUNTS REFERRED TO IN SECTION 2.16(D) ABOVE
(RECEIPT OF WHICH SHALL BE CONFIRMED TO THE ADMINISTRATIVE AGENT), THERE SHALL
BE RELEASED TO THE BORROWER (FOR FURTHER SALE TO A PURCHASER) WITHOUT RECOURSE,
REPRESENTATION OR WARRANTY OF ANY KIND ALL OF THE RIGHT, TITLE AND INTEREST OF
THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES IN, TO AND UNDER THE PORTION OF
THE COLLATERAL SUBJECT TO SUCH DISCRETIONARY SALE AND SUCH PORTION OF THE
COLLATERAL SO RELEASED SHALL BE RELEASED FROM ANY LIEN AND THE LOAN DOCUMENTS
(SUBJECT TO THE REQUIREMENTS SET FORTH ABOVE IN THIS SECTION 2.16).


 


IN CONNECTION WITH ANY DISCRETIONARY SALE, ON THE RELATED DISCRETIONARY SALE
SETTLEMENT DATE, THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES SHALL
(I) EXECUTE SUCH INSTRUMENTS OF RELEASE WITH RESPECT TO THE PORTION OF THE
COLLATERAL TO BE RELEASED TO THE BORROWER, IN RECORDABLE FORM IF NECESSARY, IN
FAVOR OF THE BORROWER AS THE SERVICER ON BEHALF OF THE BORROWER MAY REASONABLY
REQUEST, (II) DELIVER ANY PORTION OF THE COLLATERAL TO BE RELEASED TO THE
BORROWER IN ITS POSSESSION TO THE BORROWER AND (III) OTHERWISE TAKE SUCH
ACTIONS, AS ARE DETERMINED BY THE BORROWER OR SERVICER TO BE REASONABLY
NECESSARY AND APPROPRIATE TO RELEASE THE LIEN ON THE PORTION OF THE COLLATERAL
TO BE RELEASED TO THE BORROWER AND RELEASE AND DELIVER TO THE BORROWER SUCH
PORTION OF THE COLLATERAL TO BE RELEASED TO THE BORROWER.


 


ARTICLE III


 


CONDITIONS OF EFFECTIVENESS AND ADVANCES


 


SECTION 3.1                                   CONDITIONS TO EFFECTIVENESS AND
ADVANCES.


 

No Lender shall be obligated to make any Advance hereunder from and after the
Effective Date, nor shall any Lender, the Administrative Agent or the Managing
Agents be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied, in the sole discretion of,
or waived in writing by, the Managing Agents:

 


(A)           THIS AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS AND EACH
LIQUIDITY AGREEMENT OR COUNTERPARTS HEREOF OR THEREOF SHALL HAVE BEEN DULY
EXECUTED BY, AND DELIVERED TO, THE PARTIES HERETO AND THERETO AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, INSTRUMENTS,
AGREEMENTS AND LEGAL OPINIONS AS ANY MANAGING AGENT SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON OR PRIOR TO
THE EFFECTIVE DATE, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(B)           EACH MANAGING AGENT SHALL BE SATISFIED WITH THE RESULTS OF THE DUE
DILIGENCE REVIEW PERFORMED BY IT AND EACH LENDER SHALL HAVE RECEIVED ALL
NECESSARY INTERNAL APPROVALS.


 


(C)           THE BORROWER SHALL HAVE PAID ALL FEES REQUIRED TO BE PAID BY IT ON
THE EFFECTIVE DATE, INCLUDING ALL FEES REQUIRED HEREUNDER AND UNDER THE FEE
LETTERS TO BE PAID AS OF SUCH DATE, AND SHALL HAVE REIMBURSED EACH LENDER AND
THE ADMINISTRATIVE AGENT FOR ALL FEES, COSTS AND EXPENSES RELATED TO THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND UNDER THE OTHER TRANSACTION DOCUMENTS
AND EACH LIQUIDITY AGREEMENT, INCLUDING THE LEGAL AND OTHER DOCUMENT PREPARATION
COSTS INCURRED BY ANY LENDER AND/OR THE ADMINISTRATIVE AGENT.

 

53

--------------------------------------------------------------------------------


 


(D)           EACH CP LENDER WHOSE COMMERCIAL PAPER IS BEING RATED BY ONE OR
MORE RATING AGENCY SHALL HAVE RECEIVED, TO THE EXTENT REQUIRED UNDER THE TERMS
OF SUCH CP LENDER’S PROGRAM DOCUMENTS, THE WRITTEN CONFIRMATION OF EACH SUCH
RATING AGENCY THAT THE EXECUTION AND DELIVERY OF THIS AGREEMENT WILL NOT RESULT
IN A WITHDRAWAL OR DOWNGRADING OF THE THEN-CURRENT RATING OF SUCH COMMERCIAL
PAPER BY SUCH RATING AGENCY.


 


(E)           THE REQUIRED EQUITY INVESTMENT SHALL BE MAINTAINED.


 

The Administrative Agent shall promptly notify each Lender of the satisfaction
or waiver of the conditions set forth above.

 


SECTION 3.2                                   ADDITIONAL CONDITIONS PRECEDENT TO
ALL ADVANCES.


 

Each Advance shall be subject to the further conditions precedent that:

 


(A)           ON THE RELATED FUNDING DATE, THE BORROWER OR THE SERVICER, AS THE
CASE MAY BE, SHALL HAVE CERTIFIED IN THE RELATED BORROWER NOTICE THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 4.1 AND
7.8 ARE TRUE AND CORRECT ON AND AS OF SUCH DATE, BEFORE AND AFTER GIVING EFFECT
TO SUCH BORROWING AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH
MADE ON AND AS OF SUCH DATE; AND

 

(II)           NO EVENT HAS OCCURRED, OR WOULD RESULT FROM SUCH ADVANCE OR FROM
THE APPLICATION OF THE PROCEEDS THEREFROM, THAT CONSTITUTES AN EARLY TERMINATION
EVENT OR AN UNMATURED TERMINATION EVENT.

 


(B)           THE TERMINATION DATE SHALL NOT HAVE OCCURRED;


 


(C)           BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE
APPLICATION OF PROCEEDS THEREFROM THE COLLATERAL QUALITY TEST SHALL BE
SATISFIED, AS CALCULATED ON SUCH DATE;


 


(D)           BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE
APPLICATION OF PROCEEDS THEREFROM THE BORROWING BASE TEST SHALL BE SATISFIED, AS
CALCULATED ON SUCH DATE;


 


(E)           NO CLAIM HAS BEEN ASSERTED OR PROCEEDING COMMENCED CHALLENGING
ENFORCEABILITY OR VALIDITY OF ANY OF THE LOAN DOCUMENTS, EXCLUDING ANY
INSTRUMENTS, CERTIFICATES OR OTHER DOCUMENTS RELATING TO LOANS THAT WERE THE
SUBJECT OF PRIOR ADVANCES;


 


(F)            THERE SHALL HAVE BEEN NO MATERIAL ADVERSE CHANGE WITH RESPECT TO
THE BORROWER OR THE SERVICER SINCE THE PRECEDING ADVANCE; AND


 


(G)           THE SERVICER AND BORROWER SHALL HAVE TAKEN SUCH OTHER ACTION,
INCLUDING DELIVERY OF APPROVALS, CONSENTS, OPINIONS, DOCUMENTS, AND INSTRUMENTS
TO THE MANAGING AGENTS AS EACH MAY REASONABLY REQUEST.

 

54

--------------------------------------------------------------------------------


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1                                   REPRESENTATIONS AND WARRANTIES OF
THE BORROWER.


 

The Borrower represents and warrants as follows:

 


(A)           ORGANIZATION AND GOOD STANDING.  THE BORROWER IS A DELAWARE
LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION, AND HAS FULL POWER,
AUTHORITY AND LEGAL RIGHT TO OWN OR LEASE ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS SUCH BUSINESS IS PRESENTLY CONDUCTED.


 


(B)           DUE QUALIFICATION.  THE BORROWER IS QUALIFIED TO DO BUSINESS AS A
LIMITED LIABILITY COMPANY, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES
AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL JURISDICTIONS IN WHICH THE
OWNERSHIP OR LEASE OF ITS PROPERTY AND OR THE CONDUCT OF ITS BUSINESS (OTHER
THAN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER) REQUIRES SUCH QUALIFICATION,
STANDING, LICENSE OR APPROVAL, EXCEPT TO THE EXTENT THAT THE FAILURE TO SO
QUALIFY, MAINTAIN SUCH STANDING OR BE SO LICENSED OR APPROVED WOULD NOT HAVE AN
ADVERSE EFFECT ON THE INTERESTS OF THE LENDERS.  THE BORROWER IS QUALIFIED TO DO
BUSINESS AS A LIMITED LIABILITY COMPANY, IS IN GOOD STANDING, AND HAS OBTAINED
ALL LICENSES AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL STATES IN WHICH THE
PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT REQUIRES SUCH
QUALIFICATION, STANDING, LICENSE OR APPROVAL AND WHERE THE FAILURE TO QUALIFY OR
OBTAIN SUCH LICENSE OR APPROVAL WOULD HAVE MATERIAL ADVERSE EFFECT ON ITS
ABILITY TO PERFORM HEREUNDER.


 


(C)           DUE AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN HAVE BEEN DULY
AUTHORIZED BY THE BORROWER BY ALL NECESSARY ACTION ON THE PART OF THE BORROWER.


 


(D)           NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY, THE PERFORMANCE BY
THE BORROWER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THE
FULFILLMENT OF THE TERMS HEREOF AND THEREOF WILL NOT CONFLICT WITH OR RESULT IN
ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, AND WILL NOT CONSTITUTE (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER, THE BORROWER’S
LIMITED LIABILITY COMPANY AGREEMENT OR ANY MATERIAL CONTRACTUAL OBLIGATION OF
THE BORROWER.


 


(E)           NO VIOLATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY, THE PERFORMANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THE FULFILLMENT OF THE
TERMS HEREOF AND THEREOF WILL NOT CONFLICT WITH OR VIOLATE, IN ANY MATERIAL
RESPECT, ANY APPLICABLE LAW.


 


(F)            NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS
PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED AGAINST THE
BORROWER, BEFORE ANY GOVERNMENTAL AUTHORITY (I) ASSERTING THE INVALIDITY OF THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY,
(II) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY

 

55

--------------------------------------------------------------------------------


 


OR (III) SEEKING ANY DETERMINATION OR RULING THAT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)           ALL CONSENTS REQUIRED.  ALL MATERIAL APPROVALS, AUTHORIZATIONS,
CONSENTS, ORDERS OR OTHER ACTIONS OF ANY PERSON OR OF ANY GOVERNMENTAL AUTHORITY
(IF ANY) REQUIRED IN CONNECTION WITH THE DUE EXECUTION, DELIVERY AND PERFORMANCE
BY THE BORROWER OF THIS AGREEMENT AND ANY TRANSACTION DOCUMENT TO WHICH THE
BORROWER IS A PARTY, HAVE BEEN OBTAINED.


 


(H)           REPORTS ACCURATE.  ALL MONTHLY REPORTS (IF PREPARED BY THE
BORROWER, OR TO THE EXTENT THAT INFORMATION CONTAINED THEREIN IS SUPPLIED BY THE
BORROWER), INFORMATION, EXHIBIT, FINANCIAL STATEMENT, DOCUMENT, BOOK, RECORD OR
REPORT FURNISHED OR TO BE FURNISHED BY THE BORROWER TO THE ADMINISTRATIVE AGENT
OR A LENDER IN CONNECTION WITH THIS AGREEMENT ARE TRUE, COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS.


 


(I)            SOLVENCY.  THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT AND
EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY DO NOT AND WILL NOT
RENDER THE BORROWER NOT SOLVENT.


 


(J)            SELECTION PROCEDURES.  NO PROCEDURES BELIEVED BY THE BORROWER TO
BE MATERIALLY ADVERSE TO THE INTERESTS OF THE SECURED PARTIES WERE UTILIZED BY
THE BORROWER IN IDENTIFYING AND/OR SELECTING THE LOANS THAT ARE PART OF THE
COLLATERAL.

 


(K)           TAXES.  THE BORROWER HAS FILED OR CAUSED TO BE FILED ALL TAX
RETURNS REQUIRED TO BE FILED BY IT.  THE BORROWER HAS PAID ALL TAXES AND ALL
ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY (OTHER THAN ANY AMOUNT OF TAX
THE VALIDITY OF WHICH IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WITH RESPECT TO WHICH RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN
PROVIDED ON THE BOOKS OF THE BORROWER), AND NO TAX LIEN HAS BEEN FILED AND, TO
THE BORROWER’S KNOWLEDGE, NO CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH
TAX, FEE OR OTHER CHARGE.


 


(L)            AGREEMENTS ENFORCEABLE.  THIS AGREEMENT AND EACH TRANSACTION
DOCUMENT TO WHICH THE BORROWER IS A PARTY CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY INSOLVENCY LAWS AND EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A SUIT AT LAW OR IN EQUITY).


 


(M)          NO LIENS.  THE COLLATERAL IS OWNED BY THE BORROWER FREE AND CLEAR
OF ANY LIENS EXCEPT FOR PERMITTED LIENS AS PROVIDED HEREIN, AND THE
ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, HAS A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL THEN EXISTING OR
THEREAFTER ARISING, FREE AND CLEAR OF ANY LIENS EXCEPT FOR PERMITTED LIENS.  NO
EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ANY
COLLATERAL IS ON FILE IN ANY RECORDING OFFICE EXCEPT SUCH AS MAY BE FILED IN
FAVOR OF THE ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR REFLECTING THE
TRANSFER OF THE COLLATERAL FROM THE ORIGINATOR TO THE BORROWER.


 


(N)           SECURITY INTEREST.  THE BORROWER HAS GRANTED A SECURITY INTEREST
(AS DEFINED IN THE UCC) TO THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, IN THE COLLATERAL, WHICH IS ENFORCEABLE IN ACCORDANCE WITH APPLICABLE
LAW.  ALL FILINGS (INCLUDING, WITHOUT LIMITATION, SUCH

 

56

--------------------------------------------------------------------------------


 


UCC FILINGS) AS ARE NECESSARY IN ANY JURISDICTION TO PERFECT THE INTEREST OF THE
ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES, IN THE COLLATERAL HAVE
BEEN MADE.


 


(O)           LOCATION OF OFFICES.  THE BORROWER’S JURISDICTION OF ORGANIZATION,
PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE AND THE OFFICE WHERE THE
BORROWER KEEPS ALL THE RECORDS IS LOCATED AT THE ADDRESS OF THE BORROWER
REFERRED TO IN SECTION 12.2 HEREOF (OR AT SUCH OTHER LOCATIONS AS TO WHICH THE
NOTICE AND OTHER REQUIREMENTS SPECIFIED IN SECTION 5.1(M) SHALL HAVE BEEN
SATISFIED).


 


(P)           TRADENAMES.  THE BORROWER HAS NO TRADE NAMES, FICTITIOUS NAMES,
ASSUMED NAMES OR “DOING BUSINESS AS” NAMES OR OTHER NAMES UNDER WHICH IT HAS
DONE OR IS DOING BUSINESS.


 


(Q)           PURCHASE AGREEMENT.  THE PURCHASE AGREEMENT IS THE ONLY AGREEMENT
PURSUANT TO WHICH THE BORROWER ACQUIRES COLLATERAL (OTHER THAN THE HEDGE
COLLATERAL).


 


(R)            VALUE GIVEN.  THE BORROWER GAVE REASONABLY EQUIVALENT VALUE TO
THE ORIGINATOR IN CONSIDERATION FOR THE TRANSFER TO THE BORROWER OF THE
TRANSFERRED LOANS UNDER THE PURCHASE AGREEMENT, NO SUCH TRANSFER WAS MADE FOR OR
ON ACCOUNT OF AN ANTECEDENT DEBT OWED BY THE ORIGINATOR TO THE BORROWER, AND NO
SUCH TRANSFER IS VOIDABLE OR SUBJECT TO AVOIDANCE UNDER ANY INSOLVENCY LAW.


 


(S)           ACCOUNTING.  THE BORROWER ACCOUNTS FOR THE TRANSFERS TO IT FROM
THE ORIGINATOR OF INTERESTS IN THE LOANS UNDER THE PURCHASE AGREEMENT AS SALES
OF SUCH LOANS IN ITS BOOKS, RECORDS AND FINANCIAL STATEMENTS, IN EACH CASE
CONSISTENT WITH GAAP.


 


(T)            SEPARATE ENTITY.  THE BORROWER IS OPERATED AS AN ENTITY WITH
ASSETS AND LIABILITIES DISTINCT FROM THOSE OF THE ORIGINATOR AND ANY AFFILIATES
THEREOF (OTHER THAN THE BORROWER), AND THE BORROWER HEREBY ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS ARE ENTERING INTO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IN RELIANCE UPON THE BORROWER’S IDENTITY AS A
SEPARATE LEGAL ENTITY FROM THE ORIGINATOR AND FROM EACH SUCH OTHER AFFILIATE OF
THE ORIGINATOR.


 


(U)           INVESTMENTS.  EXCEPT FOR SUPPLEMENTAL INTERESTS OR SUPPLEMENTAL
INTERESTS THAT CONVERT INTO AN EQUITY INTEREST IN ANY PERSON, THE BORROWER DOES
NOT OWN OR HOLD DIRECTLY OR INDIRECTLY, ANY CAPITAL STOCK OR EQUITY SECURITY OF,
OR ANY EQUITY INTEREST IN, ANY PERSON.


 


(V)           BUSINESS.  SINCE ITS FORMATION, THE BORROWER HAS CONDUCTED NO
BUSINESS OTHER THAN THE PURCHASE AND RECEIPT OF LOANS AND RELATED PROPERTY FROM
THE ORIGINATOR UNDER THE PURCHASE AGREEMENT, THE BORROWING OF FUNDS UNDER THIS
AGREEMENT AND SUCH OTHER ACTIVITIES AS ARE INCIDENTAL TO THE FOREGOING.


 


(W)          ERISA.  THE BORROWER IS IN COMPLIANCE WITH ERISA AND HAS NOT
INCURRED AND DOES NOT EXPECT TO INCUR ANY LIABILITIES (EXCEPT FOR PREMIUM
PAYMENTS ARISING IN THE ORDINARY COURSE OF BUSINESS) PAYABLE TO THE PENSION
BENEFIT GUARANTY CORPORATION UNDER ERISA.


 

57

--------------------------------------------------------------------------------



 


(X)            INVESTMENT COMPANY ACT.

 

(I)            THE BORROWER REPRESENTS AND WARRANTS THAT THE BORROWER IS EXEMPT
AND WILL REMAIN EXEMPT FROM REGISTRATION AS AN “INVESTMENT COMPANY” WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).

 

(II)           THE BUSINESS AND OTHER ACTIVITIES OF THE BORROWER, INCLUDING BUT
NOT LIMITED TO, THE MAKING OF THE ADVANCES BY THE LENDERS, THE APPLICATION OF
THE PROCEEDS AND REPAYMENT THEREOF BY THE BORROWER AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO WHICH THE BORROWER IS
A PARTY DO NOT NOW AND WILL NOT AT ANY TIME RESULT IN ANY VIOLATIONS, WITH
RESPECT TO THE BORROWER, OF THE PROVISIONS OF THE 1940 ACT OR ANY RULES,
REGULATIONS OR ORDERS ISSUED BY THE SEC THEREUNDER.

 


(Y)           GOVERNMENT REGULATIONS.  THE BORROWER IS NOT ENGAGED IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY
“MARGIN SECURITY,” AS SUCH TERMS ARE DEFINED IN REGULATION U OF THE FEDERAL
RESERVE BOARD AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT (SUCH SECURITIES
BEING REFERRED TO HEREIN AS “MARGIN STOCK”).  THE BORROWER OWNS NO MARGIN STOCK,
AND NO PORTION OF THE PROCEEDS OF ANY ADVANCE HEREUNDER WILL BE USED, DIRECTLY
OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK, FOR
THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS ORIGINALLY
INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER PURPOSE THAT
MIGHT CAUSE ANY PORTION OF SUCH PROCEEDS TO BE CONSIDERED A “PURPOSE CREDIT”
WITHIN THE MEANING OF REGULATION T, U OR X OF THE FEDERAL RESERVE BOARD.  THE
BORROWER WILL NOT TAKE OR PERMIT TO BE TAKEN ANY ACTION THAT MIGHT CAUSE ANY
RELATED DOCUMENT TO VIOLATE ANY REGULATION OF THE FEDERAL RESERVE BOARD.


 


(Z)            ELIGIBILITY OF LOANS.  AS OF THE EFFECTIVE DATE, (I) THE LOAN
LIST AND THE INFORMATION CONTAINED IN THE BORROWER NOTICE DELIVERED PURSUANT TO
SECTIONS 2.1 AND 2.2 IS AN ACCURATE AND COMPLETE LISTING IN ALL MATERIAL
RESPECTS OF ALL THE LOANS THAT ARE PART OF THE COLLATERAL AS OF THE EFFECTIVE
DATE, AND THE INFORMATION CONTAINED THEREIN WITH RESPECT TO THE IDENTITY OF SUCH
LOANS AND THE AMOUNTS OWING THEREUNDER IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH DATE AND (II) EACH SUCH LOAN IS AN ELIGIBLE LOAN.  ON EACH
FUNDING DATE, THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ANY
ADDITIONAL LOAN REFERENCED ON THE RELATED BORROWER NOTICE DELIVERED PURSUANT TO
SECTIONS 2.1 AND 2.2 IS AN ELIGIBLE LOAN.


 


ARTICLE V


 


GENERAL COVENANTS OF THE BORROWER


 


SECTION 5.1                                   COVENANTS OF THE BORROWER.


 

The Borrower hereby covenants that:

 


(A)           COMPLIANCE WITH LAWS.  THE BORROWER WILL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, INCLUDING THOSE WITH RESPECT TO THE LOANS IN
THE COLLATERAL AND ANY RELATED PROPERTY.


 


(B)           PRESERVATION OF CORPORATE EXISTENCE.  THE BORROWER WILL PRESERVE
AND MAINTAIN ITS EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES IN THE
JURISDICTION OF ITS FORMATION, AND QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING
IN EACH JURISDICTION WHERE THE FAILURE TO MAINTAIN SUCH

 

58

--------------------------------------------------------------------------------


 


EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)           SECURITY INTERESTS.  EXCEPT AS CONTEMPLATED IN THIS AGREEMENT, THE
BORROWER WILL NOT SELL, PLEDGE, ASSIGN OR TRANSFER TO ANY OTHER PERSON, OR
GRANT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY LOAN OR RELATED
PROPERTY THAT IS PART OF THE COLLATERAL, WHETHER NOW EXISTING OR HEREAFTER
TRANSFERRED HEREUNDER, OR ANY INTEREST THEREIN.  THE BORROWER WILL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT OF THE EXISTENCE OF ANY LIEN ON ANY LOAN OR
RELATED PROPERTY THAT IS PART OF THE COLLATERAL AND THE BORROWER SHALL DEFEND
THE RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE
SECURED PARTIES IN, TO AND UNDER ANY LOAN AND THE RELATED PROPERTY THAT IS PART
OF THE COLLATERAL, AGAINST ALL CLAIMS OF THIRD PARTIES; PROVIDED, HOWEVER, THAT
NOTHING IN THIS SECTION 5.1(C) SHALL PREVENT OR BE DEEMED TO PROHIBIT THE
BORROWER FROM SUFFERING TO EXIST PERMITTED LIENS UPON ANY LOAN OR ANY RELATED
PROPERTY THAT IS PART OF THE COLLATERAL.


 


(D)           DELIVERY OF COLLECTIONS.  THE BORROWER AGREES TO CAUSE THE
DELIVERY TO THE SERVICER PROMPTLY (BUT IN NO EVENT LATER THAN TWO (2) BUSINESS
DAYS AFTER RECEIPT) ALL COLLECTIONS (INCLUDING ANY DEEMED COLLECTIONS) RECEIVED
BY BORROWER IN RESPECT OF THE LOANS THAT ARE PART OF THE COLLATERAL.


 


(E)           ACTIVITIES OF BORROWER.  THE BORROWER SHALL NOT ENGAGE IN ANY
BUSINESS OR ACTIVITY OF ANY KIND, OR ENTER INTO ANY TRANSACTION OR INDENTURE,
MORTGAGE, INSTRUMENT, AGREEMENT, CONTRACT, LOAN OR OTHER UNDERTAKING, WHICH IS
NOT INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED AND AUTHORIZED BY THIS AGREEMENT
OR THE PURCHASE AGREEMENT.


 


(F)            INDEBTEDNESS.  THE BORROWER SHALL NOT CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY INDEBTEDNESS OR OTHER LIABILITY WHATSOEVER, EXCEPT
(I) OBLIGATIONS INCURRED UNDER THIS AGREEMENT, UNDER ANY HEDGING AGREEMENT
REQUIRED BY SECTION 5.2(A), OR THE PURCHASE AGREEMENT, OR (II) LIABILITIES
INCIDENT TO THE MAINTENANCE OF ITS EXISTENCE IN GOOD STANDING.


 


(G)           GUARANTEES.  THE BORROWER SHALL NOT BECOME OR REMAIN LIABLE,
DIRECTLY OR INDIRECTLY, IN CONNECTION WITH ANY INDEBTEDNESS OR OTHER LIABILITY
OF ANY OTHER PERSON, WHETHER BY GUARANTEE, ENDORSEMENT (OTHER THAN ENDORSEMENTS
OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE ORDINARY COURSE OF
BUSINESS), AGREEMENT TO PURCHASE OR REPURCHASE, AGREEMENT TO SUPPLY OR ADVANCE
FUNDS, OR OTHERWISE.


 


(H)           INVESTMENTS.  THE BORROWER SHALL NOT MAKE OR SUFFER TO EXIST ANY
LOANS OR ADVANCES TO, OR EXTEND ANY CREDIT TO, OR MAKE ANY INVESTMENTS (BY WAY
OF TRANSFER OF PROPERTY, CONTRIBUTIONS TO CAPITAL, PURCHASE OF STOCK OR
SECURITIES OR EVIDENCES OF INDEBTEDNESS, ACQUISITION OF THE BUSINESS OR ASSETS,
OR OTHERWISE) IN, ANY PERSON EXCEPT FOR PURCHASES OF LOANS AND SUPPLEMENTAL
INTERESTS PURSUANT TO THE PURCHASE AGREEMENT, OR FOR INVESTMENTS IN PERMITTED
INVESTMENTS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(I)            MERGER; SALES.  THE BORROWER SHALL NOT ENTER INTO ANY TRANSACTION
OF MERGER OR CONSOLIDATION, OR LIQUIDATE OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION), OR ACQUIRE OR BE ACQUIRED BY ANY PERSON, OR CONVEY,
SELL, LOAN OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY OR
BUSINESS, EXCEPT AS PROVIDED FOR IN THIS AGREEMENT.

 

59

--------------------------------------------------------------------------------


 


(J)            DISTRIBUTIONS.  THE BORROWER MAY NOT DECLARE OR PAY OR MAKE,
DIRECTLY OR INDIRECTLY, ANY DISTRIBUTION (WHETHER IN CASH OR OTHER PROPERTY)
WITH RESPECT TO ANY PERSON’S EQUITY INTEREST IN THE BORROWER (COLLECTIVELY, A
“DISTRIBUTION”); PROVIDED, HOWEVER, IF NO EARLY TERMINATION EVENT HAS OCCURRED
OR WILL OCCUR AS A RESULT THEREOF, THE BORROWER MAY MAKE DISTRIBUTIONS.


 


(K)           AGREEMENTS.  THE BORROWER SHALL NOT AMEND OR MODIFY (I) THE
PROVISIONS OF ITS LIMITED LIABILITY COMPANY AGREEMENT OR (II) THE PURCHASE
AGREEMENT WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT AND PRIOR WRITTEN
NOTICE TO EACH MANAGING AGENT, OR ISSUE ANY POWER OF ATTORNEY EXCEPT TO THE
ADMINISTRATIVE AGENT OR THE SERVICER.


 


(L)            SEPARATE EXISTENCE.  THE BORROWER SHALL:


 

(I)            MAINTAIN ITS OWN DEPOSIT ACCOUNT OR ACCOUNTS, SEPARATE FROM THOSE
OF ANY AFFILIATE, WITH COMMERCIAL BANKING INSTITUTIONS.  THE FUNDS OF THE
BORROWER WILL NOT BE DIVERTED TO ANY OTHER PERSON OR FOR OTHER THAN CORPORATE
USES OF THE BORROWER.

 

(II)           ENSURE THAT, TO THE EXTENT THAT IT SHARES THE SAME PERSONS AS
OFFICERS OR OTHER EMPLOYEES AS ANY OF ITS AFFILIATES, THE SALARIES OF AND THE
EXPENSES RELATED TO PROVIDING BENEFITS TO SUCH OFFICERS OR EMPLOYEES SHALL BE
FAIRLY ALLOCATED AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR
SHARE OF THE SALARY AND BENEFIT COSTS ASSOCIATED WITH ALL SUCH COMMON OFFICERS
AND EMPLOYEES.

 

(III)          ENSURE THAT, TO THE EXTENT THAT IT JOINTLY CONTRACTS WITH ANY OF
ITS AFFILIATES TO DO BUSINESS WITH VENDORS OR SERVICE PROVIDERS OR TO SHARE
OVERHEAD EXPENSES, THE COSTS INCURRED IN SO DOING SHALL BE ALLOCATED FAIRLY
AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH
COSTS.  TO THE EXTENT THAT THE BORROWER CONTRACTS OR DOES BUSINESS WITH VENDORS
OR SERVICE PROVIDERS WHEN THE GOODS AND SERVICES PROVIDED ARE PARTIALLY FOR THE
BENEFIT OF ANY OTHER PERSON, THE COSTS INCURRED IN SO DOING SHALL BE FAIRLY
ALLOCATED TO OR AMONG SUCH ENTITIES FOR WHOSE BENEFIT THE GOODS AND SERVICES ARE
PROVIDED, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH COSTS.  ALL
MATERIAL TRANSACTIONS BETWEEN BORROWER AND ANY OF ITS AFFILIATES SHALL BE ONLY
ON AN ARM’S LENGTH BASIS.

 

(IV)          MAINTAIN A PRINCIPAL EXECUTIVE AND ADMINISTRATIVE OFFICE THROUGH
WHICH ITS BUSINESS IS CONDUCTED SEPARATE FROM THOSE OF ITS AFFILIATES.  TO THE
EXTENT THAT BORROWER AND ANY OF ITS AFFILIATES HAVE OFFICES IN THE SAME
LOCATION, THERE SHALL BE A FAIR AND APPROPRIATE ALLOCATION OF OVERHEAD COSTS
AMONG THEM, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH EXPENSES.

 

(V)           CONDUCT ITS AFFAIRS STRICTLY IN ACCORDANCE WITH ITS LIMITED
LIABILITY COMPANY AGREEMENT AND OBSERVE ALL NECESSARY, APPROPRIATE AND CUSTOMARY
LEGAL FORMALITIES, INCLUDING, BUT NOT LIMITED TO, HOLDING ALL REGULAR AND
SPECIAL DIRECTOR’S MEETINGS APPROPRIATE TO AUTHORIZE ALL ACTION, KEEPING
SEPARATE AND ACCURATE RECORDS OF SUCH MEETINGS, PASSING ALL RESOLUTIONS OR
CONSENTS NECESSARY TO AUTHORIZE ACTIONS TAKEN OR TO BE TAKEN, AND MAINTAINING
ACCURATE AND SEPARATE BOOKS, RECORDS AND ACCOUNTS, INCLUDING, BUT NOT LIMITED
TO, PAYROLL AND TRANSACTION ACCOUNTS.

 

60

--------------------------------------------------------------------------------


 

(VI)          TAKE OR REFRAIN FROM TAKING, AS APPLICABLE, EACH OF THE ACTIVITIES
SPECIFIED OR ASSUMED IN THE WILLIAMS MULLEN OPINION, UPON WHICH THE CONCLUSIONS
EXPRESSED THEREIN ARE BASED.

 

(VII)         MAINTAIN THE EFFECTIVENESS OF, AND CONTINUE TO PERFORM UNDER THE
PURCHASE AGREEMENT AND THE PERFORMANCE GUARANTY, SUCH THAT IT DOES NOT AMEND,
RESTATE, SUPPLEMENT, CANCEL, TERMINATE OR OTHERWISE MODIFY THE PURCHASE
AGREEMENT OR THE PERFORMANCE GUARANTY, OR GIVE ANY CONSENT, WAIVER, DIRECTIVE OR
APPROVAL THEREUNDER OR WAIVE ANY DEFAULT, ACTION, OMISSION OR BREACH UNDER THE
PURCHASE AGREEMENT OR THE PERFORMANCE GUARANTY OR OTHERWISE GRANT ANY INDULGENCE
THEREUNDER, WITHOUT (IN EACH CASE) THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH MANAGING AGENT.

 


(M)          CHANGE OF NAME OR JURISDICTION OF BORROWER; RECORDS.  THE BORROWER
(X) SHALL NOT CHANGE ITS NAME OR JURISDICTION OF ORGANIZATION, WITHOUT 30 DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND (Y) SHALL NOT MOVE, OR
CONSENT TO THE SERVICER OR COLLATERAL CUSTODIAN MOVING, THE LOAN DOCUMENTS
WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND (Z) WILL
PROMPTLY TAKE ALL ACTIONS REQUIRED OF EACH RELEVANT JURISDICTION IN ORDER TO
CONTINUE THE FIRST PRIORITY PERFECTED SECURITY INTEREST OF THE ADMINISTRATIVE
AGENT AS AGENT FOR THE SECURED PARTIES (EXCEPT FOR PERMITTED LIENS) IN ALL
COLLATERAL, AND SUCH OTHER ACTIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, INCLUDING BUT NOT LIMITED TO DELIVERY OF AN OPINION OF COUNSEL.


 


(N)           ERISA MATTERS.  THE BORROWER WILL NOT (A) ENGAGE OR PERMIT ANY
ERISA AFFILIATE TO ENGAGE IN ANY PROHIBITED TRANSACTION FOR WHICH AN EXEMPTION
IS NOT AVAILABLE OR HAS NOT PREVIOUSLY BEEN OBTAINED FROM THE UNITED STATES
DEPARTMENT OF LABOR; (B) PERMIT TO EXIST ANY ACCUMULATED FUNDING DEFICIENCY, AS
DEFINED IN SECTION 302(A) OF ERISA AND SECTION 412(A) OF THE CODE, OR FUNDING
DEFICIENCY WITH RESPECT TO ANY BENEFIT PLAN OTHER THAN A MULTIEMPLOYER PLAN;
(C) FAIL TO MAKE ANY PAYMENTS TO A MULTIEMPLOYER PLAN THAT THE BORROWER OR ANY
ERISA AFFILIATE MAY BE REQUIRED TO MAKE UNDER THE AGREEMENT RELATING TO SUCH
MULTIEMPLOYER PLAN OR ANY LAW PERTAINING THERETO; (D) TERMINATE ANY BENEFIT PLAN
SO AS TO RESULT IN ANY LIABILITY; OR (E) PERMIT TO EXIST ANY OCCURRENCE OF ANY
REPORTABLE EVENT DESCRIBED IN TITLE IV OF ERISA.


 


(O)           ORIGINATOR COLLATERAL.  WITH RESPECT TO EACH ITEM OF COLLATERAL
ACQUIRED BY THE BORROWER, THE BORROWER WILL (I) ACQUIRE SUCH COLLATERAL PURSUANT
TO AND IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT, (II) TAKE ALL
ACTION NECESSARY TO PERFECT, PROTECT AND MORE FULLY EVIDENCE THE BORROWER’S
OWNERSHIP OF SUCH COLLATERAL, INCLUDING, WITHOUT LIMITATION, (A) FILING AND
MAINTAINING, EFFECTIVE FINANCING STATEMENTS (FORM UCC-1) NAMING THE ORIGINATOR
AS SELLER/DEBTOR AND THE BORROWER AS PURCHASER/CREDITOR IN ALL NECESSARY OR
APPROPRIATE FILING OFFICES, AND FILING CONTINUATION STATEMENTS, AMENDMENTS OR
ASSIGNMENTS WITH RESPECT THERETO IN SUCH FILING OFFICES AND (B) EXECUTING OR
CAUSING TO BE EXECUTED SUCH OTHER INSTRUMENTS OR NOTICES AS MAY BE NECESSARY OR
APPROPRIATE, INCLUDING, WITHOUT LIMITATION, ASSIGNMENTS OF MORTGAGE, AND
(III) TAKE ALL ADDITIONAL ACTION THAT THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST TO PERFECT, PROTECT AND MORE FULLY EVIDENCE THE RESPECTIVE INTERESTS OF
THE PARTIES TO THIS AGREEMENT IN THE COLLATERAL.


 


(P)           TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT ENTER INTO,
OR BE A PARTY TO, ANY TRANSACTION WITH ANY OF ITS AFFILIATES, EXCEPT (I) THE
TRANSACTIONS PERMITTED OR CONTEMPLATED BY THIS AGREEMENT, THE PURCHASE AGREEMENT
AND ANY HEDGING AGREEMENTS AND (II) OTHER

 

61

--------------------------------------------------------------------------------


 


TRANSACTIONS (INCLUDING, WITHOUT LIMITATION, TRANSACTIONS RELATED TO THE USE OF
OFFICE SPACE OR COMPUTER EQUIPMENT OR SOFTWARE BY THE BORROWER TO OR FROM AN
AFFILIATE) (A) IN THE ORDINARY COURSE OF BUSINESS, (B) PURSUANT TO THE
REASONABLE REQUIREMENTS OF THE BORROWER’S BUSINESS, (C) UPON FAIR AND REASONABLE
TERMS THAT ARE NO LESS FAVORABLE TO THE BORROWER THAN COULD BE OBTAINED IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE OF THE
BORROWER, AND (D) NOT INCONSISTENT WITH THE FACTUAL ASSUMPTIONS SET FORTH IN THE
WILLIAMS MULLEN OPINION, AS SUCH ASSUMPTIONS MAY BE MODIFIED IN ANY SUBSEQUENT
OPINION LETTERS DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.2 OR
OTHERWISE.  IT IS UNDERSTOOD THAT ANY COMPENSATION ARRANGEMENT FOR ANY OFFICER
OR EMPLOYEE SHALL BE PERMITTED UNDER CLAUSE (II)(A) THROUGH (C) ABOVE IF SUCH
ARRANGEMENT HAS BEEN EXPRESSLY APPROVED BY THE MANAGERS OF THE BORROWER IN
ACCORDANCE WITH THE BORROWER’S LIMITED LIABILITY COMPANY AGREEMENT.


 


(Q)           CHANGE IN THE TRANSACTION DOCUMENTS.  THE BORROWER WILL NOT AMEND,
MODIFY, WAIVE OR TERMINATE ANY TERMS OR CONDITIONS OF ANY OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, WITHOUT THE PRIOR WRITTEN CONSENT OF
ADMINISTRATIVE AGENT.


 


(R)            CREDIT AND COLLECTION POLICY.  THE BORROWER WILL (A) COMPLY IN
ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH
LOAN AND THE RELATED PROPERTY INCLUDED IN THE COLLATERAL, AND (B) FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH MANAGING AGENT, AT LEAST 20 DAYS PRIOR TO ITS
PROPOSED EFFECTIVE DATE, PROMPT NOTICE OF ANY MATERIAL CHANGES IN THE CREDIT AND
COLLECTION POLICY.  THE BORROWER WILL NOT AGREE OR OTHERWISE PERMIT TO OCCUR ANY
MATERIAL CHANGE IN THE CREDIT AND COLLECTION POLICY, WHICH CHANGE WOULD IMPAIR
THE COLLECTIBILITY OF ANY LOAN OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OR
REMEDIES OF THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (IN ITS SOLE DISCRETION).


 


(S)           EXTENSION OR AMENDMENT OF LOANS.  THE BORROWER WILL NOT, EXCEPT AS
OTHERWISE PERMITTED IN SECTION 7.4(A) EXTEND, AMEND OR OTHERWISE MODIFY, OR
PERMIT THE SERVICER ON ITS BEHALF TO EXTEND, AMEND OR OTHERWISE MODIFY, THE
TERMS OF ANY LOAN.


 


(T)            REPORTING.  THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT
AND EACH MANAGING AGENT:

 

(I)            AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS
AFTER THE OCCURRENCE OF EACH EARLY TERMINATION EVENT AND EACH UNMATURED
TERMINATION EVENT, A WRITTEN STATEMENT, SIGNED BY A RESPONSIBLE OFFICER, SETTING
FORTH THE DETAILS OF SUCH EVENT AND THE ACTION THAT THE BORROWER PROPOSES TO
TAKE WITH RESPECT THERETO;

 

(II)           PROMPTLY UPON REQUEST, SUCH OTHER INFORMATION, DOCUMENTS, RECORDS
OR REPORTS RESPECTING THE TRANSFERRED LOANS OR THE CONDITION OR OPERATIONS,
FINANCIAL OR OTHERWISE, OF THE BORROWER OR ORIGINATOR AS THE ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO PROTECT THE INTERESTS
OF THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER OR AS CONTEMPLATED BY
THIS AGREEMENT; AND

 

(III)          PROMPTLY, BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER
ITS RECEIPT THEREOF, COPIES OF ANY AND ALL NOTICES, CERTIFICATES, DOCUMENTS, OR
REPORTS DELIVERED TO IT BY THE ORIGINATOR UNDER THE PURCHASE AGREEMENT.

 

62

--------------------------------------------------------------------------------


 

Section 5.2            Hedging Agreement.

 


(A)           IF AT ANY TIME THE AGGREGATE OUTSTANDING LOAN BALANCES OF FIXED
RATE LOANS EXCEEDS 10% OF THE ADJUSTED COLLATERAL BALANCE, THE BORROWER SHALL,
WITH RESPECT ONLY TO SUCH OUTSTANDING LOAN BALANCE OF FIXED RATE LOANS
AGGREGATING IN EXCESS OF 10% OF THE ADJUSTED COLLATERAL BALANCE, ENTER INTO AND
MAINTAIN A HEDGE TRANSACTION WITH A HEDGE COUNTERPARTY WHICH HEDGE TRANSACTION
SHALL: (I) BE IN THE FORM OF INTEREST RATE CAPS HAVING A NOTIONAL AMOUNT EQUAL
TO THE OUTSTANDING LOAN BALANCE OF SUCH FIXED RATE LOANS AND AN AMORTIZATION
SCHEDULE THAT PROVIDES FOR PAYMENTS THROUGH A DATE WHICH IS WITHIN THREE
(3) MONTHS OF THE MATURITY OF THE APPLICABLE FIXED RATE LOANS AND (II) SHALL
PROVIDE FOR PAYMENTS TO THE BORROWER TO THE EXTENT THAT THE LIBO RATE SHALL
EXCEED A RATE AGREED UPON BETWEEN THE MANAGING AGENTS AND THE BORROWER;
PROVIDED, HOWEVER, THAT THE STRIKE RATE SHALL BE LESS THAN THE FIXED COUPON OF
SUCH FIXED RATE LOANS.


 


(B)           AS ADDITIONAL SECURITY HEREUNDER, THE BORROWER HEREBY ASSIGNS TO
THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, ALL RIGHT, TITLE AND
INTEREST OF THE BORROWER IN ANY AND ALL HEDGING AGREEMENTS, ANY AND ALL HEDGE
TRANSACTIONS, AND ANY AND ALL PRESENT AND FUTURE AMOUNTS PAYABLE BY A HEDGE
COUNTERPARTY TO THE BORROWER UNDER OR IN CONNECTION WITH ITS RESPECTIVE HEDGING
AGREEMENT AND HEDGE TRANSACTION(S) (COLLECTIVELY, THE “HEDGE COLLATERAL”), AND
GRANTS A SECURITY INTEREST TO THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, IN THE HEDGE COLLATERAL.  THE BORROWER ACKNOWLEDGES THAT, AS A RESULT
OF THAT ASSIGNMENT, THE BORROWER MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, EXERCISE ANY RIGHTS UNDER ANY HEDGING AGREEMENT OR
HEDGE TRANSACTION, EXCEPT FOR THE BORROWER’S RIGHT UNDER ANY HEDGING AGREEMENT
TO ENTER INTO HEDGE TRANSACTIONS IN ORDER TO MEET THE BORROWER’S OBLIGATIONS
UNDER SECTION 5.2(A) HEREOF.  NOTHING HEREIN SHALL HAVE THE EFFECT OF RELEASING
THE BORROWER FROM ANY OF ITS OBLIGATIONS UNDER ANY HEDGING AGREEMENT OR ANY
HEDGE TRANSACTION, NOR BE CONSTRUED AS REQUIRING THE CONSENT OF THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY FOR THE PERFORMANCE BY THE BORROWER OF
ANY SUCH OBLIGATIONS.


 


ARTICLE VI


 


SECURITY INTEREST


 


SECTION 6.1                                   SECURITY INTEREST.


 

As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby assigns, pledges and grants
to the Administrative Agent, as agent for the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever
located.  The assignment under this Section 6.1 does not constitute and is not
intended to result in a creation or an assumption by the Administrative Agent,
the Managing Agents or any of the Secured Parties of any obligation of the
Borrower or any other Person in connection with any or all of the Collateral or
under any agreement or instrument relating thereto.  Anything herein to the
contrary notwithstanding, (a) the Borrower shall remain liable under the
Transferred Loans to the extent set forth therein to perform all of its duties
and obligations thereunder to the same extent as if

 

63

--------------------------------------------------------------------------------


 

this Agreement had not been executed, (b) the exercise by the Administrative
Agent, as agent for the Secured Parties, of any of its rights in the Collateral
shall not release the Borrower from any of its duties or obligations under the
Collateral, and (c) none of the Administrative Agent, the Managing Agents or any
Secured Party shall have any obligations or liability under the Collateral by
reason of this Agreement, nor shall the Administrative Agent, the Managing
Agents or any Secured Party be obligated to perform any of the obligations or
duties of the Borrower thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

 


SECTION 6.2                                   REMEDIES.


 

The Administrative Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law.  Upon the occurrence and during the continuance of an
Early Termination Event, the Administrative Agent or its designees may
(i) deliver a notice of exclusive control to the Collateral Custodian;
(ii) instruct the Collateral Custodian to deliver any or all of the Collateral
to the Administrative Agent or its designees and otherwise give all instructions
and entitlement orders to the Collateral Custodian regarding the Collateral;
(iii) require that the Borrower or the Collateral Custodian immediately take
action to liquidate the Collateral to pay amounts due and payable in respect of
the Obligations; (iv) sell or otherwise dispose of the Collateral in a
commercially reasonable manner, all without judicial process or proceedings;
(v) take control of the Proceeds of any such Collateral; (vi) exercise any
consensual or voting rights in respect of the Collateral; (vii) release, make
extensions, discharges, exchanges or substitutions for, or surrender all or any
part of the Collateral; (viii) enforce the Borrower’s rights and remedies under
the Custody Agreement with respect to the Collateral; (ix) institute and
prosecute legal and equitable proceedings to enforce collection of, or realize
upon, any of the Collateral; (x) remove from the Borrower’s, the Servicer’s, the
Collateral Custodian’s and their respective agents’ place of business all books,
records and documents relating to the Collateral; and/or (xi) endorse the name
of the Borrower upon any items of payment relating to the Collateral or upon any
proof of claim in bankruptcy against an account debtor.  For purposes of taking
the actions described in subsections (i) through (xi) of this Section 6.2 the
Borrower hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact (which appointment being coupled with an interest is
irrevocable while any of the Obligations remain unpaid), with power of
substitution, in the name of the Administrative Agent or in the name of the
Borrower or otherwise, for the use and benefit of the Administrative Agent, but
at the cost and expense of the Borrower and without notice to the Borrower;
provided that the Administrative Agent hereby agrees to exercise such power only
so long as an Early Termination Event shall be continuing.  The Administrative
Agent and the other Secured Parties agree that the sale of the Collateral shall
be conducted in good faith and in accordance with commercially reasonable
practices.

 


SECTION 6.3                                   RELEASE OF LIENS.


 


(A)           IF (I) THE BORROWING BASE TEST IS MET, AND (II) NO EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
AT THE SAME TIME AS ANY LOAN THAT IS PART OF THE COLLATERAL EXPIRES BY ITS TERMS
AND ALL AMOUNTS IN RESPECT THEREOF HAVE BEEN PAID BY THE RELATED OBLIGOR AND
DEPOSITED IN THE COLLECTION ACCOUNT, THE ADMINISTRATIVE AGENT AS AGENT FOR THE
SECURED PARTIES WILL, TO THE EXTENT REQUESTED BY THE BORROWER OR THE SERVICER ON
BEHALF OF


 

64

--------------------------------------------------------------------------------



 


THE BORROWER, RELEASE ITS INTEREST IN SUCH LOAN AND ANY SUPPLEMENTAL INTERESTS
RELATED THERETO.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE OCCURRENCE
OF THE ABOVE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, WILL
EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER
ANY TERMINATION STATEMENTS AND ANY OTHER RELEASES AND INSTRUMENTS AS THE
BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER MAY REASONABLY REQUEST IN
ORDER TO EFFECT THE RELEASE OF SUCH LOAN AND SUPPLEMENTAL INTEREST; PROVIDED,
THAT, THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES WILL MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY SUCH LOAN OR
SUPPLEMENTAL INTEREST IN CONNECTION WITH SUCH SALE OR TRANSFER AND ASSIGNMENT.


 


(B)           UPON ANY REQUEST FOR A RELEASE OF CERTAIN LOANS IN CONNECTION WITH
A PROPOSED DISCRETIONARY SALE, IF, UPON APPLICATION OF THE PROCEEDS OF SUCH
TRANSACTION IN ACCORDANCE WITH SECTION 2.8, THE REQUIREMENTS OF SECTION 2.16
SHALL HAVE BEEN MET, THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES
WILL, TO THE EXTENT REQUESTED BY THE BORROWER OR THE SERVICER ON BEHALF OF THE
BORROWER, RELEASE ITS INTEREST IN SUCH LOAN AND ANY SUPPLEMENTAL INTERESTS
RELATED THERETO.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE OCCURRENCE
OF THE ABOVE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, WILL
EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER
ANY TERMINATION STATEMENTS AND ANY OTHER RELEASES AND INSTRUMENTS AS THE
BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER MAY REASONABLY REQUEST IN
ORDER TO EFFECT THE RELEASE OF SUCH LOAN AND SUPPLEMENTAL INTEREST; PROVIDED,
THAT, THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES WILL MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY SUCH LOAN OR
SUPPLEMENTAL INTEREST IN CONNECTION WITH SUCH SALE OR TRANSFER AND ASSIGNMENT.


 


(C)           UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF A
REPURCHASE OF AN INELIGIBLE LOAN (AS SUCH TERM IS DEFINED IN THE PURCHASE
AGREEMENT) BY THE ORIGINATOR PURSUANT TO THE TERMS OF SECTION 6.1 OF THE
PURCHASE AGREEMENT, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES,
SHALL BE DEEMED TO HAVE AUTOMATICALLY RELEASED ITS INTEREST IN SUCH INELIGIBLE
LOAN AND ANY SUPPLEMENTAL INTERESTS RELATED THERETO WITHOUT ANY FURTHER ACTION
ON ITS PART.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE OCCURRENCE OF
SUCH REPURCHASE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES,
WILL EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF THE
BORROWER ANY RELEASES AND INSTRUMENTS AS THE BORROWER OR THE SERVICER ON BEHALF
OF THE BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF SUCH
INELIGIBLE LOAN AND SUPPLEMENTAL INTEREST.


 


(D)           UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF A
PURCHASE OF A TRANSFERRED LOAN BY THE SERVICER PURSUANT TO THE TERMS OF
SECTION 7.7, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, SHALL
BE DEEMED TO HAVE AUTOMATICALLY RELEASED ITS INTEREST IN SUCH TRANSFERRED LOAN
AND ANY SUPPLEMENTAL INTERESTS RELATED THERETO WITHOUT ANY FURTHER ACTION ON ITS
PART.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE OCCURRENCE OF SUCH
PURCHASE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, WILL
EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER
ANY RELEASES AND INSTRUMENTS AS THE BORROWER OR THE SERVICER ON BEHALF OF THE
BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF SUCH
TRANSFERRED LOAN AND SUPPLEMENTAL INTEREST.


 

65

--------------------------------------------------------------------------------



 


SECTION 6.4                                   ASSIGNMENT OF THE PURCHASE
AGREEMENT.


 

The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Administrative Agent, for the
ratable benefit of the Secured Parties hereunder, all of the Borrower’s right
and title to and interest in the Purchase Agreement.  The Borrower confirms that
following an Early Termination Event the Administrative Agent shall have the
sole right to enforce the Borrower’s rights and remedies under the Purchase
Agreement for the benefit of the Secured Parties, but without any obligation on
the part of the Administrative Agent, the Secured Parties or any of their
respective Affiliates to perform any of the obligations of the Borrower under
the Purchase Agreement.  The Borrower further confirms and agrees that such
assignment to the Administrative Agent shall terminate upon the Collection Date;
provided, however, that the rights of the Administrative Agent and the Secured
Parties pursuant to such assignment with respect to rights and remedies in
connection with any indemnities and any breach of any representation, warranty
or covenants made by the Originator pursuant to the Purchase Agreement, which
rights and remedies survive the Termination of the Purchase Agreement, shall be
continuing and shall survive any termination of such assignment.

 


ARTICLE VII

 


ADMINISTRATION AND SERVICING OF LOANS

 


SECTION 7.1                                   APPOINTMENT OF THE SERVICER.


 

The Borrower hereby appoints the Servicer to service the Transferred Loans and
enforce its respective rights and interests in and under each Transferred Loan
in accordance with the terms and conditions of this Article VII and to serve in
such capacity until the termination of its responsibilities pursuant to
Section 7.18.  The Servicer hereby agrees to perform the duties and obligations
with respect thereto set forth herein.  The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

 


SECTION 7.2                                   DUTIES AND RESPONSIBILITIES OF THE
SERVICER.


 


(A)           THE SERVICER SHALL CONDUCT THE SERVICING, ADMINISTRATION AND
COLLECTION OF THE TRANSFERRED LOANS AND SHALL TAKE, OR CAUSE TO BE TAKEN, ALL
SUCH ACTIONS AS MAY BE NECESSARY OR ADVISABLE TO SERVICE, ADMINISTER AND COLLECT
TRANSFERRED LOANS FROM TIME TO TIME ON BEHALF OF THE BORROWER AND AS THE
BORROWER’S AGENT.


 


(B)          THE DUTIES OF THE SERVICER, AS THE BORROWER’S AGENT, SHALL INCLUDE,
WITHOUT LIMITATION:


 

(I)            PREPARING AND SUBMITTING OF CLAIMS TO, AND POST-BILLING LIAISON
WITH, OBLIGORS ON TRANSFERRED LOANS;

 

(II)           MAINTAINING ALL NECESSARY SERVICING RECORDS WITH RESPECT TO THE
TRANSFERRED LOANS AND PROVIDING SUCH REPORTS TO THE BORROWER, THE MANAGING
AGENTS AND THE ADMINISTRATIVE AGENT IN RESPECT OF THE SERVICING OF THE
TRANSFERRED LOANS (INCLUDING INFORMATION RELATING TO ITS PERFORMANCE UNDER THIS
AGREEMENT) AS MAY BE REQUIRED

 

66

--------------------------------------------------------------------------------


 

HEREUNDER OR AS THE BORROWER, ANY MANAGING AGENT OR THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST;

 

(III)          MAINTAINING AND IMPLEMENTING ADMINISTRATIVE AND OPERATING
PROCEDURES (INCLUDING, WITHOUT LIMITATION, AN ABILITY TO RECREATE SERVICING
RECORDS EVIDENCING THE TRANSFERRED LOANS IN THE EVENT OF THE DESTRUCTION OF THE
ORIGINALS THEREOF) AND KEEPING AND MAINTAINING ALL DOCUMENTS, BOOKS, RECORDS AND
OTHER INFORMATION REASONABLY NECESSARY OR ADVISABLE FOR THE COLLECTION OF THE
TRANSFERRED LOANS (INCLUDING, WITHOUT LIMITATION, RECORDS ADEQUATE TO PERMIT THE
IDENTIFICATION OF EACH NEW TRANSFERRED LOAN AND ALL COLLECTIONS OF AND
ADJUSTMENTS TO EACH EXISTING TRANSFERRED LOAN); PROVIDED, HOWEVER, THAT ANY
SUCCESSOR SERVICER SHALL ONLY BE REQUIRED TO RECREATE THE SERVICING RECORDS OF
EACH PRIOR SERVICER TO THE EXTENT SUCH RECORDS HAVE BEEN DELIVERED TO IT IN A
FORMAT REASONABLY ACCEPTABLE TO SUCH SUCCESSOR SERVICER;

 

(IV)          PROMPTLY DELIVERING TO THE BORROWER, ANY MANAGING AGENT OR THE
ADMINISTRATIVE AGENT, FROM TIME TO TIME, SUCH INFORMATION AND SERVICING RECORDS
(INCLUDING INFORMATION RELATING TO ITS PERFORMANCE UNDER THIS AGREEMENT) AS THE
BORROWER, SUCH MANAGING AGENT OR THE ADMINISTRATIVE AGENT FROM TIME TO TIME
REASONABLY REQUEST;

 

(V)           IDENTIFYING EACH TRANSFERRED LOAN CLEARLY AND UNAMBIGUOUSLY IN ITS
SERVICING RECORDS TO REFLECT THAT SUCH TRANSFERRED LOAN IS OWNED BY THE BORROWER
AND PLEDGED TO THE ADMINISTRATIVE AGENT;

 

(VI)          COMPLYING IN ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION
POLICY IN REGARD TO EACH TRANSFERRED LOAN;

 

(VII)         COMPLYING IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS WITH
RESPECT TO IT, ITS BUSINESS AND PROPERTIES AND ALL TRANSFERRED LOANS AND
COLLECTIONS WITH RESPECT THERETO;

 

(VIII)        PRESERVING AND MAINTAINING ITS EXISTENCE, RIGHTS, LICENSES,
FRANCHISES AND PRIVILEGES AS A CORPORATION IN THE JURISDICTION OF ITS
ORGANIZATION, AND QUALIFYING AND REMAINING QUALIFIED IN GOOD STANDING AS A
FOREIGN CORPORATION AND QUALIFYING TO AND REMAINING AUTHORIZED AND LICENSED TO
PERFORM OBLIGATIONS AS SERVICER (INCLUDING ENFORCEMENT OF COLLECTION OF
TRANSFERRED LOANS ON BEHALF OF THE BORROWER, LENDERS, EACH HEDGE COUNTERPARTY
AND THE COLLATERAL CUSTODIAN) IN EACH JURISDICTION WHERE THE FAILURE TO PRESERVE
AND MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION
WOULD MATERIALLY ADVERSELY AFFECT (A) THE RIGHTS OR INTERESTS OF THE BORROWER,
LENDERS, EACH HEDGE COUNTERPARTY AND THE COLLATERAL CUSTODIAN IN THE TRANSFERRED
LOANS, (B) THE COLLECTIBILITY OF ANY TRANSFERRED LOAN, OR (C) THE ABILITY OF THE
SERVICER TO PERFORM ITS OBLIGATIONS HEREUNDER; AND

 

(IX)           NOTIFYING THE BORROWER, EACH MANAGING AGENT AND THE
ADMINISTRATIVE AGENT OF ANY MATERIAL ACTION, SUIT, PROCEEDING, DISPUTE, OFFSET
DEDUCTION, DEFENSE OR COUNTERCLAIM THAT IS OR IS THREATENED TO BE (1) ASSERTED
BY AN OBLIGOR WITH RESPECT TO ANY TRANSFERRED LOAN; OR (2) REASONABLY EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

67

--------------------------------------------------------------------------------



 


(C)           THE BORROWER AND SERVICER HEREBY ACKNOWLEDGE THAT THE SECURED
PARTIES, THE ADMINISTRATIVE AGENT AND THE COLLATERAL CUSTODIAN SHALL NOT HAVE
ANY OBLIGATION OR LIABILITY WITH RESPECT TO ANY TRANSFERRED LOANS, NOR SHALL ANY
OF THEM BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OF THE SERVICER
HEREUNDER.


 


SECTION 7.3                                   AUTHORIZATION OF THE SERVICER.


 


(A)           EACH OF THE BORROWER, EACH MANAGING AGENT, ON BEHALF OF ITSELF AND
THE RELATED LENDERS, THE ADMINISTRATIVE AGENT AND EACH HEDGE COUNTERPARTY HEREBY
AUTHORIZES THE SERVICER (INCLUDING ANY SUCCESSOR THERETO) TO TAKE ANY AND ALL
REASONABLE STEPS IN ITS NAME AND ON ITS BEHALF NECESSARY OR DESIRABLE AND NOT
INCONSISTENT WITH THE PLEDGE OF THE TRANSFERRED LOANS TO THE LENDER, EACH HEDGE
COUNTERPARTY, AND THE COLLATERAL CUSTODIAN, IN THE DETERMINATION OF THE
SERVICER, TO COLLECT ALL AMOUNTS DUE UNDER ANY AND ALL TRANSFERRED LOANS,
INCLUDING, WITHOUT LIMITATION, ENDORSING ANY OF THEIR NAMES ON CHECKS AND OTHER
INSTRUMENTS REPRESENTING COLLECTIONS, EXECUTING AND DELIVERING ANY AND ALL
INSTRUMENTS OF SATISFACTION OR CANCELLATION, OR OF PARTIAL OR FULL RELEASE OR
DISCHARGE, AND ALL OTHER COMPARABLE INSTRUMENTS, WITH RESPECT TO THE TRANSFERRED
LOANS AND, AFTER THE DELINQUENCY OF ANY TRANSFERRED LOAN AND TO THE EXTENT
PERMITTED UNDER AND IN COMPLIANCE WITH APPLICABLE LAW, TO COMMENCE PROCEEDINGS
WITH RESPECT TO ENFORCING PAYMENT THEREOF, TO THE SAME EXTENT AS THE ORIGINATOR
COULD HAVE DONE IF IT HAD CONTINUED TO OWN SUCH LOAN; PROVIDED, HOWEVER, THAT
THE SERVICER MAY NOT EXECUTE ANY DOCUMENT IN THE NAME OF, OR WHICH IMPOSES ANY
DIRECT OBLIGATION ON, ANY LENDER.  THE BORROWER SHALL FURNISH THE SERVICER (AND
ANY SUCCESSORS THERETO) WITH ANY POWERS OF ATTORNEY AND OTHER DOCUMENTS
NECESSARY OR APPROPRIATE TO ENABLE THE SERVICER TO CARRY OUT ITS SERVICING AND
ADMINISTRATIVE DUTIES HEREUNDER, AND SHALL COOPERATE WITH THE SERVICER TO THE
FULLEST EXTENT IN ORDER TO ENSURE THE COLLECTIBILITY OF THE TRANSFERRED LOANS. 
IN NO EVENT SHALL THE SERVICER BE ENTITLED TO MAKE THE BORROWER, ANY LENDER, ANY
MANAGING AGENT, ANY HEDGE COUNTERPARTY, THE COLLATERAL CUSTODIAN OR THE
ADMINISTRATIVE AGENT A PARTY TO ANY LITIGATION WITHOUT SUCH PARTY’S EXPRESS
PRIOR WRITTEN CONSENT, OR TO MAKE THE BORROWER A PARTY TO ANY LITIGATION (OTHER
THAN ANY ROUTINE FORECLOSURE OR SIMILAR COLLECTION PROCEDURE) WITHOUT THE
ADMINISTRATIVE AGENT’S CONSENT.


 


(B)           AFTER AN EARLY TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
AT THE ADMINISTRATIVE AGENT’S DIRECTION, THE SERVICER SHALL TAKE SUCH ACTION AS
THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE COLLECTION
OF THE TRANSFERRED LOANS; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY,
AT ANY TIME THAT AN EARLY TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
NOTIFY ANY OBLIGOR WITH RESPECT TO ANY TRANSFERRED LOANS OF THE ASSIGNMENT OF
SUCH TRANSFERRED LOANS TO THE ADMINISTRATIVE AGENT AND DIRECT THAT PAYMENTS OF
ALL AMOUNTS DUE OR TO BECOME DUE TO THE BORROWER THEREUNDER BE MADE DIRECTLY TO
THE ADMINISTRATIVE AGENT OR ANY SERVICER, COLLECTION AGENT OR LOCK-BOX OR OTHER
ACCOUNT DESIGNATED BY THE ADMINISTRATIVE AGENT AND, UPON SUCH NOTIFICATION AND
AT THE EXPENSE OF THE BORROWER, THE ADMINISTRATIVE AGENT MAY ENFORCE COLLECTION
OF ANY SUCH TRANSFERRED LOANS AND ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR
PAYMENT THEREOF.  THE ADMINISTRATIVE AGENT SHALL GIVE WRITTEN NOTICE TO ANY
SUCCESSOR SERVICER OF THE ADMINISTRATIVE AGENT’S ACTIONS OR DIRECTIONS PURSUANT
TO THIS SECTION 7.3(B), AND NO SUCCESSOR SERVICER SHALL TAKE ANY ACTIONS
PURSUANT TO THIS SECTION 7.3(B) THAT ARE OUTSIDE OF ITS CREDIT AND COLLECTION
POLICY.


 

68

--------------------------------------------------------------------------------



 


SECTION 7.4                                   COLLECTION OF PAYMENTS.


 


(A)           COLLECTION EFFORTS, MODIFICATION OF LOANS.  THE SERVICER WILL MAKE
REASONABLE EFFORTS TO COLLECT ALL PAYMENTS CALLED FOR UNDER THE TERMS AND
PROVISIONS OF THE TRANSFERRED LOANS AS AND WHEN THE SAME BECOME DUE, AND WILL
FOLLOW THOSE COLLECTION PROCEDURES WHICH IT FOLLOWS WITH RESPECT TO ALL
COMPARABLE LOANS THAT IT SERVICES FOR ITSELF OR OTHERS.  THE SERVICER MAY NOT
WAIVE, MODIFY OR OTHERWISE VARY ANY PROVISION OF A TRANSFERRED LOAN, EXCEPT AS
MAY BE IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AND COLLECTION POLICY,
INCLUDING THE WAIVER OF ANY LATE PAYMENT CHARGE OR ANY OTHER FEES THAT MAY BE
COLLECTED IN THE ORDINARY COURSE OF SERVICING ANY LOAN INCLUDED IN THE
COLLATERAL.


 


(B)           ACCELERATION.  THE SERVICER SHALL ACCELERATE THE MATURITY OF ALL
OR ANY SCHEDULED PAYMENTS UNDER ANY TRANSFERRED LOAN UNDER WHICH A DEFAULT UNDER
THE TERMS THEREOF HAS OCCURRED AND IS CONTINUING (AFTER THE LAPSE OF ANY
APPLICABLE GRACE PERIOD) PROMPTLY AFTER SUCH LOAN BECOMES A DEFAULTED LOAN OR
SUCH EARLIER OR LATER TIME AS IS CONSISTENT WITH THE CREDIT AND COLLECTION
POLICY.


 


(C)           TAXES AND OTHER AMOUNTS.  TO THE EXTENT PROVIDED FOR IN ANY
TRANSFERRED LOAN, THE SERVICER WILL USE ITS BEST EFFORTS TO COLLECT ALL PAYMENTS
WITH RESPECT TO AMOUNTS DUE FOR TAXES, ASSESSMENTS AND INSURANCE PREMIUMS
RELATING TO SUCH TRANSFERRED LOANS OR THE RELATED PROPERTY AND REMIT SUCH
AMOUNTS TO THE APPROPRIATE GOVERNMENTAL AUTHORITY OR INSURER ON OR PRIOR TO THE
DATE SUCH PAYMENTS ARE DUE.


 


(D)           PAYMENTS TO LOCK-BOX ACCOUNT: ON OR BEFORE THE CLOSING DATE, THE
SERVICER SHALL HAVE INSTRUCTED ALL OBLIGORS TO MAKE ALL PAYMENTS IN RESPECT OF
LOANS INCLUDED IN THE COLLATERAL TO A LOCK-BOX OR DIRECTLY TO A LOCK-BOX ACCOUNT
OR THE COLLECTION ACCOUNT.


 


(E)           ESTABLISHMENT OF THE COLLECTION ACCOUNT.  THE BORROWER OR THE
SERVICER ON ITS BEHALF SHALL CAUSE TO BE ESTABLISHED, ON OR BEFORE THE CLOSING
DATE, AND MAINTAINED IN THE NAME OF THE BORROWER AND ASSIGNED TO THE
ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES, WITH AN OFFICE OR BRANCH
OF A DEPOSITORY INSTITUTION OR TRUST COMPANY ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA (OR
ANY DOMESTIC BRANCH OF A FOREIGN BANK) A SEGREGATED CORPORATE TRUST ACCOUNT (THE
“COLLECTION ACCOUNT”) FOR THE PURPOSE OF RECEIVING COLLECTIONS FROM THE
COLLATERAL; PROVIDED, HOWEVER, THAT AT ALL TIMES SUCH DEPOSITORY INSTITUTION OR
TRUST COMPANY SHALL BE A DEPOSITORY INSTITUTION ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA (OR
ANY DOMESTIC BRANCH OF A FOREIGN BANK), (I) (A) THAT HAS EITHER (1) A LONG-TERM
UNSECURED DEBT RATING OF A- OR BETTER BY S&P AND A-3 OR BETTER BY MOODY’S OR
(2) A SHORT-TERM UNSECURED DEBT RATING OR CERTIFICATE OF DEPOSIT RATING OF A-1
OR BETTER BY S&P OR P-1 OR BETTER BY MOODY’S, (B) THE PARENT CORPORATION OF
WHICH HAS EITHER (1) A LONG-TERM UNSECURED DEBT RATING OF A- OR BETTER BY S&P
AND A-3 OR BETTER BY MOODY’S OR (2) A SHORT-TERM UNSECURED DEBT RATING OR
CERTIFICATE OF DEPOSIT RATING OF A-1 OR BETTER BY S&P AND P-1 OR BETTER BY
MOODY’S OR (C) IS OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
(II) WHOSE DEPOSITS ARE INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION
(ANY SUCH DEPOSITORY INSTITUTION OR TRUST COMPANY, A “QUALIFIED INSTITUTION”).


 


(F)            ADJUSTMENTS.  IF (I) THE SERVICER MAKES A DEPOSIT INTO THE
COLLECTION ACCOUNT IN RESPECT OF A COLLECTION OF A LOAN IN THE COLLATERAL AND
SUCH COLLECTION WAS RECEIVED BY THE


 

69

--------------------------------------------------------------------------------



 


SERVICER IN THE FORM OF A CHECK THAT IS NOT HONORED FOR ANY REASON OR (II) THE
SERVICER MAKES A MISTAKE WITH RESPECT TO THE AMOUNT OF ANY COLLECTION AND
DEPOSITS AN AMOUNT THAT IS LESS THAN OR MORE THAN THE ACTUAL AMOUNT OF SUCH
COLLECTION, THE SERVICER SHALL APPROPRIATELY ADJUST THE AMOUNT SUBSEQUENTLY
DEPOSITED INTO THE COLLECTION ACCOUNT TO REFLECT SUCH DISHONORED CHECK OR
MISTAKE.  ANY SCHEDULED PAYMENT IN RESPECT OF WHICH A DISHONORED CHECK IS
RECEIVED SHALL BE DEEMED NOT TO HAVE BEEN PAID.


 


SECTION 7.5                                   SERVICER ADVANCES.


 

For each Settlement Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Settlement Period was not received prior
to the end of such Settlement Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in the Collection Account to pay
accrued Interest on any Advance the Settlement Period of which ends on such day,
the Servicer may make an advance in the amount necessary to pay such Interest
(in either case, any such advance, a “Servicer Advance”).  Notwithstanding the
preceding sentence, any Successor Servicer will not be obligated to make any
Servicer Advances.  The Servicer will deposit any Servicer Advances into the
Collection Account on or prior to 11:00 a.m. (New York City time) on the related
Payment Date, in immediately available funds.

 


SECTION 7.6                                   REALIZATION UPON DEFAULTED LOANS
OR CHARGED-OFF LOANS.


 

The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property with respect to a Defaulted Loan
or Charged-Off Loan and will act as sales and processing agent for Related
Property that it repossesses.  The Servicer will follow the practices and
procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property.  Without limiting the foregoing, the Servicer may
sell any such Related Property with respect any Defaulted Loan or Charged-Off
Loan to the Servicer or its Affiliates for a purchase price equal to the then
fair market value thereof; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
identifying the Defaulted Loan or Charged-Off Loan and the Related Property,
setting forth the sale price of the Related Property and certifying that such
sale price is the fair market value of such Related Property.  In any case in
which any such Related Property has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the repossession of such
Related Property unless it reasonably determines that such repair and/or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses.  The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property with respect to a Defaulted Loan or Charged-Off Loan.

 


SECTION 7.7                                   OPTIONAL REPURCHASE OF TRANSFERRED
LOANS.


 


(A)           THE SERVICER MAY, AT ANY TIME, NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT (OR ITS ASSIGNEE) IS REQUESTING TO PURCHASE ANY
TRANSFERRED LOAN WITH RESPECT TO WHICH THE


 

70

--------------------------------------------------------------------------------



 


BORROWER OR ANY AFFILIATE OF THE BORROWER HAS RECEIVED NOTICE OF THE RELATED
OBLIGOR’S INTENTION TO PREPAY SUCH TRANSFERRED LOAN IN FULL WITHIN A PERIOD OF
NOT MORE THAN SIXTY (60) DAYS FROM THE DATE OF SUCH NOTIFICATION.


 


(B)           EITHER OF THE ORIGINATOR OR THE SERVICER (OR ITS ASSIGNEE) MAY, AT
ITS SOLE OPTION, WITH RESPECT TO ANY TRANSFERRED LOAN THAT IT DETERMINES, IN THE
EXERCISE OF ITS REASONABLE DISCRETION, WILL LIKELY BECOME A DEFAULTED LOAN OR A
CHARGED-OFF LOAN, OR THAT HAS BECOME A DEFAULTED LOAN OR A CHARGED-OFF LOAN,
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT IS REQUESTING TO
PURCHASE EACH SUCH TRANSFERRED LOAN.


 


(C)           THE SERVICER (OR ITS ASSIGNEE) MAY REQUEST PURCHASE OF A
TRANSFERRED LOAN PURSUANT TO PARAGRAPH (A) OR (B) ABOVE, AND THE ORIGINATOR MAY
REQUEST PURCHASE OF A TRANSFERRED LOAN PURSUANT TO PARAGRAPH (B) ABOVE, BY
PROVIDING FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND THE
ADMINISTRATIVE AGENT.  THE BORROWER MAY AGREE TO SUCH PURCHASE WITH THE CONSENT
OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD). 
WITH RESPECT TO ANY SUCH PURCHASE OF A TRANSFERRED LOAN, THE PARTY PROVIDING THE
REQUIRED WRITTEN NOTICE SHALL, ON THE DATE OF PURCHASE, REMIT TO THE BORROWER IN
IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE REPURCHASE PRICE THEREFOR. 
UPON EACH PURCHASE OF A TRANSFERRED LOAN PURSUANT TO THIS SECTION 7.7, THE
BORROWER SHALL AUTOMATICALLY AND WITHOUT FURTHER ACTION BE DEEMED TO TRANSFER,
ASSIGN AND SET-OVER TO THE PURCHASER THEREOF ALL THE RIGHT, TITLE AND INTEREST
OF THE BORROWER IN, TO AND UNDER SUCH TRANSFERRED LOAN AND ALL MONIES DUE OR TO
BECOME DUE WITH RESPECT THERETO, ALL PROCEEDS THEREOF AND ALL RIGHTS TO SECURITY
FOR ANY SUCH TRANSFERRED LOAN, AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING,
FREE AND CLEAR OF ANY LIEN CREATED PURSUANT TO THIS AGREEMENT, ALL OF THE
BORROWER’S RIGHT, TITLE AND INTEREST IN SUCH TRANSFERRED LOAN, INCLUDING ANY
RELATED SUPPLEMENTAL INTERESTS.  EACH LENDER SHALL RECEIVE FIVE (5) BUSINESS
DAYS’ NOTICE OF ANY REPURCHASE THAT RESULTS IN A PREPAYMENT OF ALL OR A PORTION
OF ANY ADVANCE.


 


(D)           THE BORROWER SHALL, AT THE SOLE EXPENSE OF THE PARTY PURCHASING
ANY TRANSFERRED LOAN, EXECUTE SUCH DOCUMENTS AND INSTRUMENTS OF TRANSFER AS MAY
BE PREPARED BY SUCH PARTY AND TAKE SUCH OTHER ACTIONS AS SHALL REASONABLY BE
REQUESTED BY SUCH PARTY TO EFFECT THE TRANSFER OF THE RELATED TRANSFERRED LOAN
PURSUANT TO THIS SECTION 7.7.


 


SECTION 7.8                                   REPRESENTATIONS AND WARRANTIES OF
THE SERVICER.


 

The initial Servicer, and any Successor Servicer (mutatis mutandis), hereby
represents and warrants as follows:

 


(A)           ORGANIZATION AND GOOD STANDING.  THE SERVICER IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION WITH ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY
CONDUCTED AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS PURSUANT TO THIS
AGREEMENT.


 


(B)           DUE QUALIFICATION.  THE SERVICER IS QUALIFIED TO DO BUSINESS AS A
CORPORATION, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES AND APPROVALS AS
REQUIRED UNDER THE LAWS OF ALL JURISDICTIONS IN WHICH THE OWNERSHIP OR LEASE OF
ITS PROPERTY AND OR THE CONDUCT OF ITS BUSINESS (OTHER THAN THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER) REQUIRES SUCH QUALIFICATION, STANDING, LICENSE OR
APPROVAL, EXCEPT TO THE EXTENT THAT THE FAILURE TO SO QUALIFY, MAINTAIN SUCH
STANDING OR


 

71

--------------------------------------------------------------------------------



 


BE SO LICENSED OR APPROVED WOULD NOT HAVE AN ADVERSE EFFECT ON THE INTERESTS OF
THE BORROWER OR OF THE LENDERS.  THE SERVICER IS QUALIFIED TO DO BUSINESS AS A
CORPORATION, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES AND APPROVALS AS
REQUIRED UNDER THE LAWS OF ALL STATES IN WHICH THE PERFORMANCE OF ITS
OBLIGATIONS PURSUANT TO THIS AGREEMENT REQUIRES SUCH QUALIFICATION, STANDING,
LICENSE OR APPROVAL AND WHERE THE FAILURE TO QUALIFY OR OBTAIN SUCH LICENSE OR
APPROVAL WOULD HAVE MATERIAL ADVERSE EFFECT ON ITS ABILITY TO PERFORM HEREUNDER.


 


(C)           POWER AND AUTHORITY.  THE SERVICER HAS THE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT ITS TERMS.  THE
SERVICER HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY ALL REQUISITE CORPORATE ACTION.


 


(D)           NO VIOLATION.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY, AND THE FULFILLMENT OF THE TERMS OF, THIS AGREEMENT BY THE SERVICER (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME) WILL NOT (I) CONFLICT WITH, RESULT IN ANY
BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, THE
ARTICLES OF INCORPORATION OR BY-LAWS OF THE SERVICER, OR ANY CONTRACTUAL
OBLIGATION TO WHICH THE SERVICER IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTY IS BOUND, (II) RESULT IN THE CREATION OR IMPOSITION OF ANY ADVERSE
CLAIM UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH CONTRACTUAL
OBLIGATION (OTHER THAN THIS AGREEMENT), OR (III) VIOLATE ANY APPLICABLE LAW.


 


(E)           NO CONSENT.  NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION, FILING, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE SERVICER OR ANY OF ITS
PROPERTIES IS REQUIRED TO BE OBTAINED BY OR WITH RESPECT TO THE SERVICER IN
ORDER FOR THE SERVICER TO ENTER INTO THIS AGREEMENT OR PERFORM ITS OBLIGATIONS
HEREUNDER.


 


(F)            BINDING OBLIGATION.  THIS AGREEMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE SERVICER, ENFORCEABLE AGAINST THE SERVICER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(I) APPLICABLE INSOLVENCY LAWS AND (II) GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A SUIT AT LAW OR IN EQUITY).


 


(G)           NO PROCEEDING.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING
OR THREATENED AGAINST THE SERVICER, BEFORE ANY GOVERNMENTAL AUTHORITY
(I) ASSERTING THE INVALIDITY OF THIS AGREEMENT, (II) SEEKING TO PREVENT THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
(III) SEEKING ANY DETERMINATION OR RULING THAT MIGHT (IN THE REASONABLE JUDGMENT
OF THE SERVICER) HAVE A MATERIAL ADVERSE EFFECT.


 


(H)           REPORTS ACCURATE.  ALL SERVICER CERTIFICATES, MONTHLY REPORTS,
INFORMATION, EXHIBITS, FINANCIAL STATEMENTS, DOCUMENTS, BOOKS, SERVICER RECORDS
OR OTHER REPORTS FURNISHED OR TO BE FURNISHED BY THE SERVICER TO THE
ADMINISTRATIVE AGENT OR A LENDER IN CONNECTION WITH THIS AGREEMENT ARE AND WILL
BE ACCURATE, TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 7.9                                   COVENANTS OF THE SERVICER.


 

The Servicer hereby covenants that:

 


(A)           COMPLIANCE WITH LAW.  THE SERVICER WILL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, INCLUDING THOSE WITH RESPECT TO THE
TRANSFERRED LOANS AND RELATED PROPERTY AND LOAN DOCUMENTS OR ANY PART THEREOF.


 

72

--------------------------------------------------------------------------------



 


(B)           PRESERVATION OF CORPORATE EXISTENCE.  THE SERVICER WILL PRESERVE
AND MAINTAIN ITS CORPORATE EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES IN THE
JURISDICTION OF ITS FORMATION, AND QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING
AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE THE FAILURE TO MAINTAIN SUCH
EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)           OBLIGATIONS WITH RESPECT TO LOANS.  THE SERVICER WILL DULY FULFILL
AND COMPLY WITH ALL MATERIAL OBLIGATIONS ON THE PART OF THE BORROWER TO BE
FULFILLED OR COMPLIED WITH UNDER OR IN CONNECTION WITH EACH LOAN AND WILL DO
NOTHING TO IMPAIR THE RIGHTS OF THE BORROWER OR THE ADMINISTRATIVE AGENT AS
AGENT FOR THE SECURED PARTIES OR OF THE SECURED PARTIES IN, TO AND UNDER THE
COLLATERAL.


 


(D)           PRESERVATION OF SECURITY INTEREST.  THE SERVICER ON BEHALF OF THE
BORROWER WILL EXECUTE AND FILE (OR CAUSE THE EXECUTION AND FILING OF) SUCH
FINANCING AND CONTINUATION STATEMENTS AND ANY OTHER DOCUMENTS THAT MAY BE
REQUIRED BY ANY LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY TO PRESERVE AND
PROTECT FULLY THE INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED
PARTIES IN, TO AND UNDER THE COLLATERAL.


 


(E)           [RESERVED].


 


(F)            CHANGE OF NAME OR JURISDICTION; RECORDS.  THE SERVICER (I) SHALL
NOT CHANGE ITS NAME OR JURISDICTION OF INCORPORATION, WITHOUT 30 DAYS’ PRIOR
WRITTEN NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT, AND (II) SHALL NOT
MOVE, OR CONSENT TO THE COLLATERAL CUSTODIAN MOVING, THE LOAN DOCUMENTS RELATING
TO THE TRANSFERRED LOANS WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER
AND THE ADMINISTRATIVE AGENT AND, IN EITHER CASE, WILL PROMPTLY TAKE ALL ACTIONS
REQUIRED OF EACH RELEVANT JURISDICTION IN ORDER TO CONTINUE THE FIRST PRIORITY
PERFECTED SECURITY INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED
PARTIES ON ALL COLLATERAL, AND SUCH OTHER ACTIONS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST, INCLUDING BUT NOT LIMITED TO DELIVERY OF AN OPINION OF
COUNSEL.


 


(G)           CREDIT AND COLLECTION POLICY.  THE SERVICER WILL (I) COMPLY IN ALL
MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH
TRANSFERRED LOAN AND (II) FURNISH TO EACH MANAGING AGENT AND THE ADMINISTRATIVE
AGENT, AT LEAST 20 DAYS PRIOR TO ITS PROPOSED EFFECTIVE DATE, PROMPT NOTICE OF
ANY MATERIAL CHANGE IN THE CREDIT AND COLLECTION POLICY.  THE SERVICER WILL NOT
AGREE OR OTHERWISE PERMIT TO OCCUR ANY MATERIAL CHANGE IN THE CREDIT AND
COLLECTION POLICY, WHICH CHANGE WOULD IMPAIR THE COLLECTIBILITY OF ANY
TRANSFERRED LOAN OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OR REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT (IN ITS SOLE DISCRETION).


 


(H)           EARLY TERMINATION EVENTS.  THE SERVICER WILL FURNISH TO EACH
MANAGING AGENT AND THE ADMINISTRATIVE AGENT, AS SOON AS POSSIBLE AND IN ANY
EVENT WITHIN THREE (3) BUSINESS DAYS AFTER THE OCCURRENCE OF EACH EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT, A WRITTEN STATEMENT SETTING
FORTH THE DETAILS OF SUCH EVENT AND THE ACTION THAT THE SERVICER PROPOSES TO
TAKE WITH RESPECT THERETO.


 

73

--------------------------------------------------------------------------------



 


(I)            EXTENSION OR AMENDMENT OF LOANS.  THE SERVICER WILL NOT, EXCEPT
AS OTHERWISE PERMITTED IN SECTION 7.4(A), EXTEND, AMEND OR OTHERWISE MODIFY THE
TERMS OF ANY TRANSFERRED LOAN.


 


(J)            OTHER.  THE SERVICER WILL FURNISH TO THE BORROWER, ANY MANAGING
AGENT AND THE ADMINISTRATIVE AGENT SUCH OTHER INFORMATION, DOCUMENTS RECORDS OR
REPORTS RESPECTING THE TRANSFERRED LOANS OR THE CONDITION OR OPERATIONS,
FINANCIAL OR OTHERWISE OF THE SERVICER AS THE BORROWER, SUCH MANAGING AGENT OR
THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO
PROTECT THE RESPECTIVE INTERESTS OF THE BORROWER, SUCH MANAGING AGENT, THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER OR AS CONTEMPLATED BY THIS
AGREEMENT.


 


SECTION 7.10                            PAYMENT OF CERTAIN EXPENSES BY SERVICER.


 

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
legal counsel and independent accountants, Taxes imposed on the Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Borrower.  In consideration for the payment by
the Borrower of the Servicing Fee, the Servicer will be required to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Collection Account and the Backup Servicer Fee
pursuant to the Backup Servicing Agreement and the Collateral Custodian Fee
pursuant to the Custody Agreement.  The Servicer shall be required to pay such
expenses for its own account and shall not be entitled to any payment therefor
other than the Servicing Fee.

 


SECTION 7.11                            REPORTS.


 


(A)           MONTHLY REPORT.  WITH RESPECT TO EACH DETERMINATION DATE AND THE
RELATED SETTLEMENT PERIOD, THE SERVICER WILL PROVIDE TO THE BORROWER, THE BACKUP
SERVICER, EACH MANAGING AGENT AND THE ADMINISTRATIVE AGENT, ON THE RELATED
REPORTING DATE, A MONTHLY STATEMENT (A “MONTHLY REPORT”) SIGNED BY A RESPONSIBLE
OFFICER OF THE SERVICER AND SUBSTANTIALLY IN THE FORM OF EXHIBIT E.  EXCEPT AS
OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE BACKUP SERVICER SHALL
HAVE NO OBLIGATION TO REVIEW ANY INFORMATION IN THE MONTHLY REPORT.


 


(B)           SERVICER CERTIFICATE.  TOGETHER WITH EACH MONTHLY REPORT, THE
SERVICER SHALL SUBMIT TO THE BORROWER, THE BACKUP SERVICER, EACH MANAGING AGENT
AND THE ADMINISTRATIVE AGENT A CERTIFICATE (A “SERVICER’S CERTIFICATE”), SIGNED
BY A RESPONSIBLE OFFICER OF THE SERVICER AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT F, WHICH MAY BE INCORPORATED IN THE SERVICER REPORT.  EXCEPT AS
OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE BACKUP SERVICER SHALL
HAVE NO OBLIGATION TO REVIEW ANY INFORMATION IN THE SERVICER CERTIFICATE.


 


(C)           ANNUAL REPORTING.  THE SERVICER SHALL DELIVER, WITHIN 90 DAYS
AFTER THE CLOSE OF EACH OF ITS RESPECTIVE FISCAL YEARS, AUDITED, UNQUALIFIED
FINANCIAL STATEMENTS (WHICH SHALL INCLUDE BALANCE SHEETS, STATEMENTS OF INCOME
AND RETAINED EARNINGS AND A STATEMENT OF CASH FLOW) FOR SUCH FISCAL YEAR
CERTIFIED IN A MANNER ACCEPTABLE TO THE ADMINISTRATIVE AGENT BY INDEPENDENT
PUBLIC ACCOUNTANTS ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 

74

--------------------------------------------------------------------------------



 


(D)           QUARTERLY REPORTING.  THE SERVICER SHALL DELIVER, WITHIN 45 DAYS
AFTER THE CLOSE OF THE FIRST THREE (3) QUARTERLY PERIODS OF EACH OF ITS
RESPECTIVE FISCAL YEARS, BALANCE SHEETS AS AT THE CLOSE OF EACH SUCH PERIOD AND
STATEMENTS OF INCOME AND RETAINED EARNINGS AND A STATEMENT OF CASH FLOW FOR THE
PERIOD FROM THE BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH QUARTER, ALL
CERTIFIED BY ITS RESPECTIVE CHIEF FINANCIAL OFFICER.


 


(E)           FINANCIAL STATEMENTS OF THE ORIGINATOR.  THE BORROWER WILL SUBMIT
TO THE BACKUP SERVICER, EACH MANAGING AGENT AND THE ADMINISTRATIVE AGENT,
PROMPTLY UPON RECEIPT THEREOF, THE QUARTERLY AND ANNUAL FINANCIAL STATEMENTS
RECEIVED FROM THE ORIGINATOR PURSUANT TO SECTION 5.1(L) OF THE PURCHASE
AGREEMENT.  EXCEPT AS OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE
BACKUP SERVICER SHALL HAVE NO DUTY TO REVIEW ANY OF THE FINANCIAL INFORMATION
SET FORTH IN SUCH FINANCIAL STATEMENTS.


 


SECTION 7.12                            ANNUAL STATEMENT AS TO COMPLIANCE.


 

The Servicer will provide to the Borrower, each Managing Agent, the
Administrative Agent, and the Backup Servicer, within 90 days following the end
of each fiscal year of the Servicer, commencing with the fiscal year ending on
September 30, 2003, an annual report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the period ending on the
last day of such fiscal year has been made under such Person’s supervision and
(b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has occurred and is continuing (or if a Servicer
Termination Event has so occurred and is continuing, specifying each such event,
the nature and status thereof and the steps necessary to remedy such event, and,
if a Servicer Termination Event occurred during such year and no notice thereof
has been given to the Administrative Agent, specifying such Servicer Termination
Event and the steps taken to remedy such event).

 


SECTION 7.13                            LIMITATION ON LIABILITY OF THE SERVICER
AND OTHERS.


 

Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken         or for refraining
from the taking of any action expressly provided for in this Agreement;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability that would otherwise be imposed by reason of
its willful misfeasance, bad faith or gross negligence in the performance of
duties or by reason of its willful misconduct hereunder.

 

The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability.  The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Transferred Loans and the Related Property that it may
reasonably deem necessary or appropriate for the benefit of the Borrower and the
Secured Parties with respect to this Agreement and the rights and duties of the
parties hereto and the respective interests of the Borrower and the Secured
Parties hereunder.

 

75

--------------------------------------------------------------------------------



 


SECTION 7.14                            THE SERVICER NOT TO RESIGN.


 

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon its determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that it could take to make the performance of its duties
hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrower and the
Administrative Agent.  No such resignation shall become effective until a
successor shall have assumed the responsibilities and obligations of the
Servicer in according with the terms of this Agreement.

 


SECTION 7.15                            ACCESS TO CERTAIN DOCUMENTATION AND
INFORMATION REGARDING THE LOANS.


 

The Borrower or the Servicer, as applicable, shall provide to the Administrative
Agent and each Managing Agent access to the Loan Documents and all other
documentation regarding the Loans included as part of the Collateral and the
Related Property, such access being afforded without charge but only (i) upon
reasonable prior notice, (ii) during normal business hours and (iii) subject to
the Servicer’s normal security and confidentiality procedures.  From and after
(x) the Effective Date and periodically thereafter at the discretion of the
Administrative Agent (but in no event limited to fewer than twice per calendar
year), the Administrative Agent, on behalf of and with the input of each
Managing Agent, may review the Borrower’s and the Servicer’s collection and
administration of the Loans in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as with this Agreement
and may conduct an audit of the Transferred Loans, Loan Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of an Early Termination Event, the Administrative Agent
and each Managing Agent may review the Borrower’s and the Servicer’s collection
and administration of the Transferred Loans in order to assess compliance by the
Servicer with the Servicer’s written policies and procedures, as well as with
this Agreement, which review shall not be limited in scope or frequency, nor
restricted in period.  The Administrative Agent may also conduct an audit (as
such term is used in clause (x) of this Section 7.15) of the Transferred Loans,
Loan Documents and Records in conjunction with such a review.  The Borrower
shall bear the cost of such reviews and audits.

 


SECTION 7.16                            MERGER OR CONSOLIDATION OF THE SERVICER.


 

The Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any Person
and unless:

 

(I)            THE PERSON FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE
SERVICER IS MERGED OR THE PERSON THAT ACQUIRES BY CONVEYANCE OR TRANSFER THE
PROPERTIES AND ASSETS OF THE SERVICER SUBSTANTIALLY AS AN ENTIRETY SHALL BE, IF
THE SERVICER IS NOT THE SURVIVING ENTITY, ORGANIZED AND EXISTING UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE OR THE DISTRICT OF COLUMBIA AND SHALL
EXPRESSLY ASSUME, BY AN AGREEMENT SUPPLEMENTAL HERETO, EXECUTED AND DELIVERED TO
THE BORROWER AND THE ADMINISTRATIVE AGENT IN FORM SATISFACTORY TO THE BORROWER
AND THE ADMINISTRATIVE AGENT, THE PERFORMANCE OF EVERY COVENANT AND

 

76

--------------------------------------------------------------------------------


 

OBLIGATION OF THE SERVICER HEREUNDER (TO THE EXTENT THAT ANY RIGHT, COVENANT OR
OBLIGATION OF THE SERVICER, AS APPLICABLE HEREUNDER, IS INAPPLICABLE TO THE
SUCCESSOR ENTITY, SUCH SUCCESSOR ENTITY SHALL BE SUBJECT TO SUCH COVENANT OR
OBLIGATION, OR BENEFIT FROM SUCH RIGHT, AS WOULD APPLY, TO THE EXTENT
PRACTICABLE, TO SUCH SUCCESSOR ENTITY);

 

(II)           THE SERVICER SHALL HAVE DELIVERED TO THE BORROWER AND THE
ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE THAT SUCH CONSOLIDATION, MERGER,
CONVEYANCE OR TRANSFER AND SUCH SUPPLEMENTAL AGREEMENT COMPLY WITH THIS
SECTION 7.16 AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO
SUCH TRANSACTION HAVE BEEN COMPLIED WITH AND AN OPINION OF COUNSEL THAT SUCH
SUPPLEMENTAL AGREEMENT IS LEGAL, VALID AND BINDING WITH RESPECT TO THE SUCCESSOR
ENTITY AND THAT THE ENTITY SURVIVING SUCH CONSOLIDATION, CONVEYANCE OR TRANSFER
IS ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OR
THE DISTRICT OF COLUMBIA.  THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL
RECEIVE PROMPT WRITTEN NOTICE OF SUCH MERGER OR CONSOLIDATION OF THE SERVICER;
AND

 

(III)          AFTER GIVING EFFECT THERETO, NO EARLY TERMINATION EVENT,
UNMATURED TERMINATION EVENT OR SERVICER TERMINATION EVENT SHALL HAVE OCCURRED.

 


SECTION 7.17                            IDENTIFICATION OF RECORDS.


 

The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Administrative Agent
has the interest therein granted by Borrower pursuant to this Agreement.

 


SECTION 7.18                            SERVICER TERMINATION EVENTS.


 


(A)           IF ANY ONE OF THE FOLLOWING EVENTS (A “SERVICER TERMINATION
EVENT”) SHALL OCCUR AND BE CONTINUING ON ANY DAY:


 

(I)            ANY FAILURE BY THE SERVICER TO MAKE ANY PAYMENT, TRANSFER OR
DEPOSIT AS REQUIRED BY THIS AGREEMENT AND SUCH FAILURE SHALL CONTINUE FOR TWO
(2) BUSINESS DAYS;

 

(II)           ANY FAILURE BY THE SERVICER TO GIVE INSTRUCTIONS OR NOTICE TO THE
BORROWER, ANY MANAGING AGENT AND/OR THE ADMINISTRATIVE AGENT AS REQUIRED BY THIS
AGREEMENT OR TO DELIVER ANY REQUIRED REPORTS HEREUNDER ON OR BEFORE THE DATE
OCCURRING TWO BUSINESS DAYS AFTER THE DATE SUCH INSTRUCTIONS, NOTICE OR REPORT
IS REQUIRED TO BE MADE OR GIVEN, AS THE CASE MAY BE, UNDER THE TERMS OF THIS
AGREEMENT;

 

(III)          ANY FAILURE ON THE PART OF THE SERVICER DULY TO OBSERVE OR
PERFORM IN ANY MATERIAL RESPECT ANY OTHER COVENANTS OR AGREEMENTS OF THE
SERVICER SET FORTH IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO WHICH
IT IS A PARTY AS SERVICER THAT CONTINUES UNREMEDIED FOR A PERIOD OF FIFTEEN (15)
DAYS AFTER THE FIRST TO OCCUR OF (I) THE DATE ON WHICH WRITTEN NOTICE OF SUCH
FAILURE REQUIRING THE SAME TO BE REMEDIED SHALL HAVE BEEN GIVEN TO THE SERVICER
BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THE BORROWER AND (II) THE
DATE ON WHICH THE SERVICER BECOMES OR REASONABLY SHOULD HAVE BECOME AWARE
THEREOF;

 

77

--------------------------------------------------------------------------------


 

(IV)          ANY REPRESENTATION, WARRANTY OR CERTIFICATION MADE BY THE SERVICER
IN THIS AGREEMENT OR IN ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT
SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
AND SUCH FAILURE, IF SUSCEPTIBLE TO A CURE, SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF FIFTEEN (15) DAYS AFTER THE FIRST TO OCCUR OF (I) THE DATE ON WHICH
WRITTEN NOTICE OF SUCH FAILURE REQUIRING THE SAME TO BE REMEDIED SHALL HAVE BEEN
GIVEN TO THE SERVICER BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THE
BORROWER AND (II) THE DATE ON WHICH THE SERVICER BECOMES OR REASONABLY SHOULD
HAVE BECOME AWARE THEREOF;

 

(V)           THE SERVICER SHALL FAIL TO SERVICE THE TRANSFERRED LOANS IN
ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY;

 

(VI)          AN INSOLVENCY EVENT SHALL OCCUR WITH RESPECT TO THE SERVICER;

 

(VII)         THE SERVICER AGREES TO MATERIALLY ALTER THE CREDIT AND COLLECTION
POLICY WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT;

 

(VIII)        ANY FINANCIAL OR ASSET INFORMATION REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY MANAGING AGENT AS PROVIDED HEREIN IS NOT PROVIDED AS
REQUESTED WITHIN FIVE (5) BUSINESS DAYS (OR SUCH LONGER PERIOD AS THE
ADMINISTRATIVE AGENT OR SUCH MANAGING AGENT MAY CONSENT TO) OF THE RECEIPT BY
THE SERVICER OF SUCH REQUEST;

 

(IX)           THE RENDERING AGAINST THE SERVICER OF A FINAL JUDGMENT, DECREE OR
ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF U.S. $5,000,000 (INDIVIDUALLY OR IN
THE AGGREGATE) AND THE CONTINUANCE OF SUCH JUDGMENT, DECREE OR ORDER UNSATISFIED
AND IN EFFECT FOR ANY PERIOD OF 30 CONSECUTIVE DAYS WITHOUT A STAY OF EXECUTION;

 

(X)            THE FAILURE OF THE PERFORMANCE GUARANTOR TO MAKE ANY PAYMENT DUE
WITH RESPECT TO AGGREGATE RECOURSE DEBT OR OTHER OBLIGATIONS WITH AN AGGREGATE
PRINCIPAL AMOUNT EXCEEDING U.S. $1,000,000 OR THE OCCURRENCE OF ANY EVENT OR
CONDITION THAT WOULD PERMIT ACCELERATION OF SUCH RECOURSE DEBT OR OTHER
OBLIGATIONS IF SUCH EVENT OR CONDITION HAS NOT BEEN WAIVED;

 

(XI)           ANY GUARANTOR EVENT OF DEFAULT SHALL OCCUR;

 

(XII)          ANY MATERIAL ADVERSE CHANGE OCCURS IN THE FINANCIAL CONDITION OF
THE SERVICER OR A MATERIAL ADVERSE CHANGE OCCURS WITH REGARD TO THE
COLLECTIBILITY OF THE TRANSFERRED LOANS, TAKEN AS A WHOLE;

 

(XIII)         ANY CHANGE-IN-CONTROL OF THE SERVICER IS MADE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT;

 

(XIV)        THE PERFORMANCE GUARANTOR SHALL FAIL TO MAINTAIN A MINIMUM TANGIBLE
NET WORTH EQUAL TO THE SUM OF (I) OF $250,000,000 PLUS (II) 75% OF ANY EQUITY
ISSUED BY THE SERVICER AFTER THE EFFECTIVE DATE; OR

 

78

--------------------------------------------------------------------------------


 

(XV)         THE PERFORMANCE GUARANTOR SHALL FAIL TO SATISFY THE RIC/BDC
REQUIREMENTS;

 

then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Committed Lenders shall, by written notice to the Servicer and the
Backup Servicer (a “Termination Notice”), subject to the provisions of
Section 7.19, either (i) terminate all of the rights and obligations of the
Servicer as Servicer under this Agreement or (ii) terminate all of the rights
and obligations of the Servicer as Servicer under this Agreement and
simultaneously reappoint the Servicer for a period not to exceed one month
(subject to renewal at the sole discretion of the Administrative Agent, acting
at the direction of the Required Committed Lenders), at the expiration of which
appointment the Servicer’s rights and obligations hereunder shall automatically
terminate without further action on the part of any party hereto.  The Borrower
shall pay all reasonable set-up and conversion costs associated with the
transfer of servicing rights to the Successor Servicer.

 


SECTION 7.19                            APPOINTMENT OF SUCCESSOR SERVICER.


 


(A)           ON AND AFTER THE RECEIPT BY THE SERVICER OF A TERMINATION NOTICE
PURSUANT TO SECTION 7.18, THE SERVICER SHALL CONTINUE TO PERFORM ALL SERVICING
FUNCTIONS UNDER THIS AGREEMENT UNTIL THE DATE SPECIFIED IN THE TERMINATION
NOTICE OR OTHERWISE SPECIFIED BY THE ADMINISTRATIVE AGENT, TO THE SERVICER AND
THE BACKUP SERVICER IN WRITING.  THE ADMINISTRATIVE AGENT MAY AT THE TIME
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE IN ITS SOLE DISCRETION, APPOINT
THE BACKUP SERVICER AS THE SERVICER HEREUNDER, AND THE BACKUP SERVICER SHALL
WITHIN SEVEN (7) DAYS ASSUME ALL OBLIGATIONS OF THE SERVICER HEREUNDER, AND ALL
AUTHORITY AND POWER OF THE SERVICER UNDER THIS AGREEMENT SHALL PASS TO AND BE
VESTED IN THE BACKUP SERVICER; PROVIDED, HOWEVER, THAT ANY SUCCESSOR SERVICER
(INCLUDING, WITHOUT LIMITATION, THE BACKUP SERVICER) SHALL NOT (I) BE
RESPONSIBLE OR LIABLE FOR ANY PAST ACTIONS OR OMISSIONS OF THE OUTGOING SERVICER
OR (II) BE OBLIGATED TO MAKE SERVICER ADVANCES.  THE ADMINISTRATIVE AGENT MAY
APPOINT (I) THE BACKUP SERVICER AS SUCCESSOR SERVICER, OR (II) IF THE
ADMINISTRATIVE AGENT DOES NOT SO APPOINT THE BACKUP SERVICER, THERE IS NO BACKUP
SERVICER OR THE BACKUP SERVICER IS UNWILLING OR UNABLE TO ASSUME SUCH
OBLIGATIONS ON SUCH DATE, THE ADMINISTRATIVE AGENT SHALL AS PROMPTLY AS POSSIBLE
APPOINT AN ALTERNATE SUCCESSOR SERVICER TO ACT AS SERVICER (IN EACH SUCH CASE,
THE “SUCCESSOR SERVICER”), AND SUCH SUCCESSOR SERVICER SHALL ACCEPT ITS
APPOINTMENT BY A WRITTEN ASSUMPTION IN A FORM ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.


 


(B)           UPON ITS APPOINTMENT AS SUCCESSOR SERVICER, THE BACKUP SERVICER
(SUBJECT TO SECTION 7.19(A)) OR THE ALTERNATE SUCCESSOR SERVICER, AS APPLICABLE,
SHALL BE THE SUCCESSOR IN ALL RESPECTS TO THE SERVICER WITH RESPECT TO SERVICING
FUNCTIONS UNDER THIS AGREEMENT, SHALL ASSUME ALL SERVICING DUTIES HEREUNDER AND
SHALL BE SUBJECT TO ALL THE RESPONSIBILITIES, DUTIES AND LIABILITIES RELATING
THERETO PLACED ON THE SERVICER BY THE TERMS AND PROVISIONS HEREOF, AND ALL
REFERENCES IN THIS AGREEMENT TO THE SERVICER SHALL BE DEEMED TO REFER TO THE
BACKUP SERVICER OR THE SUCCESSOR SERVICER, AS APPLICABLE.  ANY SUCCESSOR
SERVICER SHALL BE ENTITLED, WITH THE PRIOR CONSENT OF THE ADMINISTRATIVE AGENT,
TO APPOINT AGENTS TO PROVIDE SOME OR ALL OF ITS DUTIES HEREUNDER, PROVIDED THAT
NO SUCH APPOINTMENT SHALL RELIEVE SUCH SUCCESSOR SERVICER OF THE DUTIES AND
OBLIGATIONS OF THE SUCCESSOR SERVICER PURSUANT TO THE TERMS HEREOF AND THAT ANY
SUCH SUBCONTRACT MAY BE TERMINATED UPON THE OCCURRENCE OF A SERVICER TERMINATION
EVENT.


 

79

--------------------------------------------------------------------------------


 


(C)                                  ALL AUTHORITY AND POWER GRANTED TO THE
SERVICER UNDER THIS AGREEMENT SHALL AUTOMATICALLY CEASE AND TERMINATE UPON
TERMINATION OF THE SERVICER UNDER THIS AGREEMENT AND SHALL PASS TO AND BE VESTED
IN THE SUCCESSOR SERVICER, AND, WITHOUT LIMITATION, THE SUCCESSOR SERVICER IS
HEREBY AUTHORIZED AND EMPOWERED TO EXECUTE AND DELIVER, ON BEHALF OF THE
SERVICER, AS ATTORNEY-IN-FACT OR OTHERWISE, ALL DOCUMENTS AND OTHER INSTRUMENTS,
AND TO DO AND ACCOMPLISH ALL OTHER ACTS OR THINGS NECESSARY OR APPROPRIATE TO
EFFECT THE PURPOSES OF SUCH TRANSFER OF SERVICING RIGHTS.  THE SERVICER AGREES
TO COOPERATE WITH THE SUCCESSOR SERVICER IN EFFECTING THE TERMINATION OF THE
RESPONSIBILITIES AND RIGHTS OF THE SERVICER TO CONDUCT SERVICING ON THE
COLLATERAL.


 


(D)                                 UPON THE BACKUP SERVICER RECEIVING NOTICE
THAT IT IS REQUIRED TO SERVE AS THE SERVICER HEREUNDER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 7.19, THE BACKUP SERVICER WILL PROMPTLY BEGIN THE
TRANSITION TO ITS ROLE AS SERVICER.


 


(E)                                  THE BACKUP SERVICER SHALL BE ENTITLED TO
RECEIVE ITS TRANSITION COSTS INCURRED IN TRANSITIONING TO SERVICER.


 


SECTION 7.20                            MARKET SERVICING FEE.


 

Notwithstanding anything to the contrary herein, in the event that a Successor
Servicer is appointed Servicer, the Servicing Fee shall equal the market rate
for comparable servicing duties to be fixed upon the date of such appointment by
such Successor Servicer with the consent of the Administrative Agent (the
“Market Servicing Fee”).

 


ARTICLE VIII


 


EARLY TERMINATION EVENTS


 


SECTION 8.1                                   EARLY TERMINATION EVENTS.


 

If any of the following events (each, an “Early Termination Event”) shall occur
and be continuing:

 


(A)                                  THE BORROWER SHALL FAIL TO (I) MAKE PAYMENT
OF ANY AMOUNT REQUIRED TO BE MADE UNDER THE TERMS OF THIS AGREEMENT AND SUCH
FAILURE SHALL CONTINUE FOR MORE THAN TWO (2) BUSINESS DAYS; OR (II) REPAY ALL
ADVANCES OUTSTANDING ON OR PRIOR TO THE MATURITY DATE; OR


 


(B)                                 THE BORROWING BASE TEST SHALL NOT BE MET,
AND SUCH FAILURE SHALL CONTINUE FOR MORE THAN TWO (2) BUSINESS DAYS; OR


 


(C)                                  (I) THE BORROWER SHALL FAIL TO PERFORM OR
OBSERVE IN ANY MATERIAL RESPECT ANY OTHER COVENANT OR OTHER AGREEMENT OF THE
BORROWER SET FORTH IN THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT TO WHICH
IT IS A PARTY, OR (II) THE ORIGINATOR SHALL FAIL TO PERFORM OR OBSERVE IN ANY
MATERIAL RESPECT ANY TERM, COVENANT OR AGREEMENT OF SUCH ORIGINATOR SET FORTH IN
ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY, IN EACH CASE WHEN SUCH
FAILURE CONTINUES UNREMEDIED FOR MORE THAN FIFTEEN (15) DAYS AFTER THE FIRST TO
OCCUR OF (I) THE DATE ON WHICH WRITTEN NOTICE OF SUCH FAILURE REQUIRING THE SAME
TO BE REMEDIED SHALL HAVE BEEN GIVEN TO SUCH PERSON BY

 

80

--------------------------------------------------------------------------------



 


THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THE COLLATERAL CUSTODIAN AND
(II) THE DATE ON WHICH SUCH PERSON BECOMES OR SHOULD HAVE BECOME AWARE THEREOF;
OR


 


(D)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE HEREUNDER SHALL PROVE TO BE INCORRECT IN ANY MATERIAL RESPECT AS OF
THE TIME WHEN THE SAME SHALL HAVE BEEN MADE; OR


 


(E)                                  AN INSOLVENCY EVENT SHALL OCCUR WITH
RESPECT TO THE BORROWER OR THE ORIGINATOR; OR


 


(F)                                    A SERVICER TERMINATION EVENT OCCURS; OR


 


(G)                                 ANY CHANGE-IN-CONTROL OF THE BORROWER OR
ORIGINATOR OCCURS; OR


 


(H)                                 THE BORROWER OR THE SERVICER DEFAULTS IN
MAKING ANY PAYMENT REQUIRED TO BE MADE UNDER ANY MATERIAL AGREEMENT FOR BORROWED
MONEY TO WHICH EITHER IS A PARTY AND SUCH DEFAULT IS NOT CURED WITHIN THE
RELEVANT CURE PERIOD; OR


 


(I)                                     THE ADMINISTRATIVE AGENT, AS AGENT FOR
THE SECURED PARTIES, SHALL FAIL FOR ANY REASON TO HAVE A VALID AND PERFECTED
FIRST PRIORITY SECURITY INTEREST IN ANY OF THE COLLATERAL; OR


 


(J)                                     (I) A FINAL JUDGMENT FOR THE PAYMENT OF
MONEY IN EXCESS OF (A) $10,000,000 SHALL HAVE BEEN RENDERED AGAINST THE
ORIGINATOR OR (B) $100,000 AGAINST THE BORROWER BY A COURT OF COMPETENT
JURISDICTION AND, IF SUCH JUDGMENT RELATES TO THE ORIGINATOR, SUCH JUDGMENT,
DECREE OR ORDER SHALL CONTINUE UNSATISFIED AND IN EFFECT FOR ANY PERIOD OF 30
CONSECUTIVE DAYS WITHOUT A STAY OF EXECUTION, OR (II) THE ORIGINATOR OR THE
BORROWER, AS THE CASE MAY BE, SHALL HAVE MADE PAYMENTS OF AMOUNTS IN EXCESS OF
$10,000,000 OR $50,000, RESPECTIVELY, IN SETTLEMENT OF ANY LITIGATION; OR


 


(K)                                  THE BORROWER OR THE SERVICER AGREES OR
CONSENTS TO, OR OTHERWISE PERMITS TO OCCUR, ANY AMENDMENT, MODIFICATION, CHANGE,
SUPPLEMENT OR RECESSION OF OR TO THE CREDIT AND COLLECTION POLICY IN WHOLE OR IN
PART THAT COULD HAVE A MATERIAL ADVERSE EFFECT UPON THE TRANSFERRED LOANS OR
INTEREST OF ANY LENDER, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT; OR


 


(L)                                     ANY MATERIAL ADVERSE CHANGE OCCURS WITH
RESPECT TO THE BORROWER OR THE SERVICER; OR


 


(M)                               THE ROLLING THREE-MONTH DEFAULT RATIO SHALL
EXCEED 7.5%; OR


 


(N)                                 THE ROLLING THREE-MONTH CHARGED-OFF RATIO
SHALL EXCEED 5.0%; OR


 


(O)                                 THE BORROWER SHALL BECOME AN “INVESTMENT
COMPANY” SUBJECT TO REGISTRATION UNDER THE 1940 ACT; OR


 


(P)                                 THE BUSINESS AND OTHER ACTIVITIES OF THE
BORROWER OR THE ORIGINATOR, INCLUDING BUT NOT LIMITED TO, THE ACCEPTANCE OF THE
ADVANCES BY THE BORROWER MADE BY THE LENDERS, THE APPLICATION AND USE OF THE
PROCEEDS THEREOF BY THE BORROWER AND THE CONSUMMATION AND CONDUCT OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO WHICH THE BORROWER OR
THE ORIGINATOR IS A PARTY RESULT IN A VIOLATION BY THE ORIGINATOR, THE BORROWER,
OR ANY OTHER PERSON OR ENTITY OF THE 1940 ACT OR THE RULES AND REGULATIONS
PROMULGATED THEREUNDER; OR

 

81

--------------------------------------------------------------------------------



 


(Q)                                 ON THE DETERMINATION DATES FALLING IN
AUGUST, NOVEMBER, FEBRUARY AND MAY, THE INTEREST COVERAGE RATIO DOES NOT EQUAL
OR EXCEED 150.0% AND SUCH FAILURE CONTINUES ON THE NEXT SUCCEEDING DETERMINATION
DATE; OR


 


(R)                                    THE REQUIRED EQUITY INVESTMENT SHALL NOT
BE MAINTAINED, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE
BUSINESS DAYS;


 

then, and in any such event, the Administrative Agent shall, at the request, or
may with the consent, of the Required Committed Lenders, by notice to the
Borrower declare the Termination Date to have occurred, without demand, protest
or future notice of any kind, all of which are hereby expressly waived by the
Borrower, and all Advances Outstanding and all other amounts owing by the
Borrower under this Agreement shall be accelerated and become immediately due
and payable, provided, that in the event that the Early Termination Event
described in subsection (e) herein has occurred, the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.  Upon its receipt of written
notice thereof, the Administrative Agent shall promptly notify each Lender of
the occurrence of any Early Termination Event.

 


SECTION 8.2                                   REMEDIES.


 

(a)                                  Upon any such declaration or automatic
occurrence of the Termination Date as specified under Section 8.1, no further
Advances will be made, and the Administrative Agent and the other Secured
Parties shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, including the right to sell
the Collateral, which rights and remedies shall be cumulative.  The
Administrative Agent and the other Secured Parties agree that the sale of the
Collateral shall be conducted in good faith and in accordance with commercially
reasonable practices.

 

(b)                                 At any time on and after the Termination
Date, the Borrower and the Servicer hereby agree that they will, at the expense
of Borrower or, if such Termination Date occurred as a result of a Servicer
Termination Event, at the expense of the initial Servicer or any Affiliate of
the initial Servicer if appointed as Successor Servicer hereunder, and upon
request of the Administrative Agent, forthwith, (i) assemble all or any part of
the Collateral as directed by the Administrative Agent, and make the same
available to the Administrative Agent, at a place to be designated by the
Administrative Agent, and (ii) without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at a public sale in
accordance with commercially reasonable practices.  If there is no recognizable
public market for sale of any portion of Collateral, then a private sale of that
Collateral may be conducted only on an arm’s length basis and in accordance with
commercially reasonable practices.  The Borrower agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to the
Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Administrative Agent, may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  All cash Proceeds received by
the Administrative Agent in respect of any

 

82

--------------------------------------------------------------------------------


 

sale of, collection from, or other realization upon, all or any part of the
Collateral (after payment of any amounts incurred by the Administrative Agent or
any of the Secured Parties in connection with such sale) shall be deposited into
the Collection Account and to be applied against all or any part of the
Obligations pursuant to Section 2.8.

 

(c)                                  If the Administrative Agent proposes to
sell the Collateral or any part thereof in one or more parcels at a public or
private sale, the Borrower shall have the right of first refusal to repurchase
the Collateral, in whole but not in part, prior to such sale at a price not less
than the Obligations as of the date of such proposed repurchase.  The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Administrative Agent and the
Secured Parties otherwise available under any provision of this Agreement by
operation of law, at equity or otherwise, each of which are expressly preserved.

 


ARTICLE IX


 


INDEMNIFICATION


 


SECTION 9.1                                   INDEMNITIES BY THE BORROWER.


 


(A)                                  WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY
SUCH PERSON MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, THE BORROWER HEREBY
AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE BACKUP
SERVICER, ANY SUCCESSOR SERVICER, THE COLLATERAL CUSTODIAN, ANY SECURED PARTY OR
ITS ASSIGNEE AND EACH OF THEIR RESPECTIVE AFFILIATES AND OFFICERS, DIRECTORS,
EMPLOYEES, MEMBERS AND AGENTS THEREOF (COLLECTIVELY, THE “INDEMNIFIED PARTIES”),
FORTHWITH ON DEMAND, FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES, CLAIMS,
LIABILITIES AND RELATED COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS (ALL OF THE FOREGOING BEING COLLECTIVELY REFERRED TO AS
“INDEMNIFIED AMOUNTS”) AWARDED AGAINST OR INCURRED BY, ANY SUCH INDEMNIFIED
PARTY OR OTHER NON-MONETARY DAMAGES OF ANY SUCH INDEMNIFIED PARTY ANY OF THEM
ARISING OUT OF OR AS A RESULT OF THIS AGREEMENT, EXCLUDING, HOWEVER, INDEMNIFIED
AMOUNTS TO THE EXTENT RESULTING FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF ANY INDEMNIFIED PARTY.  WITHOUT LIMITING THE FOREGOING, THE BORROWER
SHALL INDEMNIFY THE INDEMNIFIED PARTIES FOR INDEMNIFIED AMOUNTS RELATING TO OR
RESULTING FROM:


 

(I)                                     ANY LOAN TREATED AS OR REPRESENTED BY
THE BORROWER TO BE AN ELIGIBLE LOAN THAT IS NOT AT THE APPLICABLE TIME AN
ELIGIBLE LOAN;

 

(II)                                  RELIANCE ON ANY REPRESENTATION OR WARRANTY
MADE OR DEEMED MADE BY THE BORROWER, THE SERVICER (OR ONE OF ITS AFFILIATES) OR
ANY OF THEIR RESPECTIVE OFFICERS UNDER OR IN CONNECTION WITH THIS AGREEMENT,
WHICH SHALL HAVE BEEN FALSE OR INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR
DEEMED MADE OR DELIVERED;

 

(III)                               THE FAILURE BY THE BORROWER OR THE SERVICER
(OR ONE OF ITS AFFILIATES) TO COMPLY WITH ANY TERM, PROVISION OR COVENANT
CONTAINED IN THIS AGREEMENT OR ANY AGREEMENT EXECUTED IN CONNECTION WITH THIS
AGREEMENT, OR WITH ANY APPLICABLE LAW WITH RESPECT TO ANY LOAN COMPRISING A
PORTION OF THE COLLATERAL, OR THE NONCONFORMITY OF ANY LOAN, THE RELATED
PROPERTY WITH ANY SUCH APPLICABLE LAW OR ANY FAILURE BY THE

 

83

--------------------------------------------------------------------------------


 

ORIGINATOR, THE BORROWER OR ANY AFFILIATE THEREOF TO PERFORM ITS RESPECTIVE
DUTIES UNDER THE LOANS INCLUDED AS A PART OF THE COLLATERAL;

 

(IV)                              THE FAILURE TO VEST AND MAINTAIN VESTED IN THE
ADMINISTRATIVE AGENT A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE
COLLATERAL;

 

(V)                                 THE FAILURE TO FILE, OR ANY DELAY IN FILING,
FINANCING STATEMENTS OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF
ANY APPLICABLE JURISDICTION OR OTHER APPLICABLE LAWS WITH RESPECT TO ANY
COLLATERAL WHETHER AT THE TIME OF ANY ADVANCE OR AT ANY SUBSEQUENT TIME AND AS
REQUIRED BY THE TRANSACTION DOCUMENTS;

 

(VI)                              ANY DISPUTE, CLAIM, OFFSET OR DEFENSE (OTHER
THAN THE DISCHARGE IN BANKRUPTCY OF THE OBLIGOR) OF THE OBLIGOR TO THE PAYMENT
OF ANY LOAN INCLUDED AS PART OF THE COLLATERAL THAT IS, OR IS PURPORTED TO BE,
AN ELIGIBLE LOAN (INCLUDING, WITHOUT LIMITATION, A DEFENSE BASED ON THE LOAN NOT
BEING A LEGAL, VALID AND BINDING OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH ITS TERMS);

 

(VII)                           ANY FAILURE OF THE BORROWER OR THE SERVICER (IF
THE ORIGINATOR OR ONE OF ITS AFFILIATES) TO PERFORM ITS DUTIES OR OBLIGATIONS IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR ANY FAILURE BY THE
ORIGINATOR, THE BORROWER OR ANY AFFILIATE THEREOF TO PERFORM ITS RESPECTIVE
DUTIES UNDER THE TRANSFERRED LOANS;

 

(VIII)                        ANY PRODUCTS LIABILITY CLAIM OR PERSONAL INJURY OR
PROPERTY DAMAGE SUIT OR OTHER SIMILAR OR RELATED CLAIM OR ACTION OF WHATEVER
SORT ARISING OUT OF OR IN CONNECTION WITH MERCHANDISE OR SERVICES THAT ARE THE
SUBJECT OF ANY LOAN INCLUDED AS PART OF THE COLLATERAL OR THE RELATED PROPERTY
INCLUDED AS PART OF THE COLLATERAL;

 

(IX)                                THE FAILURE BY BORROWER TO PAY WHEN DUE ANY
TAXES FOR WHICH THE BORROWER IS LIABLE, INCLUDING WITHOUT LIMITATION, SALES,
EXCISE OR PERSONAL PROPERTY TAXES PAYABLE IN CONNECTION WITH THE COLLATERAL;

 

(X)                                   ANY REPAYMENT BY THE ADMINISTRATIVE AGENT,
ANY MANAGING AGENT OR A SECURED PARTY OF ANY AMOUNT PREVIOUSLY DISTRIBUTED IN
REDUCTION OF ADVANCES OUTSTANDING OR PAYMENT OF INTEREST OR ANY OTHER AMOUNT DUE
HEREUNDER OR UNDER ANY HEDGING AGREEMENT, IN EACH CASE WHICH AMOUNT THE
ADMINISTRATIVE AGENT, SUCH MANAGING AGENT OR A SECURED PARTY BELIEVES IN GOOD
FAITH IS REQUIRED TO BE REPAID;

 

(XI)                                ANY INVESTIGATION, LITIGATION OR PROCEEDING
RELATED TO THIS AGREEMENT OR THE USE OF PROCEEDS OF ADVANCES OR IN RESPECT OF
ANY LOAN INCLUDED AS PART OF THE COLLATERAL OR THE RELATED PROPERTY INCLUDED AS
PART OF THE COLLATERAL;

 

(XII)                             ANY FAILURE BY THE BORROWER TO GIVE REASONABLY
EQUIVALENT VALUE TO THE ORIGINATOR IN CONSIDERATION FOR THE TRANSFER BY THE
ORIGINATOR TO THE BORROWER OF ANY TRANSFERRED LOAN OR THE RELATED PROPERTY OR
ANY ATTEMPT BY ANY PERSON TO VOID OR OTHERWISE AVOID ANY SUCH TRANSFER UNDER ANY
STATUTORY PROVISION OR COMMON LAW OR EQUITABLE ACTION, INCLUDING, WITHOUT
LIMITATION, ANY PROVISION OF THE BANKRUPTCY CODE, OR

 

84

--------------------------------------------------------------------------------


 

(XIII)                          THE FAILURE OF THE BORROWER, THE ORIGINATOR OR
ANY OF THEIR RESPECTIVE AGENTS OR REPRESENTATIVES TO REMIT TO THE SERVICER OR
THE ADMINISTRATIVE AGENT, COLLECTIONS ON THE COLLATERAL REMITTED TO THE BORROWER
OR ANY SUCH AGENT OR REPRESENTATIVE IN ACCORDANCE WITH THE TERMS HEREOF OR THE
COMMINGLING BY THE BORROWER OR ANY AFFILIATE OF ANY COLLECTIONS.

 


(B)                                 ANY AMOUNTS SUBJECT TO THE INDEMNIFICATION
PROVISIONS OF THIS SECTION 9.1 SHALL BE PAID BY THE BORROWER TO THE APPLICABLE
INDEMNIFIED PARTY WITHIN TWO (2) BUSINESS DAYS FOLLOWING THE ADMINISTRATIVE
AGENT’S DEMAND THEREFOR.


 


(C)                                  IF FOR ANY REASON THE INDEMNIFICATION
PROVIDED ABOVE IN THIS SECTION 9.1 IS UNAVAILABLE TO THE INDEMNIFIED PARTY OR IS
INSUFFICIENT TO HOLD AN INDEMNIFIED PARTY HARMLESS, THEN THE BORROWER, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE
ONE HAND AND THE BORROWER, ON THE OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH
INDEMNIFIED PARTY AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 


(D)                                 THE OBLIGATIONS OF THE BORROWER UNDER THIS
SECTION 9.1 SHALL SURVIVE THE REMOVAL OF THE ADMINISTRATIVE AGENT OR ANY
MANAGING AGENT AND THE TERMINATION OF THIS AGREEMENT.


 


(E)                                  THE PARTIES HERETO AGREE THAT THE
PROVISIONS OF SECTION 9.1 SHALL NOT BE INTERPRETED TO PROVIDE RECOURSE TO THE
BORROWER AGAINST LOSS BY REASON OF THE BANKRUPTCY OR INSOLVENCY (OR OTHER CREDIT
CONDITION) OF, OR DEFAULT BY, AN OBLIGOR ON, ANY TRANSFERRED LOAN.


 


SECTION 9.2                                   INDEMNITIES BY THE SERVICER.


 


(A)                                  WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY
SUCH PERSON MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, THE SERVICER HEREBY
AGREES TO INDEMNIFY EACH INDEMNIFIED PARTY, FORTHWITH ON DEMAND, FROM AND
AGAINST ANY AND ALL INDEMNIFIED AMOUNTS (CALCULATED WITHOUT DUPLICATION OF
INDEMNIFIED AMOUNTS PAID BY THE BORROWER PURSUANT TO SECTION 9.1 ABOVE) AWARDED
AGAINST OR INCURRED BY ANY SUCH INDEMNIFIED PARTY BY REASON OF ANY ACTS,
OMISSIONS OR ALLEGED ACTS OR OMISSIONS OF THE SERVICER, INCLUDING, BUT NOT
LIMITED TO (I) ANY REPRESENTATION OR WARRANTY MADE BY THE SERVICER UNDER OR IN
CONNECTION WITH ANY TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, ANY MONTHLY
REPORT, SERVICER’S CERTIFICATE OR ANY OTHER INFORMATION OR REPORT DELIVERED BY
OR ON BEHALF OF THE SERVICER PURSUANT HERETO, WHICH SHALL HAVE BEEN FALSE,
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE,
(II) THE FAILURE BY THE SERVICER TO COMPLY WITH ANY APPLICABLE LAW, (III) THE
FAILURE OF THE SERVICER TO COMPLY WITH ITS DUTIES OR OBLIGATIONS IN ACCORDANCE
WITH THE AGREEMENT, OR (IV) ANY LITIGATION, PROCEEDINGS OR INVESTIGATION AGAINST
THE SERVICER, EXCLUDING, HOWEVER, (A) INDEMNIFIED AMOUNTS TO THE EXTENT
RESULTING FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH
INDEMNIFIED PARTY, AND (B) UNDER ANY FEDERAL, STATE OR LOCAL INCOME OR FRANCHISE
TAXES OR ANY OTHER TAX IMPOSED ON OR MEASURED BY INCOME (OR ANY INTEREST OR
PENALTIES WITH RESPECT THERETO OR ARISING FROM A FAILURE TO COMPLY THEREWITH)
REQUIRED TO BE PAID BY SUCH INDEMNIFIED PARTY IN CONNECTION HEREWITH TO ANY
TAXING AUTHORITY.  THE PROVISIONS OF THIS INDEMNITY SHALL RUN DIRECTLY TO AND BE
ENFORCEABLE BY AN INJURED PARTY SUBJECT TO THE LIMITATIONS HEREOF.  IF THE
SERVICER HAS MADE ANY INDEMNITY PAYMENT PURSUANT TO THIS SECTION 9.2 AND SUCH
PAYMENT FULLY INDEMNIFIED THE RECIPIENT THEREOF AND THE RECIPIENT

 

85

--------------------------------------------------------------------------------



 


THEREAFTER COLLECTS ANY PAYMENTS FROM OTHERS IN RESPECT OF SUCH INDEMNIFIED
AMOUNTS, THE RECIPIENT SHALL REPAY TO THE SERVICER AN AMOUNT EQUAL TO THE AMOUNT
IT HAS COLLECTED FROM OTHERS IN RESPECT OF SUCH INDEMNIFIED AMOUNTS.


 


(B)                                 IF FOR ANY REASON THE INDEMNIFICATION
PROVIDED ABOVE IN THIS SECTION 9.2 IS UNAVAILABLE TO THE INDEMNIFIED PARTY OR IS
INSUFFICIENT TO HOLD AN INDEMNIFIED PARTY HARMLESS, THEN SERVICER SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE TO SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE
ONE HAND AND SERVICER ON THE OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH
INDEMNIFIED PARTY AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 


(C)                                  THE OBLIGATIONS OF THE SERVICER UNDER THIS
SECTION 9.2 SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT
OR ANY MANAGING AGENTS AND THE TERMINATION OF THIS AGREEMENT.


 


(D)                                 THE PARTIES HERETO AGREE THAT THE PROVISIONS
OF THIS SECTION 9.2 SHALL NOT BE INTERPRETED TO PROVIDE RECOURSE TO THE SERVICER
AGAINST LOSS BY REASON OF THE BANKRUPTCY OR INSOLVENCY (OR OTHER CREDIT
CONDITION) OF, OR DEFAULT BY, RELATED OBLIGOR ON, ANY TRANSFERRED LOAN.


 


(E)                                  ANY INDEMNIFICATION PURSUANT TO THIS
SECTION 9.2 SHALL NOT BE PAYABLE FROM THE COLLATERAL.


 


ARTICLE X


 


THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS


 


SECTION 10.1                            AUTHORIZATION AND ACTION.


 


(A)                                  EACH SECURED PARTY HEREBY DESIGNATES AND
APPOINTS DB AS ADMINISTRATIVE AGENT HEREUNDER, AND AUTHORIZES DB TO TAKE SUCH
ACTIONS AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO
THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO; PROVIDED, HOWEVER, THAT THE
ADMINISTRATIVE AGENT MAY NOT EXECUTE ANY DOCUMENT IN THE NAME OF, OR WHICH
IMPOSES ANY DIRECT OBLIGATION ON, ANY LENDER.  THE ADMINISTRATIVE AGENT SHALL
NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH
HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY SECURED PARTY, AND NO IMPLIED
COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES ON
THE PART OF THE ADMINISTRATIVE AGENT SHALL BE READ INTO THIS AGREEMENT OR
OTHERWISE EXIST FOR THE ADMINISTRATIVE AGENT.  IN PERFORMING ITS FUNCTIONS AND
DUTIES HEREUNDER, THE ADMINISTRATIVE AGENT SHALL ACT SOLELY AS AGENT FOR THE
SECURED PARTIES AND DOES NOT ASSUME NOR SHALL BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION OR RELATIONSHIP OF TRUST OR AGENCY WITH OR FOR THE BORROWER OR ANY OF
ITS SUCCESSORS OR ASSIGNS.  THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO
TAKE ANY ACTION THAT EXPOSES THE ADMINISTRATIVE AGENT TO PERSONAL LIABILITY OR
THAT IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW.  THE APPOINTMENT AND
AUTHORITY OF THE ADMINISTRATIVE AGENT HEREUNDER SHALL TERMINATE AT THE
INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS.


 


(B)                                 EACH LENDER HEREBY DESIGNATES AND APPOINTS
THE MANAGING AGENT FOR SUCH LENDER’S LENDER GROUP AS ITS MANAGING AGENT
HEREUNDER, AND AUTHORIZES SUCH MANAGING AGENT

 

86

--------------------------------------------------------------------------------



 


TO TAKE SUCH ACTIONS AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE
DELEGATED TO THE MANAGING AGENTS BY THE TERMS OF THIS AGREEMENT TOGETHER WITH
SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO; PROVIDED, HOWEVER, THAT THE
APPLICABLE MANAGING AGENT MAY NOT EXECUTE ANY DOCUMENT IN THE NAME OF, OR WHICH
IMPOSES ANY DIRECT OBLIGATION ON, RFC.  NO MANAGING AGENT SHALL HAVE ANY DUTIES
OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES ON THE PART OF THE
APPLICABLE MANAGING AGENT SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST
FOR THE APPLICABLE MANAGING AGENT.  IN PERFORMING ITS FUNCTIONS AND DUTIES
HEREUNDER, EACH MANAGING AGENT SHALL ACT SOLELY AS AGENT FOR THE LENDERS IN THE
RELATED LENDER GROUP AND DOES NOT ASSUME NOR SHALL BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION OR RELATIONSHIP OF TRUST OR AGENCY WITH OR FOR THE BORROWER OR ANY OF
ITS SUCCESSORS OR ASSIGNS.  NO MANAGING AGENT SHALL BE REQUIRED TO TAKE ANY
ACTION THAT EXPOSES IT TO PERSONAL LIABILITY OR THAT IS CONTRARY TO THIS
AGREEMENT OR APPLICABLE LAW.  THE APPOINTMENT AND AUTHORITY OF EACH MANAGING
AGENT HEREUNDER SHALL TERMINATE AT THE INDEFEASIBLE PAYMENT IN FULL OF THE
OBLIGATIONS.


 


SECTION 10.2                            DELEGATION OF DUTIES.


 


(A)                                  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF
ITS DUTIES UNDER THIS AGREEMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND
SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH
DUTIES.  THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE
CARE.


 


(B)                                 EACH MANAGING AGENT MAY EXECUTE ANY OF ITS
DUTIES UNDER THIS AGREEMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL
BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH
DUTIES.  NO MANAGING AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT
OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.


 


SECTION 10.3                            EXCULPATORY PROVISIONS.


 


(A)                                  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF
ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE (I) LIABLE FOR ANY ACTION
LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH
THIS AGREEMENT (EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR, IN THE CASE OF THE ADMINISTRATIVE AGENT, THE BREACH OF
ITS OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT), OR (II) RESPONSIBLE IN
ANY MANNER TO ANY OF THE SECURED PARTIES FOR ANY RECITALS, STATEMENTS,
REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER CONTAINED IN THIS AGREEMENT
OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR
PROVIDED FOR IN, OR RECEIVED UNDER OR IN CONNECTION WITH, THIS AGREEMENT FOR THE
VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF
THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH, OR FOR
ANY FAILURE OF THE BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER, OR FOR THE
SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE III.  THE ADMINISTRATIVE
AGENT SHALL NOT BE UNDER ANY OBLIGATION TO ANY SECURED PARTY TO ASCERTAIN OR TO
INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS OR
COVENANTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT, OR TO INSPECT THE
PROPERTIES, BOOKS OR RECORDS OF THE BORROWER.  THE ADMINISTRATIVE AGENT SHALL
NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY EARLY TERMINATION EVENT UNLESS THE
ADMINISTRATIVE AGENT HAS RECEIVED NOTICE OF SUCH EARLY TERMINATION EVENT, IN A
DOCUMENT OR OTHER WRITTEN COMMUNICATION TITLED “NOTICE OF EARLY TERMINATION
EVENT” FROM THE BORROWER OR A SECURED PARTY.

 

87

--------------------------------------------------------------------------------



 


(B)                                 NEITHER ANY MANAGING AGENT NOR ANY OF ITS
RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE (I) LIABLE FOR ANY
ACTION LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT (EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR, IN THE CASE OF A MANAGING AGENT, THE BREACH
OF ITS OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT), OR (II) RESPONSIBLE
IN ANY MANNER TO THE ADMINISTRATIVE AGENT OR ANY OF THE SECURED PARTIES FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER
CONTAINED IN THIS AGREEMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER
DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS,
ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED
IN CONNECTION HEREWITH, OR FOR ANY FAILURE OF THE BORROWER TO PERFORM ITS
OBLIGATIONS HEREUNDER, OR FOR THE SATISFACTION OF ANY CONDITION SPECIFIED IN
ARTICLE III.  NO MANAGING AGENT SHALL BE UNDER ANY OBLIGATION TO THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO ASCERTAIN OR TO INQUIRE AS TO THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS OR COVENANTS CONTAINED IN, OR
CONDITIONS OF, THIS AGREEMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF
THE BORROWER.  NO MANAGING AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OF ANY EARLY
TERMINATION EVENT UNLESS SUCH MANAGING AGENT HAS RECEIVED NOTICE OF SUCH EARLY
TERMINATION EVENT, IN A DOCUMENT OR OTHER WRITTEN COMMUNICATION TITLED “NOTICE
OF EARLY TERMINATION EVENT” FROM THE BORROWER, THE ADMINISTRATIVE AGENT OR A
SECURED PARTY.


 


SECTION 10.4                            RELIANCE.


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES
BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY DOCUMENT
OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN
SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ADVICE AND
STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE
BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY
OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH UNLESS IT SHALL FIRST RECEIVE
SUCH ADVICE OR CONCURRENCE OF THE REQUIRED COMMITTED LENDERS OR ALL OF THE
SECURED PARTIES, AS APPLICABLE, AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS, PROVIDED, THAT, UNLESS AND UNTIL
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH ADVICE, THE ADMINISTRATIVE
AGENT MAY TAKE OR REFRAIN FROM TAKING ANY ACTION, AS THE ADMINISTRATIVE AGENT
SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS OF THE SECURED PARTIES, THE
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, IN ACCORDANCE WITH A REQUEST OF THE REQUIRED COMMITTED
LENDERS OR ALL OF THE SECURED PARTIES, AS APPLICABLE, AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE
SECURED PARTIES.


 


(B)                                 EACH MANAGING AGENT SHALL IN ALL CASES BE
ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY DOCUMENT OR
CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED,
SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF
LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE BORROWER),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH MANAGING AGENT.  EACH
MANAGING AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN FAILING OR REFUSING TO
TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN
CONNECTION HEREWITH UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE COMMITTED LENDERS IN ITS RELATED LENDER GROUP AS IT DEEMS APPROPRIATE OR IT

 

88

--------------------------------------------------------------------------------



 


SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE COMMITTED LENDERS IN ITS
RELATED LENDER GROUP, PROVIDED THAT UNLESS AND UNTIL SUCH MANAGING AGENT SHALL
HAVE RECEIVED SUCH ADVICE, THE MANAGING AGENT MAY TAKE OR REFRAIN FROM TAKING
ANY ACTION, AS THE MANAGING AGENT SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS
OF THE LENDERS IN ITS LENDER GROUP.  EACH MANAGING AGENT SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, IN ACCORDANCE WITH A
REQUEST OF THE COMMITTED LENDERS IN SUCH MANAGING AGENT’S LENDER GROUP AND SUCH
REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING
UPON ALL THE LENDERS IN SUCH MANAGING AGENT’S LENDER GROUP.


 


SECTION 10.5                            NON-RELIANCE ON ADMINISTRATIVE AGENT,
MANAGING AGENTS AND OTHER LENDERS.


 

Each Secured Party expressly acknowledges that neither the Administrative Agent,
any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any other
Secured Party hereafter taken, including, without limitation, any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any other Secured Party.  Each Secured
Party represents and warrants to the Administrative Agent and to each other
Secured Party that it has and will, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement.

 


SECTION 10.6                            REIMBURSEMENT AND INDEMNIFICATION.


 

The Committed Lenders agree to reimburse and indemnify the Administrative Agent,
and the Committed Lenders in each Lender Group agree to reimburse the Managing
Agent for such Lender Group, and their respective officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and
(ii) for any other expenses incurred by the Administrative Agent, in its
capacity as Administrative Agent, or any Managing Agent, acting in its capacity
as a Managing Agent, and acting on behalf of the related Lenders, in connection
with the administration and enforcement of this Agreement and the other
Transaction Documents.

 


SECTION 10.7         ADMINISTRATIVE AGENT AND MANAGING AGENTS IN THEIR
INDIVIDUAL CAPACITIES.


 

The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing Agent, as the case may be, were not
the Administrative Agent or a Managing Agent, as the case may be, hereunder. 
With respect to the acquisition of Advances pursuant to this Agreement, the

 

89

--------------------------------------------------------------------------------


 

Administrative Agent, each Managing Agent and each of their respective
Affiliates shall have the same rights and powers under this Agreement as any
Lender and may exercise the same as though it were not the Administrative Agent
or a Managing Agent, as the case may be, and the terms “Committed Lender”
“Lender” “Committed Lenders” and “Lenders” shall include the Administrative
Agent or a Managing Agent, as the case may be, in its individual capacity.

 


SECTION 10.8                            SUCCESSOR ADMINISTRATIVE AGENT OR
MANAGING AGENT.


 


(A)                                  THE ADMINISTRATIVE AGENT MAY, UPON 5 DAYS’
NOTICE TO THE BORROWER AND THE SECURED PARTIES, AND THE ADMINISTRATIVE AGENT
WILL, UPON THE DIRECTION OF ALL OF THE LENDERS RESIGN AS ADMINISTRATIVE AGENT. 
IF THE ADMINISTRATIVE AGENT SHALL RESIGN, THEN THE REQUIRED COMMITTED LENDERS
DURING SUCH 5-DAY PERIOD SHALL APPOINT FROM AMONG THE SECURED PARTIES A
SUCCESSOR AGENT.  IF FOR ANY REASON NO SUCCESSOR ADMINISTRATIVE AGENT IS
APPOINTED BY THE REQUIRED COMMITTED LENDERS DURING SUCH 5-DAY PERIOD, THEN
EFFECTIVE UPON THE EXPIRATION OF SUCH 5-DAY PERIOD, THE SECURED PARTIES SHALL
PERFORM ALL OF THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER AND THE BORROWER
SHALL MAKE ALL PAYMENTS IN RESPECT OF THE OBLIGATIONS OR UNDER ANY FEE LETTER
DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES
DIRECTLY TO THE APPLICABLE MANAGING AGENTS, ON BEHALF OF THE LENDERS IN THE
APPLICABLE LENDER GROUP AND FOR ALL PURPOSES SHALL DEAL DIRECTLY WITH THE
SECURED PARTIES.  AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION
HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF ARTICLE IX AND ARTICLE X
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.


 


(B)                                 ANY MANAGING AGENT MAY, UPON 5 DAYS’ NOTICE
TO THE BORROWER, THE ADMINISTRATIVE AGENT AND THE RELATED LENDERS, AND ANY
MANAGING AGENT WILL, UPON THE DIRECTION OF ALL OF THE RELATED COMMITTED LENDERS
RESIGN AS A MANAGING AGENT.  IF A MANAGING AGENT SHALL RESIGN, THEN THE RELATED
COMMITTED LENDERS DURING SUCH 5-DAY PERIOD SHALL APPOINT FROM AMONG THE RELATED
COMMITTED LENDERS A SUCCESSOR MANAGING AGENT.  IF FOR ANY REASON NO SUCCESSOR
MANAGING AGENT IS APPOINTED BY SUCH COMMITTED LENDERS DURING SUCH 5-DAY PERIOD,
THEN EFFECTIVE UPON THE EXPIRATION OF SUCH 5-DAY PERIOD, SUCH COMMITTED LENDERS
SHALL PERFORM ALL OF THE DUTIES OF THE RELATED MANAGING AGENT HEREUNDER.  AFTER
ANY RETIRING MANAGING AGENT’S RESIGNATION HEREUNDER AS A MANAGING AGENT, THE
PROVISIONS OF ARTICLE IX AND ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS A MANAGING AGENT UNDER
THIS AGREEMENT.


 


ARTICLE XI


 


ASSIGNMENTS; PARTICIPATIONS


 


SECTION 11.1                            ASSIGNMENTS AND PARTICIPATIONS.


 


(A)                                  BORROWER AND EACH COMMITTED LENDER HEREBY
AGREE AND CONSENT TO THE COMPLETE OR PARTIAL ASSIGNMENT BY EACH CP LENDER OF ALL
OR ANY PORTION OF ITS RIGHTS UNDER, INTEREST IN, TITLE TO AND OBLIGATIONS UNDER
THIS AGREEMENT (I) TO ITS LIQUIDITY BANKS PURSUANT TO A LIQUIDITY AGREEMENT,
(II) (A) TO ANY OTHER ISSUER OF COMMERCIAL PAPER NOTES SPONSORED OR ADMINISTERED
BY THE MANAGING AGENT OF SUCH CP LENDER’S LENDER GROUP (OR, IN THE CASE OF THE
LENDER GROUP FOR WHICH KEYBANK NATIONAL ASSOCIATION ACTS AS MANAGING AGENT, TO
ANY OTHER ISSUER OF COMMERCIAL

 

90

--------------------------------------------------------------------------------



 


PAPER NOTES SPONSORED OR ADMINISTERED BY SUCH MANAGING AGENT OR FOR WHICH
LIBERTY HAMPSHIRE COMPANY, LLC PROVIDES SERVICES) OR (B) TO ANY LENDER OR ANY
AFFILIATE OF A LENDER HEREUNDER, OR (III) TO ANY OTHER PERSON; PROVIDED THAT,
PRIOR TO THE OCCURRENCE OF AN EARLY TERMINATION EVENT, SUCH CP LENDER MAY NOT
MAKE ANY SUCH ASSIGNMENT PURSUANT TO THIS CLAUSE (III), EXCEPT IN THE EVENT THAT
THE CIRCUMSTANCES DESCRIBED IN SECTION 11.1(C) OCCUR, WITHOUT THE CONSENT OF THE
BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  UPON
SUCH ASSIGNMENT, SUCH CP LENDER SHALL BE RELEASED FROM ITS OBLIGATIONS SO
ASSIGNED.  FURTHER, BORROWER AND EACH COMMITTED LENDER HEREBY AGREE THAT ANY
ASSIGNEE OF ANY CP LENDER OF THIS AGREEMENT OR ALL OR ANY OF THE OUTSTANDING
ADVANCES OF SUCH CP LENDER SHALL HAVE ALL OF THE RIGHTS AND BENEFITS UNDER THIS
AGREEMENT AS IF THE TERM “CP LENDER” EXPLICITLY REFERRED TO SUCH PARTY, AND NO
SUCH ASSIGNMENT SHALL IN ANY WAY IMPAIR THE RIGHTS AND BENEFITS OF SUCH CP
LENDER HEREUNDER.  NEITHER BORROWER NOR THE SERVICER SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 ANY COMMITTED LENDER MAY AT ANY TIME AND
FROM TIME TO TIME ASSIGN TO ONE OR MORE PERSONS (“PURCHASING COMMITTED LENDERS”)
ALL OR ANY PART OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO
AN ASSIGNMENT AGREEMENT, SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT C HERETO
(THE “ASSIGNMENT AND ACCEPTANCE”) EXECUTED BY SUCH PURCHASING COMMITTED LENDER
AND SUCH SELLING COMMITTED LENDER.  THE CONSENT OF THE CP LENDER OR CP LENDERS,
IF ANY, IN SUCH COMMITTED LENDER’S LENDER GROUP SHALL BE REQUIRED PRIOR TO THE
EFFECTIVENESS OF ANY SUCH ASSIGNMENT.  IN ADDITION, SO LONG AS NO EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED AND IS CONTINUING
AT SUCH TIME, THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED PRIOR TO THE EFFECTIVENESS OF ANY SUCH
ASSIGNMENT.  EACH ASSIGNEE OF A COMMITTED LENDER MUST BE AN ELIGIBLE ASSIGNEE
AND MUST AGREE TO DELIVER TO THE ADMINISTRATIVE AGENT, PROMPTLY FOLLOWING ANY
REQUEST THEREFOR BY THE MANAGING AGENT FOR ITS LENDER GROUP OR THE AFFECTED CP
LENDER OR CP LENDERS, IF ANY, AN ENFORCEABILITY OPINION IN FORM AND SUBSTANCE
SATISFACTORY TO SUCH MANAGING AGENT AND SUCH CP LENDER OR CP LENDERS, IF ANY. 
UPON DELIVERY OF THE EXECUTED ASSIGNMENT AND ACCEPTANCE TO THE ADMINISTRATIVE
AGENT, SUCH SELLING COMMITTED LENDER SHALL BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER TO THE EXTENT OF SUCH ASSIGNMENT.  THEREAFTER THE PURCHASING COMMITTED
LENDER SHALL FOR ALL PURPOSES BE A COMMITTED LENDER PARTY TO THIS AGREEMENT AND
SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A COMMITTED LENDER UNDER THIS
AGREEMENT TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY HERETO AND NO
FURTHER CONSENT OR ACTION BY BORROWER, THE LENDERS OR THE ADMINISTRATIVE AGENT
SHALL BE REQUIRED.


 


(C)                                  EACH OF THE COMMITTED LENDERS AGREES THAT
IN THE EVENT THAT IT SHALL CEASE TO HAVE THE REQUIRED RATINGS (AN “AFFECTED
COMMITTED LENDER”), SUCH AFFECTED COMMITTED LENDER SHALL BE OBLIGED, AT THE
REQUEST OF THE CP LENDERS, IF ANY, IN SUCH COMMITTED LENDER’S LENDER GROUP OR
THE APPLICABLE MANAGING AGENT, TO ASSIGN ALL OF ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO (X) ANOTHER COMMITTED LENDER OR (Y) ANOTHER FUNDING ENTITY
NOMINATED BY SUCH MANAGING AGENT AND ACCEPTABLE TO SUCH AFFECTED CP LENDERS, AND
WILLING TO PARTICIPATE IN THIS AGREEMENT THROUGH THE TERMINATION DATE IN THE
PLACE OF SUCH AFFECTED COMMITTED LENDER; PROVIDED THAT THE AFFECTED COMMITTED
LENDER RECEIVES PAYMENT IN FULL, PURSUANT TO AN ASSIGNMENT AGREEMENT, OF AN
AMOUNT EQUAL TO SUCH COMMITTED LENDER’S PRO RATA SHARE OF THE OUTSTANDING
ADVANCES AND INTEREST OWING TO THE COMMITTED LENDERS AND ALL ACCRUED BUT UNPAID
FEES AND OTHER COSTS AND EXPENSES PAYABLE IN RESPECT OF ITS PRO RATA SHARE OF
THE OUTSTANDING ADVANCES OF THE COMMITTED LENDERS.

 

91

--------------------------------------------------------------------------------



 


(D)                                 BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ACCEPTANCE, THE PURCHASING COMMITTED LENDER THEREUNDER AND THE SELLING
COMMITTED LENDER THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER
PARTIES HERETO AS FOLLOWS: (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND
ACCEPTANCE, SUCH SELLING COMMITTED LENDER MAKES NO REPRESENTATION OR WARRANTY
AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR THE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS
AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;
(II) SUCH SELLING COMMITTED LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE RELATED
CP LENDER, IF ANY, OR THE PERFORMANCE OR OBSERVANCE BY SUCH CP LENDER OF ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO; (III) SUCH PURCHASING COMMITTED LENDER CONFIRMS THAT
IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF SUCH FINANCIAL
STATEMENTS AND OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO
MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND
ACCEPTANCE; (IV) SUCH PURCHASING COMMITTED LENDER WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY MANAGING AGENT, THE
SELLING COMMITTED LENDER OR ANY OTHER COMMITTED LENDER AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS
AGREEMENT; (V) SUCH PURCHASING COMMITTED LENDER AND SUCH SELLING COMMITTED
LENDER CONFIRM THAT SUCH PURCHASING COMMITTED LENDER IS AN ELIGIBLE ASSIGNEE;
(VI) SUCH PURCHASING COMMITTED LENDER APPOINTS AND AUTHORIZES EACH OF THE
ADMINISTRATIVE AGENT AND THE APPLICABLE MANAGING AGENT TO TAKE SUCH ACTION AS
AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE
DELEGATED TO SUCH AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO; AND (VII) SUCH PURCHASING COMMITTED LENDER AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH
BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A COMMITTED
LENDER.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT
ITS ADDRESS REFERRED TO HEREIN A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE COMMITTED LENDERS AND THE COMMITMENT OF, AND PRINCIPAL
AMOUNT OF, EACH ADVANCE OWNED BY EACH COMMITTED LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE LENDERS, THE BORROWER AND THE
MANAGING AGENTS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS
A COMMITTED LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY THE LENDERS, ANY MANAGING AGENT OR THE
BORROWER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


(F)                                    SUBJECT TO THE PROVISIONS OF THIS
SECTION 11.1, UPON THEIR RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
SELLING COMMITTED LENDER AND AN PURCHASING COMMITTED LENDER, THE ADMINISTRATIVE
AGENT SHALL, IF SUCH ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN
SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO, ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE, AND THE ADMINISTRATIVE AGENT SHALL THEN (I) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER AND (II) GIVE PROMPT NOTICE THEREOF TO EACH
MANAGING AGENT.


 


(G)                                 ANY COMMITTED LENDER MAY, IN THE ORDINARY
COURSE OF ITS BUSINESS AT ANY TIME SELL TO ONE OR MORE PERSONS (EACH A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ITS PRO-RATA SHARE OF THE ADVANCES OF
THE COMMITTED LENDERS OR ANY OTHER INTEREST OF SUCH COMMITTED LENDER

 

92

--------------------------------------------------------------------------------



 


HEREUNDER.  NOTWITHSTANDING ANY SUCH SALE BY A COMMITTED LENDER OF A
PARTICIPATING INTEREST TO A PARTICIPANT, SUCH COMMITTED LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH COMMITTED LENDER
SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, AND THE BORROWER, THE CP LENDERS, THE MANAGING AGENTS AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
COMMITTED LENDER IN CONNECTION WITH SUCH COMMITTED LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  EACH COMMITTED LENDER AGREES THAT ANY
AGREEMENT BETWEEN SUCH COMMITTED LENDER AND ANY SUCH PARTICIPANT IN RESPECT OF
SUCH PARTICIPATING INTEREST SHALL NOT RESTRICT SUCH COMMITTED LENDER’S RIGHT TO
AGREE TO ANY AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION TO THIS AGREEMENT,
EXCEPT FOR (I) ANY AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION SET FORTH IN
SECTION 12.1 OF THIS AGREEMENT AND (II) ANY RESTRICTIONS SET FORTH UNDER THE
SWINGLINE CREDIT AGREEMENT RESTRICTING RFC, OR ITS ASSIGNS UNDER THE SWINGLINE
CREDIT AGREEMENT, FROM CONSENTING TO ANY AMENDMENT, SUPPLEMENT, WAIVER OR
MODIFICATION TO THIS AGREEMENT WHICH REQUIRES THE PRIOR APPROVAL OF THE
SWINGLINE AGENT.


 


(H)                                 EACH COMMITTED LENDER MAY, IN CONNECTION
WITH ANY ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION
PURSUANT TO THIS SECTION 11.1, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR
PROPOSED ASSIGNEE OR PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER OR
SERVICER FURNISHED TO SUCH COMMITTED LENDER BY OR ON BEHALF OF THE BORROWER OR
THE SERVICER.


 


(I)                                     NOTHING HEREIN SHALL PROHIBIT ANY
COMMITTED LENDER FROM PLEDGING OR ASSIGNING AS COLLATERAL ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE
LAW AND ANY SUCH PLEDGE OR COLLATERAL ASSIGNMENT MAY BE MADE WITHOUT COMPLIANCE
WITH SECTION 11.1(A) OR SECTION 11.1(B).


 


(J)                                     IN THE EVENT ANY COMMITTED LENDER CAUSES
INCREASED COSTS, EXPENSES OR TAXES TO BE INCURRED BY THE ADMINISTRATIVE AGENT,
MANAGING AGENTS OR THE RELATED CP LENDER, IF ANY, IN CONNECTION WITH THE
ASSIGNMENT OR PARTICIPATION OF SUCH COMMITTED LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT TO AN ELIGIBLE ASSIGNEE THEN SUCH COMMITTED LENDER AGREES
THAT IT WILL MAKE REASONABLE EFFORTS TO ASSIGN SUCH INCREASED COSTS, EXPENSES OR
TAXES TO SUCH ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.


 


SECTION 11.2                            ADDITIONAL LENDER GROUPS.


 

Upon the Borrower’s request, with the consent of the Administrative Agent, an
additional Lender Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Lender Group, the Borrower, the Servicer and the Administrative
Agent, which execution and delivery shall not be unreasonably refused by such
parties.  Upon the effective date of such Joinder Agreement, (i) each Person
specified therein as a “CP Lender”, if any, shall become a party hereto as a CP
Lender, entitled to the rights and subject to the obligations of a CP Lender
hereunder, (ii) each Person specified therein as a “Committed Lender” shall
become a party hereto as a Committed Lender, entitled to the rights and subject
to the obligations of a Committed Lender hereunder, (iii) each Person specified
therein as a “Managing Agent” shall become a party hereto as a Managing Agent,
entitled to the rights and subject to the obligations of a Managing Agent
hereunder and (iv) the Facility Amount shall be increased by an amount equal to
the aggregate Commitments of the Committed Lenders party to such Joinder
Agreement.  On or prior to the

 

93

--------------------------------------------------------------------------------


 

effective date of such Joinder Agreement, the Borrower, the Servicer and the new
Managing Agent shall enter into a fee letter for purposes of setting forth the
fees payable to the members of such Lender Group in connection with this
Agreement, which fee letter shall be considered a “Fee Letter” for all purposes
of this Agreement.  The Administrative Agent shall give each Lender prompt
notice of the addition of any Lender Group.

 


ARTICLE XII


 


MISCELLANEOUS


 


SECTION 12.1                            AMENDMENTS AND WAIVERS.


 

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Managing Agents
and the Required Committed Lenders; provided, however, that (i) without the
consent of the Committed Lenders in any Lender Group (other than the Lender
Group to which such Committed Lenders are being added), the Administrative Agent
and the applicable Managing Agent may, with the consent of Borrower, amend this
Agreement solely to add additional Persons as Committed Lenders hereunder,
(ii) any amendment of this Agreement that is solely for the purpose of
increasing the Commitment of a specific Committed Lender may be effected with
the written consent of the Borrower, the Administrative Agent and the affected
Committed Lender, (iii) any amendment waiver or other modification, the effect
of which is to create a commitment by any CP Lender to fund Advances hereunder,
shall not be effective without the consent of such CP Lender, and (iv) the
consent of each affected Lender shall be required to: (A) extend the Commitment
Termination Date or the date of any payment or deposit of Collections by the
Borrower or the Servicer, (B) reduce the amount (other than by reason of the
repayment thereof) or extend the time of payment of Advances Outstanding or
reduce the rate or extend the time of payment of Interest (or any component
thereof) or increase the Group Advance Limit of the related Lender Group,
(C) reduce any fee payable to the Administrative Agent or any Managing Agent for
the benefit of the Lenders, (D) amend, modify or waive any provision of the
definition of Required Committed Lenders or Sections 2.11, 11.1(a), 12.1, 12.9,
or 12.10, (E) consent to or permit the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement, (F) amend or waive any
Servicer Termination Event or Early Termination Event, (G) change the definition
of “Borrowing Base,” “Charged-Off Ratio,” “Default Ratio,” “Eligible Loan” or
“Settlement Date,” or (H) amend or modify any defined term (or any defined term
used directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material affect on the
rights or obligations of the Collateral Custodian or the Backup Servicer
(including any duties of the Servicer that the Backup Servicer would have to
assume as Successor Servicer) shall be effective against such Person without the
written agreement of such Person.  The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Collateral Custodian
and the Backup Servicer.

 

94

--------------------------------------------------------------------------------


 


SECTION 12.2                            NOTICES, ETC.


 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or hand
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or specified in such party’s Assignment and
Acceptance or Joinder Agreement or at such other address as shall be designated
by such party in a written notice to the other parties hereto.  All such notices
and communications shall be effective, upon receipt, or in the case of
(a) notice by mail, five days after being deposited in the United States mail,
first class postage prepaid, (b) notice by telex, when telexed against receipt
of answer back, or (c) notice by facsimile copy, when verbal communication of
receipt is obtained, except that notices and communications pursuant to this
Article XII shall not be effective until received with respect to any notice
sent by mail or telex.

 


SECTION 12.3                            NO WAIVER, RIGHTS AND REMEDIES.


 

No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.

 


SECTION 12.4                            BINDING EFFECT.


 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Secured Parties and their respective successors
and permitted assigns and, in addition, the provisions of Section 2.8 shall
inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Sections 2.8, 7.18, 9.1 and 9.2 shall inure to the benefit
of the Backup Servicer.

 


SECTION 12.5                            TERM OF THIS AGREEMENT.


 

This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V, and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.

 


SECTION 12.6                            GOVERNING LAW; CONSENT TO JURISDICTION;
WAIVER OF OBJECTION TO VENUE.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.  EACH OF THE SECURED PARTIES, THE BORROWER AND THE
ADMINISTRATIVE AGENT HEREBY

 

95

--------------------------------------------------------------------------------


 

AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK.  EACH OF THE PARTIES HERETO AND EACH SECURED PARTY HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE
OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

 


SECTION 12.7                            WAIVER OF JURY TRIAL.


 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE SECURED PARTIES, THE
BORROWER AND THE ADMINISTRATIVE AGENT WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 


SECTION 12.8                            COSTS, EXPENSES AND TAXES.


 


(A)           IN ADDITION TO THE RIGHTS OF INDEMNIFICATION GRANTED TO THE
ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE OTHER SECURED PARTIES AND ITS OR
THEIR AFFILIATES AND OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS THEREOF UNDER
ARTICLE IX HEREOF, THE BORROWER AGREES TO PAY ON DEMAND ALL REASONABLE COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS AND THE OTHER SECURED
PARTIES INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION (INCLUDING PERIODIC AUDITING), AMENDMENT OR MODIFICATION OF, OR
ANY WAIVER OR CONSENT ISSUED IN CONNECTION WITH, THIS AGREEMENT AND THE OTHER
DOCUMENTS TO BE DELIVERED HEREUNDER OR IN CONNECTION HEREWITH, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL
FOR THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS AND THE OTHER SECURED PARTIES
WITH RESPECT THERETO AND WITH RESPECT TO ADVISING THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS AND THE OTHER SECURED PARTIES AS TO THEIR RESPECTIVE RIGHTS AND
REMEDIES UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER
OR IN CONNECTION HEREWITH, AND ALL COSTS AND EXPENSES, IF ANY (INCLUDING
REASONABLE COUNSEL FEES AND EXPENSES), INCURRED BY THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS OR THE OTHER SECURED PARTIES IN CONNECTION WITH THE ENFORCEMENT
OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER OR IN
CONNECTION HEREWITH (INCLUDING ANY HEDGE AGREEMENT).


 


(B)           THE BORROWER SHALL PAY ON DEMAND ANY AND ALL STAMP, SALES, EXCISE
AND OTHER TAXES AND FEES PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH
THE EXECUTION, DELIVERY, FILING AND RECORDING OF THIS AGREEMENT, THE OTHER
DOCUMENTS TO BE DELIVERED HEREUNDER OR ANY AGREEMENT OR OTHER DOCUMENT PROVIDING
LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR SUPPORT TO THE LENDER IN
CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR MAINTENANCE OF ADVANCES
HEREUNDER.

 

96

--------------------------------------------------------------------------------


 


(C)           THE BORROWER SHALL PAY ON DEMAND ALL OTHER COSTS, EXPENSES AND
TAXES (EXCLUDING INCOME TAXES) (“OTHER COSTS”), INCLUDING, WITHOUT LIMITATION,
ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY
MANAGING AGENT IN CONNECTION WITH PERIODIC AUDITS OF THE BORROWER’S OR THE
SERVICER’S BOOKS AND RECORDS, WHICH ARE INCURRED AS A RESULT OF THE EXECUTION OF
THIS AGREEMENT.


 


SECTION 12.9                            NO PROCEEDINGS.


 

Each party hereto (other than each CP Lender, as to itself) hereby covenants and
agrees that on behalf of itself and each of its affiliates, that prior to the
date which is one year and one day after the payment in full of all indebtedness
for borrowed money of a CP Lender, such party will not institute against, or
join any other Person in instituting against, such CP Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of any jurisdiction.  The provisions of this
Section 12.9 shall survive the termination of this Agreement.

 

Each of the parties hereto (other than the Administrative Agent and the Secured
Parties) hereby agrees that it will not institute against, or join any other
Person in instituting against the Borrower any Insolvency Proceeding so long as
there shall not have elapsed one year and one day since the Collection Date.

 


SECTION 12.10                     RECOURSE AGAINST CERTAIN PARTIES.


 


(A)           NO RECOURSE UNDER OR WITH RESPECT TO ANY OBLIGATION, COVENANT OR
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ANY FEES OR ANY OTHER
OBLIGATIONS) OF THE ADMINISTRATIVE AGENT, ANY SECURED PARTY AS CONTAINED IN THIS
AGREEMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT ENTERED INTO BY IT
PURSUANT HERETO OR IN CONNECTION HEREWITH SHALL BE HAD AGAINST ANY PERSON OR ANY
MANAGER OR ADMINISTRATOR OF SUCH PERSON OR ANY INCORPORATOR, AFFILIATE,
STOCKHOLDER, OFFICER, EMPLOYEE OR DIRECTOR OF SUCH PERSON OR OF THE BORROWER OR
OF ANY SUCH MANAGER OR ADMINISTRATOR, AS SUCH, BY THE ENFORCEMENT OF ANY
ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY VIRTUE OF ANY STATUTE OR
OTHERWISE.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE OBLIGATIONS OF A CP LENDER UNDER THIS AGREEMENT ARE SOLELY THE
COMPANY OBLIGATIONS OF SUCH CP LENDER AND SHALL BE PAYABLE BY SUCH CP LENDER AND
SHALL CONSTITUTE A CLAIM (AS DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED
STATES BANKRUPTCY CODE) AGAINST SUCH CP LENDER SOLELY TO THE EXTENT OF FUNDS
RECEIVED BY SUCH CP LENDER IN RESPECT OF THIS AGREEMENT.  IN ADDITION, EACH
PARTY HERETO AGREES THAT A CP LENDER SHALL HAVE NO OBLIGATION TO PAY ANY PARTY
HERETO ANY AMOUNTS CONSTITUTING FEES, A REIMBURSEMENT FOR EXPENSES OR
INDEMNITIES (COLLECTIVELY, “EXPENSE CLAIMS”), AND SUCH EXPENSE CLAIMS SHALL NOT
CONSTITUTE A CLAIM AGAINST SUCH CP LENDER (AS DEFINED IN SECTION 101 OF TITLE 11
OF THE UNITED STATES BANKRUPTCY CODE), UNLESS OR UNTIL SUCH CP LENDER HAS
RECEIVED AMOUNTS SUFFICIENT TO PAY SUCH EXPENSE CLAIMS PURSUANT TO THIS
AGREEMENT AND SUCH AMOUNTS ARE NOT REQUIRED TO PAY THE COMMERCIAL PAPER AND ANY
OTHER DEBT SECURITIES OF SUCH CP LENDER.


 


(C)           THE PROVISIONS OF THIS SECTION 12.10 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.

 

97

--------------------------------------------------------------------------------


 


SECTION 12.11                     PROTECTION OF SECURITY INTEREST; APPOINTMENT
OF ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT.


 


(A)           THE BORROWER SHALL, OR SHALL CAUSE THE SERVICER TO, CAUSE THIS
AGREEMENT, ALL AMENDMENTS HERETO AND/OR ALL FINANCING STATEMENTS AND
CONTINUATION STATEMENTS AND ANY OTHER NECESSARY DOCUMENTS COVERING THE RIGHT,
TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES
AND OF THE SECURED PARTIES TO THE COLLATERAL TO BE PROMPTLY RECORDED, REGISTERED
AND FILED, AND AT ALL TIME TO BE KEPT RECORDED, REGISTERED AND FILED, ALL IN
SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY LAW FULLY TO PRESERVE AND
PROTECT THE RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR
THE SECURED PARTIES HEREUNDER TO ALL PROPERTY COMPRISING THE COLLATERAL.  THE
BORROWER SHALL DELIVER OR, SHALL CAUSE THE SERVICER TO DELIVER, TO THE
ADMINISTRATIVE AGENT FILE-STAMPED COPIES OF, OR FILING RECEIPTS FOR, ANY
DOCUMENT RECORDED, REGISTERED OR FILED AS PROVIDED ABOVE, AS SOON AS AVAILABLE
FOLLOWING SUCH RECORDING, REGISTRATION OR FILING.  THE BORROWER AND THE SERVICER
SHALL COOPERATE FULLY IN CONNECTION WITH THE OBLIGATIONS SET FORTH ABOVE AND
WILL EXECUTE ANY AND ALL DOCUMENTS REASONABLY REQUIRED TO FULFILL THE INTENT OF
THIS SECTION 12.11.


 


(B)           THE BORROWER AGREES THAT FROM TIME TO TIME, AT ITS EXPENSE, IT
WILL PROMPTLY EXECUTE AND DELIVER ALL INSTRUMENTS AND DOCUMENTS, AND TAKE ALL
ACTIONS, THAT MAY REASONABLY BE NECESSARY OR DESIRABLE, OR THAT THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, TO PERFECT, PROTECT OR MORE FULLY
EVIDENCE THE SECURITY INTEREST GRANTED TO THE ADMINISTRATIVE AGENT, AS AGENT FOR
THE SECURED PARTIES, IN THE COLLATERAL, OR TO ENABLE THE ADMINISTRATIVE AGENT OR
THE SECURED PARTIES TO EXERCISE AND ENFORCE THEIR RIGHTS AND REMEDIES HEREUNDER.


 


(C)           IF THE BORROWER OR THE SERVICER FAILS TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER AFTER FIVE BUSINESS DAYS’ NOTICE FROM THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER MAY (BUT SHALL NOT BE REQUIRED TO)
PERFORM, OR CAUSE PERFORMANCE OF, SUCH OBLIGATION; AND THE ADMINISTRATIVE
AGENT’S OR SUCH LENDER’S REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION
THEREWITH SHALL BE PAYABLE BY THE BORROWER (IF THE SERVICER THAT FAILS TO SO
PERFORM IS THE BORROWER OR AN AFFILIATE THEREOF) AS PROVIDED IN ARTICLE IX, AS
APPLICABLE.  THE BORROWER IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT AND
APPOINTS THE ADMINISTRATIVE AGENT AS ITS ATTORNEY-IN-FACT TO ACT ON BEHALF OF
THE BORROWER, (I) TO EXECUTE ON BEHALF OF THE BORROWER AS DEBTOR AND TO FILE
FINANCING STATEMENTS NECESSARY OR DESIRABLE IN THE ADMINISTRATIVE AGENT’S SOLE
DISCRETION TO PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE
INTEREST OF THE SECURED PARTIES IN THE COLLATERAL AND (II) TO FILE A CARBON,
PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS AGREEMENT OR ANY FINANCING STATEMENT
WITH RESPECT TO THE COLLATERAL AS A FINANCING STATEMENT IN SUCH OFFICES AS THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION DEEMS NECESSARY OR DESIRABLE TO
PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE INTERESTS OF THE
LENDERS IN THE COLLATERAL.  THIS APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.


 


(D)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER WILL,
NOT EARLIER THAN SIX (6) MONTHS AND NOT LATER THAN THREE (3) MONTHS PRIOR TO THE
FIFTH ANNIVERSARY OF THE DATE OF FILING OF THE FINANCING STATEMENT REFERRED TO
IN SECTION 3.1 OR ANY OTHER FINANCING STATEMENT FILED PURSUANT TO THIS AGREEMENT
OR IN CONNECTION WITH ANY ADVANCE HEREUNDER, UNLESS THE COLLECTION DATE SHALL
HAVE OCCURRED:

 

98

--------------------------------------------------------------------------------


 

(I)            EXECUTE AND DELIVER AND FILE OR CAUSE TO BE FILED AN APPROPRIATE
CONTINUATION STATEMENT WITH RESPECT TO SUCH FINANCING STATEMENT; AND

 

(II)           DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT AN
OPINION OF THE COUNSEL FOR BORROWER, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, CONFIRMING AND UPDATING THE OPINION
DELIVERED PURSUANT TO SECTION 3.1 WITH RESPECT TO PERFECTION AND OTHERWISE TO
THE EFFECT THAT THE COLLATERAL HEREUNDER CONTINUES TO BE SUBJECT TO A PERFECTED
SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, SUBJECT TO NO OTHER LIENS OF RECORD EXCEPT AS PROVIDED HEREIN OR
OTHERWISE PERMITTED HEREUNDER, WHICH OPINION MAY CONTAIN USUAL AND CUSTOMARY
ASSUMPTIONS, LIMITATIONS AND EXCEPTIONS.

 


SECTION 12.12                     CONFIDENTIALITY.


 


(A)           EACH OF THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE OTHER
SECURED PARTIES AND THE BORROWER SHALL MAINTAIN AND SHALL CAUSE EACH OF ITS
EMPLOYEES AND OFFICERS TO MAINTAIN THE CONFIDENTIALITY OF THE AGREEMENT AND THE
OTHER CONFIDENTIAL PROPRIETARY INFORMATION WITH RESPECT TO THE OTHER PARTIES
HERETO AND THEIR RESPECTIVE BUSINESSES OBTAINED BY IT OR THEM IN CONNECTION WITH
THE STRUCTURING, NEGOTIATING AND EXECUTION OF THE TRANSACTIONS CONTEMPLATED
HEREIN, EXCEPT THAT EACH SUCH PARTY AND ITS OFFICERS AND EMPLOYEES MAY
(I) DISCLOSE SUCH INFORMATION TO ITS EXTERNAL ACCOUNTANTS AND ATTORNEYS AND AS
REQUIRED BY AN APPLICABLE LAW, AS REQUIRED TO BE PUBLICLY FILED WITH SEC, OR AS
REQUIRED BY AN ORDER OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING, (II) DISCLOSE
THE EXISTENCE OF THIS AGREEMENT, BUT NOT THE FINANCIAL TERMS THEREOF AND
(III) DISCLOSE THE AGREEMENT AND SUCH INFORMATION IN ANY SUIT, ACTION,
PROCEEDING OR INVESTIGATION (WHETHER IN LAW OR IN EQUITY OR PURSUANT TO
ARBITRATION) INVOLVING AND OF THE LOAN DOCUMENTS OR ANY HEDGING AGREEMENT FOR
THE PURPOSE OF DEFENDING ITSELF, REDUCING ITSELF, REDUCING ITS LIABILITY, OR
PROTECTING OR EXERCISING ANY OF ITS CLAIMS, RIGHTS, REMEDIES, OR INTERESTS UNDER
OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS OR ANY HEDGING AGREEMENT.


 


(B)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE BORROWER
HEREBY CONSENTS TO THE DISCLOSURE OF ANY NONPUBLIC INFORMATION WITH RESPECT TO
IT FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN AND IN THE
TRANSACTION DOCUMENTS (I) TO THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES BY
EACH OTHER, (II) BY THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES TO ANY
PROSPECTIVE OR ACTUAL ELIGIBLE ASSIGNEE OR PARTICIPANT OF ANY OF THEM OR
(III) BY THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER, OR PROVIDER OF A SURETY, GUARANTY OR CREDIT OR
LIQUIDITY ENHANCEMENT TO A SECURED PARTY AND TO ANY OFFICERS, DIRECTORS,
MEMBERS, EMPLOYEES, OUTSIDE ACCOUNTANTS AND ATTORNEYS OF ANY OF THE FOREGOING,
PROVIDED EACH SUCH PERSON IS INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND, OTHER THAN ANY RATING AGENCY, AGREES TO BE BOUND HEREBY.  IN
ADDITION, THE SECURED PARTIES AND THE ADMINISTRATIVE AGENT MAY DISCLOSE ANY SUCH
NONPUBLIC INFORMATION PURSUANT TO ANY LAW, RULE, REGULATION, DIRECTION, REQUEST
OR ORDER OF ANY JUDICIAL, ADMINISTRATIVE OR REGULATORY AUTHORITY OR
PROCEEDINGS.  IN ADDITION, THE BORROWER HEREBY CONSENTS TO DISCLOSURE BY A CP
LENDER TO ITS COMMERCIAL PAPER INVESTORS OF THE EXISTENCE OF THIS FACILITY AND
THE IDENTITY OF THE BORROWER HEREUNDER.


 


(C)           THE BORROWER AND THE SERVICER EACH AGREES THAT IT SHALL NOT (AND
SHALL NOT PERMIT ANY OF ITS AFFILIATES TO) ISSUE ANY NEWS RELEASE OR MAKE ANY
PUBLIC ANNOUNCEMENT PERTAINING TO

 

99

--------------------------------------------------------------------------------


 


THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD) UNLESS SUCH NEWS RELEASE OR PUBLIC
ANNOUNCEMENT IS REQUIRED BY LAW, IN WHICH CASE THE BORROWER OR THE SERVICER
SHALL CONSULT WITH THE ADMINISTRATIVE AGENT AND EACH MANAGING AGENT PRIOR TO THE
ISSUANCE OF SUCH NEWS RELEASE OR PUBLIC ANNOUNCEMENT.  THE BORROWER AND THE
SERVICER EACH MAY, HOWEVER, DISCLOSE THE GENERAL TERMS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO TRADE CREDITORS,
SUPPLIERS AND OTHER SIMILARLY-SITUATED PERSONS SO LONG AS SUCH DISCLOSURE IS NOT
IN THE FORM OF A NEWS RELEASE OR PUBLIC ANNOUNCEMENT.


 


SECTION 12.13                     EXECUTION IN COUNTERPARTS; SEVERABILITY;
INTEGRATION.


 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than any Fee Letter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:

GLADSTONE BUSINESS LOAN, LLC

 

 

 

By

 

 

 

  Title: President

 

 

 

Gladstone Business Loan, LLC

 

1521 Westbranch Drive, Suite 200

 

McLean, Virginia 22102

 

Attention: President

 

Facsimile No.: (703) 287-5801

 

Phone No.: (703) 287-5800

 

 

 

 

SERVICER:

GLADSTONE MANAGEMENT
CORPORATION

 

 

 

By

 

 

 

  Title: Chairman

 

 

 

Gladstone Management Corporation

 

1521 Westbranch Drive, Suite 200

 

McLean, Virginia 22102

 

Attention: Chairman

 

Facsimile No.: (703) 287-5801

 

Phone No.: (703) 287-5800

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

COMMITTED LENDER and MANAGING AGENT for the Tahoe Lender Group:

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By

 

 

 

 

  Title

 

 

 

 

 

Commitment: $125,000,000

 

 

 

 

 

60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150

 

 

 

CP LENDER:

 

TAHOE FUNDING CORP, LLC

 

 

 

 

 

 

 

 

By

 

 

 

 

  Title

 

 

 

 

 

TAHOE FUNDING CORP, LLC.
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attention: Andrew Stidd
Phone: (212) 930-7203
Facsimile: (212) 302-8767

 

 

 

 

 

with copies to:

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone:(212) 250-0357
Facsimile: (212) 797-5150

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-2

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By

 

 

 

 

  Title

 

 

 

 

 

 

 

 

60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-3

--------------------------------------------------------------------------------


 

COMMITTED LENDER and MANAGING AGENT for the RFC Lender Group:

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By

 

 

 

 

  Title

 

 

 

 

 

Commitment: $125,000,000

 

 

 

 

 

127 Public Square
MC OH-01-27-0411
Cleveland, Ohio 44113
Attention: Tony Bulic
Phone:      (216) 689-3842
Facsimile: (216) 689-5287

 

 

 

 

 

with a copy to:

 

 

KEY EQUIPMENT FINANCE

 

 

Lease Advisory Services

 

 

19100 Von Karman Ave., Suite 250

 

 

Irvine, California 92612

 

 

Attention: Rian Emmett

 

 

Phone:      (949) 757-8942

 

 

Facsimile: (949) 757-1312

 

 

 

CP LENDER:

 

RELATIONSHIP FUNDING COMPANY, LLC

 

 

 

 

 

 

 

 

By

 

 

 

 

  Title

 

 

 

 

 

227 West Monroe
Suite 4900
Chicago, IL 60606
Attention: Operations Department
Phone: (312) 977-4560
Facsimile: (312) 977-1967

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-4

--------------------------------------------------------------------------------


 

COMMITTED LENDER and MANAGING AGENT:

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

 

By

 

 

 

 

  Title

 

 

 

 

 

Commitment: $50,000,000

 

 

 

 

 

200 West Second Street 16th Floor
Winston-Salem North Carolina 27101
Attention: Beth Cook
Phone: (336) 733-2726
Facsimile: (336) 733-2740

 

S-5

--------------------------------------------------------------------------------


 

[Exhibits and Schedules under separate cover]

 

S-1

--------------------------------------------------------------------------------